               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 1 of 71. PageID #: 322
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                          Page 1                                                           Page 3
 1        IN THE UNITED STATES DISTRICT COURT                       1   APPEARANCES:
 2         FOR THE NORTHERN DISTRICT OF OHIO                        2
 3            EASTERN DIVISION                                      3      On Behalf of the Plaintiff, Adam Fried,
                                                                           Administrator for the Estate of Roy Evans, Jr.,
 4                                                                  4      Deceased:
 5                                                                  5        Marcus S. Sidoti, Esq.
     ADAM FRIED, Administrator ) CASE NO. 1:18-cv-00139
                                                                             Jordan & Sidoti, LLP
 6   for the Estate of Roy )                                        6        The Terminal Tower
     Evans, Jr., Deceased         )
                                                                             50 Public Square, Suite 1900
 7                     )                                            7        Cleveland, Ohio 44113
        and              ) JUDGE GAUGHAN
                                                                             216.357.3350
 8                     )                                            8        marcus@jordansidoti.com
     AMANDA PAULEY,                    )
 9   Individually and as         ) VIDEOTAPED DEPOSITION OF         9      On Behalf of the Plaintiffs, Amanda Pauley,
     Parent and Next Friend )                                              Individually and as Parent and Next Friend for
10   for D.C., Y.E., and R.E. ) AMANDA PAULEY                      10      D.C., Y.E., and R.E.:
                       )
11         Plaintiffs,     )                                       11        Joseph F. Scott, Esq.
                       )                                                     Scott & Winters
12      versus             )                                       12        The Caxton Building
                       )                                                     812 Huron Road, Suite 490
13                     )                                           13        Cleveland, Ohio 44115
     CITY OF STRONGSVILLE, )                                                 216.650.3318
14   OHIO                    )                                     14        jscott@ohiowagelawyers.com
                       )
15      and              )                                         15
                       )                                                   On Behalf of the Defendants:
16   JASON MILLER                    )                             16
                       )                                                     Todd M. Raskin, Esq.
17      and              )                                         17        Mazanec, Raskin & Ryder Co., L.P.A.
                       )                                                     100 Franklin's Row
18   SGT. KELLEY                   )                               18        34305 Solon Road
                       )                                                     Solon, Ohio 44139
19      and              )                                         19        440.424.0023
                       )                                                     traskin@mrrlaw.com
20   JAMES KOBAK                     )                             20
                       )
21         Defendants.         )                                   21
22                                                                 22      ALSO PRESENT:
23               -------                                           23       David Tackla, Videographer
24                                                                 24       David Pauley
25                                                                 25                -------
                                                          Page 2                                                            Page 4
 1      Videotaped Deposition of AMANDA PAULEY, a                   1                INDEX
 2   Plaintiff herein, called by the Defendants for                 2
 3   Cross-Examination pursuant to the Ohio Rules of Civil          3   EXAMINATION BY                         PAGE
 4   Procedure, taken before me, the undersigned, Susan M.          4   Mr. Raskin                       5
                                                                                                  204
 5   Petro, a Stenographic Reporter and Notary Public in and        5
                                                                        Mr. Sidoti                      197
 6   for the State of Ohio, at the offices of Jordan &              6
 7   Sidoti, LLP, The Terminal Tower, 50 Public Square,             7
 8   Suite 1900, Cleveland, Ohio, on Wednesday,                     8   PLAINTIFF'S EXHIBITS MARKED
 9   July 18, 2018, at 9:20 a.m.                                    9   None
10                                                                 10
11                                                                 11   DEFENDANTS' EXHIBITS MARKED                  PAGE
12                                                                 12   A, Copies of Photos                82
13                                                                 13   A-1, Copies of Photo Containing Van      84
14                                                                 14   B, Amended Complaint                 156
15                                                                 15   C, Report of Special Agent Charles Moran 173
16                                                                 16                -------
17                                                                 17
18                                                                 18
19                                                                 19
20                                                                 20
21                                                                 21
22                                                                 22
23                                                                 23
24                                                                 24
25                                                                 25

Tackla Court Reporting, LLC                              PH: 216.241.3918                                             Page: 1 (1 - 4)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 2 of 71. PageID #: 323
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                        Page 5                                                           Page 7
 1            THE VIDEOGRAPHER: We're on the record.            1        met just before we started as well.
 2            Today's date is July 18, 2018; the time           2           MR. PAULEY: Yes.
 3        is now 9:20:59. This is the beginning of              3 BY MR. RASKIN:
 4        Tape No. 1.                                           4 Q. Okay. So you have very able counsel representing
 5            Can you please raise your right hand to           5     you and I'm sure that they've discussed with you
 6        be sworn in by the court reporter.                    6     what this process entails. But -- but at the risk
 7   WHEREUPON,                                                 7     of repeating what you've already heard, I'd like
 8                AMANDA PAULEY,                                8     to share with you just a couple of observations,
 9     after being first duly sworn, as hereinafter             9     okay?
10     certified, testified as follows:                        10  A. Yes.
11               CROSS-EXAMINATION                             11 Q. So -- so the first thing to remember is you must
12   BY MR. RASKIN:                                            12     always give verbal responses to questions because
13   Q. Ms. Pauley, good morning.                              13     the court reporter can't interpret what you mean
14   A. Good morning.                                          14     if you nod your head or shake your head, okay?
15   Q. My name is Todd Raskin. We're meeting for the          15  A. Yes.
16     first time. I represent the City of Strongsville        16 Q. Secondly, this is a question and answer session,
17     and Officers -- Officer Miller, Sergeant Kelley,        17     it's not a conversation. Do you understand?
18     and former Chief Kobak in the defense of a lawsuit      18  A. Yes.
19     which was filed by Adam Fried as the Administrator 19 Q. Okay. Which means we can't interrupt one another
20     of the Estate of Roy Evans Jr. and yourself both        20     because, once again, the court reporter can't take
21     individually and as parent and next friend of           21     down what we're both saying at the same time.
22     three children.                                         22     Fair enough?
23   A. Two children.                                          23  A. Yes.
24   Q. Let me first begin by saying please accept my          24 Q. Okay. If you need to take a break at any time,
25     condolences. I'm sorry that I have to meet you          25     just tell me and we'll -- and we'll take a break.
                                                        Page 6                                                           Page 8
 1     under these circumstances.                               1            If I give you a document, which I will,
 2            In the room, in addition to the court             2     an exhibit that I'll mark, I'll ask you to read it
 3     reporter and videographer and two of your lawyers, 3           or read a portion of it, and you take as much time
 4     is your dad; is that correct?                            4     as you need, and then you just tell me when you're
 5   A. Yes.                                                    5     ready for me to ask you questions, okay?
 6   Q. Okay. And you've asked to have your dad present         6 A. Yes.
 7     as -- as support for you --                              7 Q. All right. At any time you need to consult with
 8   A. Yes.                                                    8     your lawyers, just tell me that you need to take a
 9   Q. -- today, correct?                                      9     break, even if I've asked you a question -- you
10   A. Yes.                                                   10     are welcome to consult with your lawyers at any
11            MR. RASKIN: All right. And, Counsel, on          11     time -- we'll go off the record and you can step
12        behalf of the Defendants, I agreed that              12     out of the room, or we will, so that you can talk
13        Mr. Pauley could be present so long as we            13     to your counsel, okay?
14        have a stipulation that he will be -- he will        14 A. Yes.
15        not be participating in or testifying in this        15 Q. All right. So with -- with those kinds of
16        case in any manner, be it for motion practice        16     conversations complete, let me ask you for some
17        or at trial. Is that --                              17     basic information. We'll start out easy.
18            MR. SCOTT: That is -- that is correct.           18     Hopefully, the day will go easy, right?
19        And we so stipulate Mr. Pauley will not be a         19 A. Yes.
20        witness in any capacity at any stage of this         20 Q. Do you have any time constraints today?
21        litigation.                                          21 A. No.
22            MR. RASKIN: Thank you very much.                 22 Q. Okay. Are you taking any medication that causes
23            And, Mr. Pauley, we met.                         23     you any difficulty in understanding the questions
24            MR. PAULEY: Yes.                                 24     that I'm asking or the answers that you're giving?
25            MR. RASKIN: You're not mic'd up. But we          25  A. No.
Tackla Court Reporting, LLC                             PH: 216.241.3918                                            Page: 2 (5 - 8)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 3 of 71. PageID #: 324
Deposition of Amanda Pauley                                Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                        Page 9                                                           Page 11
 1   Q. Have you taken any medication at all today?              1 Q. Okay. Did -- did the              that you were
 2   A. No.                                                      2     taking -- did the prescription ever increase or
 3   Q. Do you regularly take some prescriptions?                3     decrease, or were you on the same dosage for a
 4   A. Yes.                                                     4     year?
 5   Q. What do you regularly take?                              5  A. It increased.
 6   A. I take                 every evening.                    6 Q. Do you know what your dosage was?
 7   Q. That's to help you       ?                               7 A. I went up to                    .
 8   A. Yes.                                                     8 Q. Do you know what you started at?
 9   Q. It's my understanding that you had been taking and 9 A.
10     maybe still do take an             medication.           10 Q. And if I understand you correctly, by the end of
11   A. No. I was taking        for                             11     March of this year, you had stopped taking
12   Q. Okay. And do you no longer take                         12     entirely.
13   A. I no longer take it.                                    13  A. Yes.
14   Q. How long were you taking it?                            14 Q. Is that because whatever symptoms you were
15   A. A year.                                                 15     experiencing that you needed             for had
16   Q. So you know what that means, but I don't. What -- 16           subsided?
17     what's the year that you're thinking of? What            17 A. No. My doctor switched my                       to
18     month --                                                 18     another                  They seemed to make me
19   A. I'm sorry.                                              19     tired and nauseous, so I personally -- it was my
20   Q. -- to what month?                                       20     decision to quit.
21           That's okay.                                       21  Q. Was the                     --             that he
22   A. March of 2017 to approximately March of 2018.           22     switched you -- switched you to
23   Q. You're kind of soft-spoken.                             23 A. Yes.
24   A. I'm sorry.                                              24 Q. And when -- when were you switched to
25   Q. I'm kind of old, and there's kind of noise in this      25 A. I can't give you an exact date. I don't recall.
                                                       Page 10                                                           Page 12
 1     room, so can you try --                                     1   Q.     What's your best memory?
 2   A. Speak louder.                                              2   A.    Maybe January of 2018.
 3   Q. -- and keep your voice up?                                 3   Q.     So then you weren't taking          the whole --
 4   A. Yes.                                                       4   A.    Not the whole year, no -- I don't know. I -- I
 5   Q. Thank you. I'll remind you. Because if I can't             5        don't know. If you pull up the records, I'm sure
 6     hear you, then I can't ask the next question and            6        the pharmaceutical will show when I switched to
 7     we'll never get this deposition over, right?                7
 8   A. Right.                                                     8   Q. Why did you switch from
 9   Q. Right.                                                     9   A. Nausea. It made me actually nauseous and sleepy
10           And my guess is the first thing you want             10     throughout the day.
11     to do is finish, right?                                    11   Q. So the side effects?
12   A. Yes.                                                      12   A. Yes, the side effects.
13   Q. Okay. That's what I figured.                              13   Q. And why did you stop taking the              ?
14           So tell me, who prescribed the                       14   A. Same side effects.
15   A. Dr. Carbone.                                              15   Q. And that's spelled
16   Q. And what type of doctor is Dr. Carbone?                   16   A. Yes.
17   A. He's my PCP, primary care physician.                      17   Q. So by March of 2018, you -- and since that time,
18   Q. Where does he practice?                                   18     you haven't taken any medication for              or
19   A. Avon.                                                     19               correct?
20   Q. Is there a name of his practice?                          20   A. Correct.
21   A. No, I don't -- well, I'm not sure. It might be            21   Q. Are you treating with any mental health or
22     Westshore, but I -- I'm not exactly sure.                  22     behavioral health specialist?
23   Q. Okay.                                                     23   A. Yes.
24   A. You can google his name, though, and it gives you         24   Q. Who?
25     everything.                                                25   A. I just started speaking with Alison Flowers.
Tackla Court Reporting, LLC                             PH: 216.241.3918                                             Page: 3 (9 - 12)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 4 of 71. PageID #: 325
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 13                                                          Page 15
 1   Q. And Alison Flowers is -- what is her field of                1   Q. So there's no out-of-pocket expense to you at all?
 2     expertise?                                                    2   A. Correct.
 3   A. I believe she's a psychologist.                              3   Q. Are you treating with any other physicians or
 4   Q. How many times have you seen --                              4     behavioral health practitioners for any condition
 5   A. I've seen her twice so far.                                  5     which you attribute to the events of March of
 6   Q. Okay. So that's --                                           6     2017?
 7   A. Two times.                                                   7   A. No.
 8   Q. When was the first time you saw her?                         8   Q. Are you employed?
 9   A. About maybe a month ago.                                     9   A. Yes.
10   Q. What's the frequency of your visits?                        10   Q. Where do you work?
11   A. Every two weeks.                                            11   A. Five Star Adult Home.
12   Q. You go every two weeks and see her for how long             12   Q. I'm sorry?
13     each time?                                                   13   A. Five Star Adult Home. It's an alternative living
14   A. Until she says I don't have to.                             14     to a nursing home.
15   Q. No, no, no. I'm sorry.                                      15   Q. Where is Five Star Adult Home located?
16   A. Oh, how -- how long the sessions are?                       16   A. Avon Lake.
17   Q. Yes.                                                        17   Q. How long have you worked there?
18   A. Approximately 30 minutes.                                   18   A. Approximately five years.
19   Q. So you would have seen Alison Flowers for the               19   Q. And what do you do?
20     first time sometime in June?                                 20   A. I'm a caregiver.
21   A. Yes, I seen her --                                          21   Q. So tell me -- a caregiver can be anything from an
22   Q. June of 2018?                                               22     RN to an LPN to a medical assistant. What --
23   A. Yes. And then I seen her for the second time                23     what --
24     yesterday.                                                   24   A. I take a role of an STNA.
25   Q. Has Alison Flowers given you a diagnosis?                   25   Q. So you're state certified?
                                                          Page 14                                                         Page 16
 1   A. She hasn't -- she's given me paperwork on                    1   A. I'm not state certified, but we do everything an
 2                                     . We mainly work              2     STNA would do without the state certification.
 3     on -- she's trying to help me manage my                       3   Q. Okay. So are you --
 4     with meditation and breathing.                                4   A. I do have my medical assistant license, but that
 5   Q. Has Alison Flowers diagnosed you as suffering from           5     is not what I do in that facility. I -- our
 6            ?                                                      6     titles are caregivers.
 7   A. There's nothing that -- me and her haven't spoken            7   Q. So you're a nursing assistant without the state
 8     about it, but she printed me paperwork on it, so              8     certification?
 9     that would be something you would have to ask her.            9   A. Correct.
10   Q. How did you come to begin consulting with Alison            10   Q. Is that the job you filled all five years?
11     Flowers?                                                     11   A. Yes.
12   A. About a year ago Dr. Carbone kept suggesting I              12   Q. And you have a medical assistant certificate?
13     speak with her, that's somebody that he works                13   A. Correct.
14     with. In my last appointment with him, they                  14   Q. Okay. And when did you get --
15     continued to up the            And my lack of                15   A. 2013.
16     concentration, he's -- told me that he thinks that           16   Q. You got to let me ask my question first.
17     it would be a really good idea for me to speak               17   A. Sorry.
18     with somebody, so this time he made my first                 18   Q. So you got a medical assistant certificate in
19     appointment for me.                                          19     2013. Where did you study for your certification?
20   Q. Your family doctor?                                         20   A. Ohio Business College.
21   A. Yes.                                                        21   Q. And did you successfully pass the test?
22   Q. And how much does each visit cost you?                      22   A. Yes.
23   A. Nothing. My -- my insurance covers it.                      23   Q. And that's a one-year course of study, plus or
24   Q. By whom are you insured?                                    24     minus?
25   A. CareSource.                                                 25   A. Yes.
Tackla Court Reporting, LLC                              PH: 216.241.3918                                          Page: 4 (13 - 16)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 5 of 71. PageID #: 326
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 17                                                            Page 19
 1   Q. Any other formal education beyond your medical            1 A. D        C        ,            ;Y            E     , she's
 2     assistant certification?                                   2            and R E         ,          .
 3   A. No.                                                       3 Q. And is the father -- or was the father of
 4   Q. Are you a high school graduate?                           4     J        R --
 5   A. Yes.                                                      5  A. Y          .
 6   Q. Where did you go to high school and when did you          6 Q. Oh, Y           . I'm sorry. Forgive me. I apologize.
 7     graduate?                                                  7     Strike that. I'll re-ask the question.
 8   A. Brookside High in 1999.                                   8           Was the father of Y           and R
 9   Q. And in what community is Brookside?                       9     E          .?
10   A. Sheffield Lake.                                          10 A. Yeah. His name was R          E         . -- I'm sorry --
11   Q. So in March of 2017, you were employed at Five           11     and then my son is R E                .
12     Star?                                                     12 Q. Okay. Now you've confused me.
13   A. Yes.                                                     13 A. There's           He should have been a third, so --
14   Q. Did you miss any time from work --                       14 Q. Okay.
15   A. Yes.                                                     15 A. Yes.
16   Q. -- following the incident?                               16 Q. So the decedent --
17   A. Yes. In March of 2017, I was employed at Five            17 A. Is R      E        ., yes.
18     Star. I had put my two weeks in and got employed          18  Q. -- is the father -- okay. You have to let me ask
19     at a foot doctor. I worked there for one day, the         19     my questions, please.
20     day that Roy passed away, that Monday I worked.           20           The decedent is the father of Y              and
21     And then I -- after everything that happened, I           21     R ?
22     chose to go back to Five Star, so --                      22 A. Yes.
23   Q. So how soon after the March 2017 incident did you 23 Q. Your two children -- two of your three children?
24     return to work at Five Star?                              24 A. Yes.
25   A. About a month.                                           25 Q. Have all three of your children always lived with
                                                         Page 18                                                            Page 20
 1   Q. Did Five Star accept your resignation the day             1     you?
 2     before?                                                    2 A. Yes.
 3   A. Yes, she was -- well, I -- I gave her a two-week          3 Q. It's my understanding that D           had some
 4     prior notice, yes. She accepted it, she was very           4     involvement with Bellefaire.
 5     happy.                                                     5 A. Yes.
 6   Q. So how much were you making at Five Star in March 6 Q. Okay. Why was D                    being seen at Bellefaire?
 7     of 2017?                                                   7  A. I had contacted Bellefaire prior to this incident
 8   A. Ten seventy-five.                                         8     because D      had some                       and I
 9   Q. And were you working 40 hours a week?                     9     thought it would be good for him to speak with
10   A. Thirty-five.                                             10     somebody.
11   Q. Was there any interruption in your benefits in the       11 Q. Is this the Bellefaire in Cleveland Heights?
12     month that you didn't work?                               12 A. No.
13   A. I don't understand the question.                         13 Q. Where is --
14   Q. Was there any interruption in your medical               14 A. Elyria.
15     coverage or anything like that?                           15 Q. And what is the nature of the services that
16   A. No.                                                      16     Bellefaire in Elyria provides?
17   Q. What is your marital status?                             17 A. Well, he was seeing a psychologist.
18   A. Single.                                                  18 Q. What was the name of the psychologist?
19   Q. Have you ever been married?                              19 A. Oh, my goodness. He's seen two, and I'm drawing a
20   A. No.                                                      20     complete blank all of a sudden.
21   Q. Do you have children?                                    21          THE WITNESS: Do you remember?
22   A. Yes.                                                     22 Q. No, no. He can't answer.
23   Q. How many?                                                23 A. Oh, he can't?
24   A. Three.                                                   24 Q. Nobody can help you.
25   Q. What are their names and ages, please?                   25 A. I'm sorry.

Tackla Court Reporting, LLC                              PH: 216.241.3918                                          Page: 5 (17 - 20)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 6 of 71. PageID #: 327
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 21                                                          Page 23
 1   Q. But if -- but if you know --                                1   Q.  Okay. So he -- he stopped going?
 2   A. I -- I can't recall right now.                              2   A. No, he was discharged. He was discharged.
 3   Q. If you don't know the answer to one of my                   3   Q.  Why was he discharged?
 4      questions, just tell me you don't remember or you           4   A. He was -- he started seeing -- he started seeing
 5      can't recall, that's okay. I don't want you to              5     Bellefaire and he got his self in trouble so,
 6      guess. Nobody wants you to guess.                           6     through the courts, they switched his counsel from
 7            Okay. So do I understand that D         was           7     the woman to the man, he really connected with the
 8      seeing a psychologist at Bellefaire in Elyria               8     man. So when his court issues were wrapped up,
 9      prior to the incident in March of 2017?                     9     they wanted -- they didn't want to discharge him
10   A. Correct.                                                   10     so fast because he wanted to continue to see this
11   Q. Why?                                                       11     counselor because he needed it. So the courts let
12   A. He was very                .                               12     him stay on until they said we can no longer. So
13   Q. Were you ever provided with a diagnosis?                   13     without the court order, he couldn't see this in
14   A. Yes.                                                       14     particular counselor.
15   Q. What?                                                      15   Q. What was the name of that counselor?
16   A.                                                .           16   A. I can't recall.
17   Q. And that was prior to March of 2017?                       17   Q. All right. What was -- what difficulty did he
18   A. Yes.                                                       18     become involved with that caused him to be
19   Q. And was he seeing a psychologist regularly prior           19     involved with the courts?
20      to --                                                      20           MR. SCOTT: Objection.
21   A. Yes.                                                       21           You can answer.
22   Q. -- March of 2017?                                          22           You're asking about juvenile records.
23   A. Yes.                                                       23           MR. RASKIN: I understand.
24   Q. With what frequency? How often?                            24   BY MR. RASKIN:
25   A. Probably about twice a week.                               25   Q. You can answer.
                                                         Page 22                                                            Page 24
 1   Q. For how long prior to March of 2017 was that going          1   A. He got -- got in a fight with his girlfriend and
 2     on?                                                          2     he got arrested.
 3   A. I -- my best guess would be a few months, three             3   Q. For?
 4     months.                                                      4   A. Well, for domestic violence and -- I don't know
 5   Q. Has D        continued to see a psychologist at             5     the technical term. He broke her tablet, so
 6     Bellefaire subsequent to the incident in March of            6     breaking his -- his girlfriend's tablet, and it
 7     2017?                                                        7     went to court.
 8   A. He does not currently see one.                              8   Q. And he went to juvenile court in Elyria?
 9   Q. When did he last receive any counseling or                  9   A. Correct.
10     treatment at Bellefaire?                                    10   Q. How old is D         now?
11   A. I can't give you a direct answer, but to my best           11   A. Devin is
12     guess would be maybe June of 2017.                          12   Q. Was that D           only involvement with the
13   Q. And was the counseling discontinued because he was         13     judicial system?
14     discharged and all of his symptoms resolved, or             14   A. Yes.
15     did he just decide to stop going?                           15   Q. And have you described for me all of the
16   A. He was discharged. He didn't want to speak with            16     counseling that D         has had as a -- a young
17     anybody else currently. He did start seeing                 17     person?
18     Dr. Carbone and he got some medication, which               18   A. I -- actually, I was thinking about it --
19     seemed to help. But he doesn't speak to anybody             19            THE WITNESS: Which I meant to call you
20     currently.                                                  20        on this one.
21   Q. Okay. But my question was a little bit different           21   A. He did see -- after my mother and his grandpa
22     than that.                                                  22     passed away, he went to Psych & Psych because they
23           Was he discharged because he was -- his               23     passed away so fast and --
24                                   had resolved?                 24   Q. When was that?
25   A. No.                                                        25   A. -- in Elyria. That was around 2013. He went
Tackla Court Reporting, LLC                             PH: 216.241.3918                                            Page: 6 (21 - 24)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 7 of 71. PageID #: 328
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 25                                                          Page 27
 1     there for a couple months.                                 1           Okay. In any event, would it be your
 2   Q. So when his maternal grandparents --                      2     testimony that whatever medical conditions you
 3   A. Yes.                                                      3     have have not been affected by the events of March
 4   Q. Has D        lived with -- I might have asked you         4     of 2017?
 5     this question. If I did, I apologize.                      5  A. Correct.
 6           But have all three of the kids lived with            6 Q. Have you been hospitalized at any time within the
 7     you throughout their entire lifetime?                      7     last 10 years overnight other than for childbirth?
 8   A. Yes.                                                      8 A. Yes.
 9   Q. With regard to your medical conditions, have you          9 Q. Why?
10     been diagnosed with suffering from any medical            10  A. I was very              when I was pregnant with Roy
11     conditions by any physicians?                             11     and I was           and I was put in a
12   A. No.                                                      12     hospital for             at the time.
13   Q. According to the CareSource records that we              13  Q. Okay. So R is three, so when would that have
14     received, it looks like their records reflect that        14     occurred?
15     you have a diagnosis of                            ,      15  A. 2014.
16                                         ,                     16 Q. And was that while you were carrying R             or after
17                          , and                  , and         17     you delivered?
18                                                               18 A. While I was carrying him.
19           MR. SCOTT: Objection.                               19 Q. Did you actually attempt suicide?
20           Go ahead and answer.                                20           MR. SCOTT: Objection.
21           THE WITNESS: Excuse me?                             21           You can answer.
22           MR. SCOTT: You can go ahead and answer.             22 A. I had took too much                    and I woke up in
23       I'm sorry.                                              23     the ICU. It wasn't an attempt. It wasn't an
24   A. Well, then, nobody ever told me any of that.             24     attempt, but I did take too much. I had worked
25                                                               25     12 hours and -- I don't know. My -- my mental
                                                         Page 26                                                          Page 28
 1   BY MR. RASKIN:                                               1     stability wasn't very strong  at that time.
 2   Q. So all that comes as a shock to you?                      2 BY MR. RASKIN:
 3   A. That all comes as a shock to me, yes.                     3 Q. So you                 by taking too much                 ?
 4   Q. Okay. Well, then, I would suggest that you reach          4  A. Yes.
 5     out to CareSource because that's what their                5 Q. How many                      tablets did you take?
 6     records that we just got show.                             6 A. I don't know the exact number.
 7   A. Yes, that's --                                            7 Q. And where were you hospitalized?
 8   Q. So -- but to be clear then, it's your testimony           8 A. University Hospital in Cleveland.
 9     that you didn't -- that you don't suffer from any          9 Q. At Hanna Pavilion?
10     of those conditions so far as you know?                   10  A. I -- I don't know. Down -- downtown campus,
11   A. As far as I know, no.                                    11     somewhere down here, and then they transferred me
12   Q. Are you a smoker?                                        12     to a place I don't even know the name of.
13   A. No.                                                      13 Q. How long were you -- well, strike that. Were you
14   Q. Have you ever been?                                      14     an inpatient?
15   A. No.                                                      15  A. Yes.
16   Q. Well, they got that right apparently.                    16 Q. For how long?
17            Okay. Have you been diagnosed as                   17 A. A week.
18     suffering from              ?                             18 Q. Were you an inpatient voluntarily or
19   A. Yes.                                                     19     involuntarily?
20   Q. Are you taking medication to treat the pain and          20  A. Involuntarily.
21     inflammation associated with                ?             21 Q. Who caused you to be admitted?
22   A. No.                                                      22 A. I'm assuming the -- the hospital. I don't know.
23   Q. Have you ever?                                           23 Q. So you don't know who filled out the paperwork --
24   A. Yes.                                                     24 A. No.
25   Q. They got that right.                                     25 Q. -- requesting that you be committed?

Tackla Court Reporting, LLC                              PH: 216.241.3918                                          Page: 7 (25 - 28)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 8 of 71. PageID #: 329
Deposition of Amanda Pauley                                   Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                          Page 29                                                           Page 31
 1   A. I -- my -- my thoughts would be the hospital,               1 Q. And how long did you work at Christie's?
 2     University Hospital.                                         2 A. Ten years.
 3   Q. I'm not asking you to guess. Do you know?                   3 Q. And I should have asked you this question, and I
 4   A. I do not know.                                              4     apologize, what's your date of birth?
 5   Q. Do you know the name of the psychiatrist or                 5  A.            .
 6     psychologist with whom you treated at UH?                    6 Q. Any other employment other than at Christie's and
 7   A. No.                                                         7     at Five Star?
 8   Q. Were you given instructions for follow-up care?             8 A. Yes. Roy -- Roy opened up a carpet shop on
 9   A. They gave me          , and I followed up with my           9     Route 113 called the Remnant Barn. I helped him
10     OB/GYN and took                      for a month or two     10     do everything there.
11     and stopped.                                                11 Q. How long did you work there?
12   Q. Was that the only hospitalization you've had in            12 A. A year.
13     the last 10 years?                                          13 Q. Okay. What year was that year?
14   A. Yes.                                                       14 A. I want to say 2010 -- 2009, 2010.
15   Q. Have you described for me all of the behavioral            15 Q. And then did that business -- was that business
16     health care that you've received in the last                16     not successful?
17     10 years?                                                   17 A. It was overwhelming, so he gave it to his parents.
18   A. Yes.                                                       18     It was -- it was too much for two people to
19   Q. So you didn't have any ongoing counseling with any         19     handle.
20     behavioral health --                                        20 Q. And so that's when your employment ended --
21   A. No.                                                        21 A. There.
22   Q. -- professional --                                         22 Q. -- or did you continue working there?
23   A. No.                                                        23 A. No. No, I did not continue working there.
24   Q. -- after getting released from UH?                         24 Q. Did you go back to Christie's?
25   A. No.                                                        25 A. Yes.
                                                          Page 30                                                           Page 32
 1            MR. RASKIN: Counsel, so we'll need to                 1  Q.   Can   you  tell me basically what years you worked  at
 2         get an authorization for --                              2     Christie's? I'm just trying to fill in all of
 3            MR. SCOTT: Yes.                                       3     your --
 4            MR. RASKIN: -- University Hospital as                 4  A. No, that's fine.
 5         well, please.                                            5 Q. -- employment history.
 6            MR. SCOTT: We'll get you an additional                6 A. 2 -- probably around 2001 until 2011, 2012.
 7         one. I think we sent three.                              7 Q. And then you went to Five Star?
 8   BY MR. RASKIN:                                                 8 A. Yeah. Yes, I went to Five Star in 2013. I
 9   Q. Did you inform Dr. Flowers of your prior                    9     also -- I always helped Roy on his jobs. It
10      commitment to University Hospital?                         10     was -- I was almost his assistant from 2007 to --
11   A. No.                                                        11     that's nothing that I would claim on my taxes, it
12   Q. Prior to working at Five Star, what type of work           12     was just that's what we did.
13      did you do?                                                13 Q. Have you ever been charged with and convicted of a
14   A. I was an entertainer.                                      14     crime of dishonesty?
15   Q. I'm sorry?                                                 15  A. Yes.
16   A. I was a dancer.                                            16            MR. SCOTT: Objection.
17            MR. RASKIN: Is there any way you can                 17            THE WITNESS: I'm sorry.
18         turn this off?                                          18            MR. SCOTT: That's all right.
19            MR. SIDOTI: It'd be a hundred degrees in             19 BY MR. RASKIN:
20         here.                                                   20 Q. Can you tell me all of the crimes of dishonesty
21   BY MR. RASKIN:                                                21     which you have been convicted of within the last
22   Q. Where did you work as a dancer?                            22     10 years, please?
23   A. Christie's Cabaret.                                        23  A. None.
24   Q. Which one?                                                 24 Q. How about prior to that time?
25   A. Downtown.                                                  25            MR. SCOTT: Objection.
Tackla Court Reporting, LLC                              PH: 216.241.3918                                            Page: 8 (29 - 32)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 9 of 71. PageID #: 330
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                   Page 33                                                          Page 35
 1           You can answer.                                  1   A. Yes.
 2   A. I was convicted of a misdemeanor fraud.               2   Q. -- answer verbally.
 3   BY MR. RASKIN:                                           3            Okay. And what leads you to believe that
 4   Q. When?                                                 4     what you told the Strongsville police officers was
 5   A. 2007 or 2008. I can't be sure of the exact            5     incorrect?
 6     conviction date.                                       6   A. Because I -- I paid it and I -- I believe -- back
 7   Q. Okay. And in what court were you convicted?           7     then, everything was jumbled. But when I did pay
 8   A. Lorain Municipal Court.                               8     my SR-22, I believe the girl said that it was
 9   Q. Any other convictions?                                9     still instated, like there was a grace period or
10   A. No. Well, driving under suspension. I do have        10     something like that.
11     driving under suspension, I don't know if that's      11   Q. Oh, so it may have expired, but -- but you had a
12     what you meant.                                       12     certain window to --
13   Q. It's not a crime of dishonesty, but thank you.       13   A. Yes.
14   A. Oh.                                                  14   Q. -- go forward --
15   Q. I saw that in the police reports, I was going to     15   A. To -- to pay. I -- I was under the impression
16     ask you about that, but so -- so specifically in      16     that if you did not pay it by that date it
17     response to the question of whether or not you've     17     expired.
18     been convicted of any crimes of dishonesty, the       18   Q. Right.
19     only crime of dishonesty you've been convicted of     19   A. I thought it expired, I paid it the prior day.
20     was in 2007 or '08 in Lorain Municipal Court, a       20   Q. I see.
21     misdemeanor fraud offense; is that correct?           21   A. Yes.
22   A. Correct.                                             22   Q. So you paid it on, what, March 16?
23   Q. You did lose your driver's license; is that right?   23   A. I -- I can't be sure.
24   A. Yes.                                                 24   Q. I'm sorry. You paid it on March 6, you think?
25   Q. Okay. On the date of the incident which is the       25   A. No, I would have paid it on, like, March 8,
                                                   Page 34                                                          Page 36
 1     subject matter of your complaint in March of 2017,     1     March 9.
 2     you didn't have a valid driver's license, did you?     2   Q. So after the shooting?
 3   A. I believe I did. I carry an SR-22/Bond and it was     3   A. Prior to him passing away, yes.
 4     due, but I don't believe -- I believe I had a          4   Q. Okay. Let's -- let's -- let's make sure that we
 5     license at that time.                                  5     have an understanding of the dates. My
 6   Q. Okay. I saw in the police reports that you told       6     understanding is the incident which is the subject
 7     one of the --                                          7     matter of your lawsuit occurred on March 7.
 8   A. I didn't think I had one.                             8   A. Yes.
 9   Q. You got to let me ask my question before you          9   Q. And -- and so you think you paid it on March 8th
10     answer. Remember, it's not a conversation,            10     or 9th?
11     questions and answers. Okay. And I apologize, I       11   A. Yes.
12     didn't mean to interrupt you, but the record won't    12   Q. After Roy --
13     make any sense.                                       13   A. Yes.
14           All right. So as I recall, you told a           14   Q. -- passed?
15     Strongsville police officer after the shooting        15   A. Yes.
16     that both you and Roy did not have valid driver's     16   Q. You're aware that he actually passed on the 7th,
17     licenses, you both had had your licenses              17     right?
18     suspended. Is that what you told the Strongsville     18   A. Yes.
19     police?                                               19   Q. That was a yes?
20   A. Yes.                                                 20   A. Yes.
21   Q. But you're now telling me you believe that your      21   Q. Again, I'm sorry if I ask you questions that are
22     financial responsibility bond had not yet expired     22     painful to you. If you need to take a break,
23     on the date of -- of the shooting? Yes?               23     please do so, just tell us and we will, okay?
24   A. Yes.                                                 24     Because it ain't any fun on for any of us, least
25   Q. Okay. You have to --                                 25     of all you, I understand that and I'm trying to be
Tackla Court Reporting, LLC                        PH: 216.241.3918                                          Page: 9 (33 - 36)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 10 of 71. PageID #: 331
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 37                                                          Page 39
 1     sensitive to that, okay?                                       1     Road in Cleveland.
 2            Have you now described for me all of the                2   Q. Is it a public school operated by the Cleveland
 3     medical care and hospital care that you have                   3     Public Schools, or is it a private school, if you
 4     personally received in the last 10 years --                    4     know?
 5   A. Yes.                                                          5   A. I'm not -- I'm not sure.
 6   Q. -- whether it's for behavioral health or physical             6   Q. Is D        in the grade that he should be in
 7     health?                                                        7     chronologically?
 8   A. Yes.                                                          8   A. No.
 9   Q. What about D          ? Has D         received any medical    9   Q. Okay. So what grade is D           in?
10     care or behavioral health care in the last                    10   A. D       is in      . He was held back in
11     10 years that you haven't told me about?                      11     kindergarten.
12   A. No.                                                          12   Q. You say he's in         . So we're in the
13   Q. He hasn't been hospitalized overnight for any                13     summertime, so did he just complete the
14     reason?                                                       14     grade, or is he going into         grade?
15   A. No.                                                          15   A. He's going -- he's going into the       grade.
16   Q. No behavioral health, psychological problems which           16   Q. Okay. So he just completed the             grade?
17     caused him to be committed?                                   17   A. No, I'm sorry. He didn't complete the
18   A. No.                                                          18     grade. He -- he failed last year. So he was held
19   Q. Is D       -- where does he go to school?                    19     back in kindergarten and he did not complete the
20   A. Gerson, the Eleanor Gerson School.                           20           grade, so he'll be attending      grade
21   Q. Is that G-e-r-s-o-n?                                         21     again this year.
22   A. Yes.                                                         22   Q. If I mispronounce "Y            ," you feel free to
23   Q. And you have to forgive me, but I'm not familiar             23     correct me every time I do that because sometimes
24     with that school. Is that a public school?                    24     I just draw blanks at these things, so forgive me.
25   A. It's a school for kids that have like -- I guess,            25           Y          would be in the -- would have
                                                           Page 38                                                        Page 40
 1     like,            . It's -- it's a school for kids              1     completed the             grade?
 2     that need more one-on-one. You have to have an                 2   A. Yes.
 3     IEP.                                                           3   Q. And she's going into            grade?
 4   Q. So you have to have an individual educational                 4   A. Yes.
 5     plan?                                                          5   Q. Where does she go to school?
 6   A. Yes.                                                          6   A. Open Door Christian Academy.
 7   Q. That's --                                                     7   Q. And where is that located?
 8   A. To attend there. I'm sorry.                                   8   A. Elyria.
 9   Q. That's all right.                                             9   Q. And R , of course, is too young to be -- is he in
10            So you have to -- so did one of the                    10                ?
11     public schools he was attending prepare an IEP for            11   A. No.
12     D       ?                                                     12   Q. So who takes care of R while you work?
13   A. Yes.                                                         13   A. Kiddie College. I think -- I believe this year
14   Q. And what school was that?                                    14     he'll be going into, like, their         room.
15   A. Avon.                                                        15   Q. Have you described for me all of the medical care
16   Q. Avon High School?                                            16     and/or hospitalizations that either -- and
17   A. Middle School.                                               17     behavioral health care that either Y            and R
18   Q. And was it a counselor or a psychologist or a                18     have experienced?
19     nurse at Avon Middle School who prepared the IEP?             19   A. Yes.
20   A. I do not know who prepared it.                               20   Q. Has Y           had any mental health care at all?
21   Q. For how many years has D               been at the Eleanor   21   A. No.
22     Gerson School?                                                22   Q. What about R ?
23   A. Two.                                                         23   A. No.
24   Q. Where is that located?                                       24   Q. Has Y           been evaluated by a mental health
25   A. West 117th -- no, I'm sorry. 107th and Detroit               25     professional or behavioral health professional?
Tackla Court Reporting, LLC                              PH: 216.241.3918                                         Page: 10 (37 - 40)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 11 of 71. PageID #: 332
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                      Page 41                                                          Page 43
 1   A. No.                                                     1 A. Correct.
 2   Q. Same answer for R ?                                     2 Q. And did you live together for that 10 years?
 3   A. Correct, no.                                            3 A. Yes.
 4   Q. Have either of them, other than when they were          4 Q. Yes?
 5     born, been hospitalized overnight?                       5 A. Yes.
 6 A. No -- oh, I take that back. Y         had                 6 Q. Where did you live?
 7     when she was younger. So yes, Y          .               7 A. When I -- I moved in with him, he had -- he had a
 8 Q. Where was she hospitalized?                               8     small trailer, then we lived on Middle Avenue in
 9 A. Now I can't think of the name of it. It's the one         9     Elyria, then we had a house for several years on
10     in Westlake. St. John West Shore.                       10     Phillips Court.
11 Q. In what year?                                            11 Q. In Elyria?
12 A.         .                                                12 A. In Elyria. And then Avon when he passed away.
13 Q. When she was a baby?                                     13 Q. The same location in Avon where you presently
14 A. She was a baby.                                          14     live?
15 Q. Was that just one night?                                 15 A. I live in Elyria now.
16 A. No, she --                                               16 Q. You live in Elyria?
17 Q. For how long?                                            17 A. I moved. Yes. After he passed, I moved last
18 A. She was hospitalized a couple times there for two        18     September.
19     or three nights.                                        19 Q. Okay. So the address I have is -- is 812 Huron
20 Q. Due to               a, same condition?                  20     Road East, Suite 490, which I suspect is the
21 A. Uh-huh.                                                  21     address of this office. So can you tell me what
22 Q. Who is Y            and R      pediatrician?             22     your present home address is, please?
23 A. Dr. Mona Patel.                                          23 A. 370 Concord.
24 Q. And where does Dr. Patel practice?                       24 Q. 370.
25 A. North Ridgeville.                                        25 A. Concord.
                                                       Page 42                                                        Page 44
 1 Q. Does Dr. Patel practice in a -- within a group            1 Q. Concord?
 2     name, or is it just her practice, if you know?           2 A. Elyria.
 3 A. I believe it's Westshore Primary Care.                    3 Q. And you've lived there for how long?
 4 Q. You told me you were single. Have you ever been 4 A. Almost a year. Since last September.
 5     married?                                                 5 Q. So nine months, plus or minus?
 6 A. No.                                                       6 A. Yes.
 7 Q. If I asked you that question, I apologize.                7 Q. And who lives there with you?
 8           I'm going to ask you some questions                8 A. Y           , R , and D     .
 9     concerning Roy Evans Jr. How long were you and           9  Q.   And   prior to 370 Concord, where did you live?
10     Roy a couple?                                           10  A. 1606 Cypress West.
11 A. We met when we were -- when I was 16. We split           11 Q. And that was Avon?
12     up. I guess he -- we were together for 10 years.        12 A. Yes.
13 Q. Okay.                                                    13 Q. And at that point, it was the five of you?
14 A. So we got back -- in 2007 until 2018.                    14 A. Excuse me?
15 Q. Okay. So --                                              15 Q. When you lived there, did you live there with
16 A. Or, I'm sorry, 2017.                                     16     Y         ,R ,D       , Roy, and yourself?
17 Q. Okay. Let me see if I -- if I understand your            17 A. Yes, when Roy came home from prison. He was only
18     testimony. So you met when you were 16, that            18     out a few months, yes.
19     would have been 1997?                                   19 Q. Okay. I'm going to ask you about that in a
20 A. '98. '98 to '99 we dated.                                20     minute.
21 Q. And then you reconnected in what year?                   21 A. Can I use -- can I use the restroom?
22 A. 2007.                                                    22 Q. Of course. Don't forget to take your mic off.
23 Q. And did you remain together until he passed?             23            THE VIDEOGRAPHER: We're going to go off
24 A. Yes.                                                     24        the record. The time is now 10:13:19. Off
25 Q. So 2007 to 2017?                                         25        of the record.
Tackla Court Reporting, LLC                            PH: 216.241.3918                                       Page: 11 (41 - 44)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 12 of 71. PageID #: 333
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 45                                                           Page 47
 1             (Recess was taken.)                              1 Q. In what year?
 2             (Whereupon, Mr. Pauley exited the                2 A. Before we reunited in 2007, so I can't be sure of
 3        conference room.)                                     3     the year.
 4             THE VIDEOGRAPHER: We're back on the              4 Q. When you met Roy initially in '97 or '98, what was
 5        record. This is the beginning of Tape No. 2.          5     he doing?
 6        The time is now 10:22:48. On the record.              6 A. Carpet.
 7   BY MR. RASKIN:                                             7 Q. He was a carpet installer?
 8   Q. Okay. So we've just taken a short break.                8 A. He was a carpet assistant. He would prep the jobs
 9             By the way, may I call you Amanda?               9     for a man named Ron Baumhardt, I believe he had
10   A. Yes.                                                   10     passed away. They were employed through Dewey's
11   Q. Thank you.                                             11     Carpet and Furniture.
12             Your dad isn't here.                            12  Q.   Throughout Roy's adult life, when he wasn't in
13             MR. RASKIN: Is it okay if we resume?            13     prison, is that how he earned a living?
14             MR. SCOTT: Yes, it is. He'll rejoin us          14 A. Yes.
15        in a few minutes.                                    15 Q. And was he an independent contractor?
16             MR. RASKIN: Okay. All right. Fine. I            16 A. Yes.
17        just didn't want to be insensitive.                  17 Q. So he would get hired by whom to do the
18   BY MR. RASKIN:                                            18     installation?
19   Q. Okay. So I'd like to ask you some questions --         19 A. He would get hired by personal people and he would
20     some of the same questions actually that you've         20     also be hired through -- like one of the places he
21     just been answering only this time with respect to      21     worked mainly was through Scarvelli Flooring in
22     Roy, okay?                                              22     Avon. He worked -- he worked with Ted's Flooring
23             So you said you were 16 when you met Roy.       23     in Lorain. He's worked through Budget Carpet &
24     How old was he at the time?                             24     Tile before they shut down in Elyria. And then he
25   A. Eighteen. I believe --                                 25     did his own, he advertised as JR Carpet
                                                       Page 46                                                           Page 48
 1   Q. Did you go to school together?                          1     Installers, and he would do his own work, too.
 2   A. No.                                                     2 Q. And during the years that -- after you and Roy
 3   Q. Okay. Are you aware of his background? In other         3     reconnected and began living together, which I
 4     words, where he was born, raised, went to school,        4     think you said was the 10-year period from 2007 to
 5     that kind of thing.                                      5     2017, other than when he was in prison, how much
 6   A. Yes.                                                    6     did he earn in a year?
 7   Q. Tell me where was he born, raised and went to           7  A. I can't be sure.
 8     school.                                                  8 Q. On average, what's your best estimate?
 9   A. He was -- he was born in Lorain.                        9 A. I would -- I mean, I would say -- I don't know.
10            (Whereupon, Mr. Pauley entered the               10     Twenty -- it would depend if -- I'll say 25,000,
11     conference room.)                                       11     that -- that'll be my estimate. I know that they
12   A. He was raised in Lorain. I believe he moved to         12     would get 1099s, I believe they're called --
13     Medina while he was younger for a short period of       13 Q. Yes.
14     time, then he went to Southview and Admiral King,       14 A. -- through, like, the carpet stores.
15     just the Lorain -- the local Lorain schools.            15 Q. Right.
16   Q. Okay. So he -- did he graduate from Admiral King? 16 A. So I mean, that -- like, I know when he was
17   A. He did not graduate.                                   17     working for Scarvelli, I'm pretty sure he made
18   Q. Okay. What was the highest grade in high school        18     probably a little more.
19     that Roy completed?                                     19 Q. Was he an employee of Scarvelli?
20   A. I'm not sure.                                          20 A. They're not considered employees. They're
21   Q. But you know that he didn't graduate?                  21     independent contractors, but Scarvelli would get
22   A. I know he did not graduate.                            22     them work.
23   Q. Did Roy have any formal education after leaving        23 Q. Right.
24     high school?                                            24 A. Yes.
25   A. He got his GED.                                        25 Q. Okay. So -- so he would get 1099s?

Tackla Court Reporting, LLC                             PH: 216.241.3918                                        Page: 12 (45 - 48)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 13 of 71. PageID #: 334
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 49                                                          Page 51
 1   A. Yes.                                                      1     those forms, I don't know.
 2   Q. And -- and your best estimate is that on                  2 Q. Okay. But you -- do you have a specific
 3     average -- some years might be higher, some years 3              recollection of taking him with you to H&R
 4     might be lower -- but on average, Roy would have           4     Block --
 5     earned $25,000 per year each year during the 10            5  A. Yes.
 6     years that you lived together between 2010 and             6 Q. -- a couple of times?
 7     2017; is that correct?                                     7 A. Yes.
 8   A. Yes.                                                      8 Q. And then that --
 9   Q. Did you and Roy file joint tax returns or were --         9 A. Yes, that -- that's how I know that he filed those
10     were they individual returns?                             10     years.
11   A. Individual.                                              11 Q. Well, actually, you really don't know that he
12   Q. Following his death -- strike that. Do you have          12     filed those years, do you, as opposed to going
13     access to -- to the copies of his tax returns in          13     with you to H&R Block?
14     the years preceding his death?                            14 A. No. I remember he seen the lady I seen, so I know
15   A. I do not.                                                15     for a fact that he filed -- I cannot -- I want to
16   Q. Who does?                                                16     say -- I'll say I know for a fact he filed at
17   A. I don't believe he filed taxes all the time. I --        17     least once, I think it was twice, and I only can
18     I know that he did at times, but I don't believe          18     say that because it was through my lady. Any
19     he filed too many taxes.                                  19     other time, like, I would go by myself and file my
20   Q. So in spite of get --                                    20     taxes, so --
21   A. Yes, in -- I'm sorry.                                    21  Q. When you say go by yourself and file your taxes,
22   Q. No, that's okay.                                         22     by that do you mean that you would have H&R Block
23            So in spite of receiving 1099s, Roy                23     file them for you?
24     didn't file taxes? He didn't file income tax              24 A. Yes.
25     returns?                                                  25 Q. Okay. And so when you say that you know that he
                                                         Page 50                                                          Page 52
 1   A. Not all the time.                                         1     filed once and maybe twice in the 10 years that
 2   Q. Can you tell me -- in the 10-year period that the         2     you all lived together, that's because he -- you
 3     two of you lived together, can you remember any            3     know he asked H&R Block to file tax returns for
 4     year in which Roy filed a federal tax return?              4     him when he accompanied you?
 5   A. He filed through H&R Block a few times.                   5 A. Correct.
 6   Q. So a few times -- again, in your mind, you know           6 Q. Okay. I just want to make sure I understand your
 7     what -- what you mean by that, help me to                  7     testimony.
 8     understand. Is that once or twice or four or five          8            Had Roy been married at any time?
 9     times?                                                     9 A. Yes.
10   A. I would say about twice.                                 10 Q. To whom and when?
11   Q. Twice. So twice in 10 years he had H&R Block             11 A. Her name was Jessica, and I believe he got married
12     complete tax returns for him?                             12     November of'99.
13   A. Yes.                                                     13 Q. Do you know Jessica's last name?
14   Q. Was the IRS pursuing Roy at the time of his death? 14 A. Evans. I don't know if she changed it or not,
15   A. I do not know.                                           15     but that's --
16   Q. Would that likewise -- would your answer be the          16 Q. Okay. But she took his name when they married as
17     same regarding Roy filing Ohio tax returns and any 17            far as you know?
18     city tax returns that Avon might require or any           18 A. She took his -- yes.
19     other city in which he lived?                             19 Q. And you say they were married in 1999?
20   A. To my guess, I don't -- the only time I know that        20 A. Yes.
21     he filed tax returns is when I took him to H&R            21 Q. Okay. And were they divorced?
22     Block with me. Now, I know that his parents would         22 A. They were.
23     always file taxes. I don't know if he would go            23 Q. And when did they divorce? Do you know?
24     with them. I'm not -- like, I'm not real clear on         24 A. They did not formally divorce until 2009.
25     when he did and what he did. And what he did with         25 Q. But, clearly, he was living separate and apart

Tackla Court Reporting, LLC                              PH: 216.241.3918                                         Page: 13 (49 - 52)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 14 of 71. PageID #: 335
Deposition of Amanda Pauley                                     Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                            Page 53                                                              Page 55
 1     from her because he was living with you?                       1     give you an address.
 2   A. Yeah, yeah. They had been done -- they never even             2 Q. Okay. Can you give me a city? Is she in Lorain?
 3     spoke. They had actually -- I don't even believe               3     Elyria?
 4     she lived in the state. She had contacted his                  4 A. Lorain -- Lorain or Elyria would be my guess.
 5     mother and then, you know, they went and filed for             5     She -- she was with her mother.
 6     the divorce and just got it done with.                         6 Q. Do -- do you know both of these women?
 7   Q. So do you know where Jessica Evans resides?                   7 A. Yes.
 8   A. I have no idea. The last I heard was Michigan.                8 Q. Are you acquainted with them apart from the fact
 9   Q. Do you know where in Michigan?                                9     that they are the mother of Roy's other children?
10   A. Absolutely not.                                              10  A. Me and Jennifer are friends.
11   Q. And her contact was through Roy's mother?                    11 Q. Okay. So Roy had an affair with Crystal while he
12   A. Yes. She always had the same phone number.                   12     was living with you?
13   Q. And did Roy and Jessica have children?                       13  A. Correct.
14   A. No.                                                          14 Q. Did Roy see either D              or J        regularly?
15   Q. Did Roy have any children other than Y                 and   15  A. He seen D           all the time. He didn't see J .
16     R ?                                                           16 Q. And when you say he saw D                 all the time, again
17   A. Yes.                                                         17     you know what that means in your brain, but
18   Q. Okay. What are the names and ages of those                   18     I don't.
19     children, please?                                             19 A. I'm sorry. He seen -- he seen D            on a daily
20   A. D       , with a "D" -- not         ,D        -- D           20     basis.
21     T      , his birthday was                      4; and         21 Q. On a daily basis?
22     J       E      , his birthday is                      .       22 A. On a daily basis.
23   Q. And do you know the identity of D               T            23 Q. How would he -- did D               live with you all?
24     mother?                                                       24 A. D           did not live with us. He resided with his
25   A. Do I what?                                                   25     mother, but we would pick D           up all the time,
                                                            Page 54                                                              Page 56
 1   Q. The identity of D           T         mother?                 1     his mother would pick him up and, you know, bring
 2   A. Yes.                                                          2     him to our house. He stayed every weekend with
 3   Q. What is her name?                                             3     us. In the summer, he would -- stayed every
 4   A. Jennifer Taylor.                                              4     summer with us.
 5   Q. And where does Jennifer live?                                 5 Q. And, of course, that was probably easier because
 6   A. Erie Street in Elyria.                                        6     you and Jennifer are friends.
 7   Q. And J           E      , what is the identity of his          7  A. Yes, yes.
 8     mother?                                                        8 Q. Was there a child support order that Roy had to
 9   A. Crystal Tummel.                                               9     support D            and J ?
10   Q. And could you spell her last name?                           10  A. Yes.
11   A. T-u-m-m-e-l.                                                 11 Q. And what court entered those orders?
12   Q. And where does -- do you know where Crystal                  12 A. Lorain County.
13     resides?                                                      13 Q. And was Roy current in paying his child support --
14   A. I do not.                                                    14 A. No.
15   Q. Do you know if she -- do you know what town she              15 Q. -- according to the court order?
16     lives in?                                                     16 A. No.
17   A. I do not. The last I heard -- Roy's mother would             17 Q. Did he pay any child support?
18     know. She had moved from -- she was living in                 18 A. I mean, he would pay -- I mean, I'm assuming he
19     Columbus when Roy passed. She moved up here and               19     paid at some point, so sometimes.
20     was staying with family in Lorain until she got               20  Q. I don't want you to ask --
21     her own place. Now, whether or not she got her                21 A. I don't know.
22     own place, I'm not 100 percent sure. So she is in             22 Q. I'm sorry. Forgive me, that was my fault. I
23     Lorain County right now, though.                              23     apologize. I don't want you to assume.
24   Q. She is in Lorain County?                                     24            If you're aware that Roy paid child
25   A. She is in Lorain County right now, but I couldn't            25     support, please tell me that. And if you don't
Tackla Court Reporting, LLC                               PH: 216.241.3918                                           Page: 14 (53 - 56)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 15 of 71. PageID #: 336
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 57                                                           Page 59
 1     know, you can tell me you don't know.                    1     convicted of apart from the 2007 felonious assault
 2   A. I don't know.                                           2     and the 2014 felonious assault?
 3   Q. And so I'm clear, Roy didn't marry either Jennifer 3 A. No.
 4     or Crystal --                                            4 Q. How long was he in prison for the 2014 felonious
 5   A. Correct.                                                5     assault?
 6   Q. -- is that correct?                                     6 A. Two years.
 7   A. Yes.                                                    7 Q. And was he at Lorain Correctional?
 8   Q. Roy was, in fact, convicted of crimes of                8 A. No, he was at Mansfield.
 9     dishonesty, wasn't he?                                   9 Q. And what about the 2007 felonious assault? How
10   A. Of dishonesty?                                         10     long was he in prison?
11   Q. Yes.                                                   11 A. I can't be sure.
12   A. I'm not aware of that.                                 12 Q. Okay.
13   Q. Okay. What caused him to go to prison?                 13 A. I didn't speak to him prior to it, so I can't be
14   A. Felonious assault.                                     14     sure.
15   Q. So at least in your mind felonious assault             15  Q.   Okay. Do you know where he was incarcerated then?
16     wouldn't be a crime of dishonesty?                      16 A. From my understanding, Richland and Lebanon.
17   A. No, that would be a crime of fighting.                 17 Q. And your understanding is based on what Roy told
18   Q. And let me be more -- a little broader in my           18     you?
19     question, and -- but let me first ask you -- and        19 A. Yes, yes.
20     I'm not asking you to be a lawyer now, but I just       20 Q. Okay. And so other than his incarceration in
21     need to understand what your thought process is.        21     Mansfield, Richland, and Lebanon, any other
22     So when you hear a question which asks whether or 22           incarcerations that you're aware of?
23     not a person has been convicted of a crime of           23  A. Lots of traffic stops. You know, he would go to
24     dishonesty, what definition do you use for that         24     jail for not paying his child support, stuff like
25     terminology in your brain?                              25     that. But no, he -- those are the only prison
                                                       Page 58                                                           Page 60
 1   A. I would just assume lying, stealing, theft. To          1     convictions that I know of.
 2     me, that would be dishonest.                             2 Q. So from time to time, he would be arrested because
 3   Q. Okay. All right. So you're aware that Roy had           3     of his child support arrearages?
 4     criminal convictions, correct?                           4  A. Uh-huh.
 5   A. Yes.                                                    5 Q. Was he arrested for DUS?
 6   Q. How many convictions did he have?                       6 A. I know he's gotten plenty of DUSs, but I can't
 7   A. I don't know.                                           7     recall if he was actually arrested for those.
 8   Q. Okay. All right. You know of some of them               8 Q. Any other criminal activity beyond unpaid child
 9     though, right?                                           9     support and DUS and the two felonious assaults
10   A. Yes.                                                   10     you've told me about?
11   Q. Why don't you tell me about each criminal              11 A. He had gotten a child endangerment in Avon. He
12     conviction for Roy that you are aware of.               12     ran inside Scarvelli Floors and got a paycheck and
13   A. In 2014, he went to prison for felonious assault.      13     my daughter was sleeping in the car and, I guess,
14     And when me and him reunited in 2007, he had just       14     he couldn't run in the store -- or run and get his
15     gotten out of prison for felonious assault.             15     paycheck.
16   Q. And was he sentenced in both of those instances by 16 Q. Was that -- you say that happened in Avon, did
17     the court in Lorain County?                             17     that -- was that Avon Municipal Court or was that
18   A. Yes.                                                   18     a child endangerment charge by the Avon Police?
19   Q. So they were Lorain County convictions?                19 A. I can't be sure.
20   A. Yes.                                                   20 Q. Okay. Do you know when that was?
21   Q. Are you aware of any convictions for crimes that 21 A. Probably like 2013.
22     Roy committed in any county other than Lorain           22 Q. And which of your children did that involve?
23     County?                                                 23 A. Y           .
24   A. No.                                                    24 Q. Did Y             suffer any injuries as a result?
25   Q. Are you aware of any other crimes that Roy was         25  A. No, she was sleeping.
Tackla Court Reporting, LLC                             PH: 216.241.3918                                        Page: 15 (57 - 60)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 16 of 71. PageID #: 337
Deposition of Amanda Pauley                            Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                    Page 61                                                          Page 63
 1   Q. He just left her in the car and that's why?            1   Q. Roy knew that -- that using a car to assault a
 2   A. Yes. She was sleeping, so he went and got his          2     pedestrian was -- was wrong, didn't he?
 3     paycheck.                                               3            MR. SCOTT: Objection.
 4   Q. By the time this is over, I'm going to remember        4            You can answer.
 5     how to spell her name.                                  5   A. I -- I mean, I -- I can't answer what Roy knew and
 6           Do you know the facts of either of the            6     what he felt back then because we wasn't --
 7     felonious assaults? Do you know what happened?          7   BY MR. RASKIN:
 8   A. Yes.                                                   8   Q. I'm asking what -- I apologize. That's a fair
 9   Q. Okay. Tell me about the 2014 felonious assault.        9     response to my question because it was a bad
10     What was involved in that, please?                     10     question.
11   A. He was -- it was New Year's Eve. I had dropped        11            Did Roy ever tell you that -- that he
12     our friend off at a house. I was pregnant, I fell      12     knew that using a car to assault a pedestrian
13     asleep. He went to go pick the friend up from the      13     was -- was wrong?
14     house not aware that a fight had broke out prior       14   A. No, but we didn't really talk too much about how
15     to him getting there. So when he arrived and went      15     the case came about. He was -- when we got
16     to go to the door to get the friend, he was            16     together, he was on parole. I mean, he just
17     attacked and he was choked to the point of passing     17     mentioned -- there wasn't lengthy conversations on
18     out. And he had a switchblade on him, and he           18     why or the events or what happened leading up to
19     stabbed the man.                                       19     it.
20   Q. And what about the 2007 felonious assault?            20   Q. Was Roy's parole ever violated?
21   A. I can't be sure.                                      21   A. Yes.
22   Q. Can't be sure of that?                                22   Q. Who was Roy's parole officer?
23   A. No.                                                   23   A. I don't know her name. Not -- I'm sorry. Let me
24   Q. Well, what did Roy tell you happened?                 24     rephrase that. His parole was violated in the
25   A. That there was a whole bunch of guys that tried to    25     earlier case, not in the later case.
                                                    Page 62                                                         Page 64
 1     jump him and he got in a car because, obviously,        1   Q. Okay. So since getting out of prison in -- so
 2     they outnumbered him. And when he drove -- like,        2     that would have been -- he would have gotten out
 3     they tried to block the roadway, so when he -- he       3     of prison in 2016?
 4     drove straight, he went up into one of the guys.        4   A. September 28, 2016.
 5   Q. So it was felonious assault with the use of a          5   Q. And he -- was he still on parole at the time of
 6     vehicle?                                                6     his passing?
 7   A. I can't be sure.                                       7   A. Yes.
 8   Q. Right. As he described it to you --                    8   Q. And you don't know the name of his parole officer?
 9   A. Yes, yes, that's how he described it.                  9   A. I cannot recall. I'm sorry.
10   Q. -- he used the car --                                 10   Q. That's okay.
11   A. Yes.                                                  11           And it's your testimony that since his
12   Q. -- to assault a pedestrian?                           12     release from prison in September of 2016 he was
13   A. Yes.                                                  13     not violated?
14   Q. Did you talk to Roy about these events, the -- the    14   A. No.
15     stabbing and the use of the car to assault a           15   Q. He maintained the conditions of his parole?
16     pedestrian? I mean, did he tell you what he was        16   A. Correct.
17     thinking, why he did what he did?                      17   Q. In the 10 years preceding his death that you know
18   A. Not the prior case. Like I said, we wasn't            18     about when he wasn't in prison, was Roy ever
19     together when that happened. In the 2007, yes.         19     hospitalized overnight?
20     He said that he was scared for his life. He said,      20   A. Yes.
21     "I was attacked. I wasn't prepared. I had no           21   Q. How many times?
22     idea going into this place that there was even any     22   A. A few times.
23     fighting going on," and he was attacked.               23   Q. Do you recall the events which led up to each
24   Q. And that's when he used the knife?                    24     hospitalization?
25   A. And he reacted.                                       25   A. Yes.
Tackla Court Reporting, LLC                         PH: 216.241.3918                                         Page: 16 (61 - 64)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 17 of 71. PageID #: 338
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 65                                                          Page 67
 1   Q. Okay.                                                      1   A. No, no, it's not. It's over more -- more down
 2   A. Two of the hospitalizations was due to his                 2     like close to Kolbe Road.
 3             , he has -- he had severe                .          3   Q. Is it the Health Partners?
 4   Q. Okay. So let's -- so that I can follow along               4   A. It might be on Kolbe Road.
 5     chronologically -- because you're younger than me           5           Yeah, Mercy Health Partners. It used to
 6     and my brain cells don't work quite that fast. So           6     be Lorain Community.
 7     let's start with -- if you would please, with the           7   Q. I represent the city, so I know most of the
 8     hospitalization most recent in time prior to his            8     hospitals, which is why --
 9     death. When was that and where was it?                      9   A. That's all right.
10   A. January 1, 2016.                                          10   Q. But I must have started after it became Mercy.
11   Q. Okay.                                                     11   A. Mercy.
12   A. He was hospitalized -- he wound up with an                12   Q. St. Joe's is on Broadway?
13                              and it was making his body        13   A. Yes.
14     go        , and he was in the hospital for about           14   Q. Okay. All right. And -- and that was for a
15     five days.                                                 15                                , you said?
16   Q. So he had           ?                                     16   A. Yes.
17   A. Yes.                                                      17   Q. And when was that, please?
18   Q. Okay. And where was he hospitalized?                      18   A. That would have been December of -- December of
19   A. Elyria.                                                   19     2013, I want to say.
20   Q. Elyria Memorial?                                          20   Q. And what was the                              which
21   A. Yes.                                                      21     caused him to be hospitalized?
22   Q. And you say it was about five days?                       22   A. I'm not exactly sure. He was very
23   A. Yes.                                                      23     couldn't sleep. He -- he went to The Nord Center
24   Q. Okay. And -- so no hospitalizations closer in             24     because --
25     time to his death than January of 2015 --                  25   Q. He was treating at The Nord Center?
                                                        Page 66                                                            Page 68
 1   A. Correct.                                                   1   A. He went to The Nord Center. I -- I -- I told him,
 2   Q. -- correct?                                                2     you know, the                and the                ,
 3           All right. When is the next most recent               3     it's not normal. I got him to go down there like
 4     hospitalization?                                            4     for an emergency thing. And when they spoke to
 5   A. 2014.                                                      5     him, they were concerned and they pink-slipped him
 6   Q. Do you know what month?                                    6     and he went to Mercy for like three -- three days
 7   A. I would say September or October of 2014.                  7     or five days and then he came home.
 8   Q. Okay. Why?                                                 8   Q. So did he also then go to The Nord Center in
 9   A. His                 .                                      9     December of 2013?
10   Q. Did Roy have                                              10   A. He went there a couple of times, I believe, like
11               because of the                   ?               11     just to speak with somebody, I think. I can't be
12   A. He did -- he did not have surgery. He was                 12     sure of The Nord Center. I do remember his
13     hospitalized for about a week, but, no, he did not         13     hospitalization, though.
14     have surgery, and he was put on a lot of                   14   Q. Well, at least one time you know he went to The
15     medication.                                                15     Nord Center and then --
16   Q. Okay. Was that also at Elyria?                            16   A. They hospitalized him.
17   A. Yes.                                                      17   Q. -- you say "pink" -- "pink-slipped," you mean he
18   Q. Okay. And how about the next most recent                  18     was involuntarily committed?
19     occasion?                                                  19   A. He was involuntarily committed, yes.
20   A. He was hospitalized at Lorain Community Hospital          20   Q. And -- and one followed immediately after the
21     for a        condition.                                    21     next, right? He went to The Nord Center, he was
22   Q. Lorain Community Hospital, I'm not familiar with          22     assessed, involuntarily committed, and sent to
23     that one. Is that in the City of Lorain?                   23     Mercy Health --
24   A. Yes.                                                      24   A. Correct.
25   Q. Is that the old St. Joe's?                                25   Q. -- Center?
Tackla Court Reporting, LLC                            PH: 216.241.3918                                           Page: 17 (65 - 68)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 18 of 71. PageID #: 339
Deposition of Amanda Pauley                                   Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                           Page 69                                                            Page 71
 1   A. Correct.                                                    1 A. Yes.
 2   Q. So that would have also been in December of 2013?           2 Q. Did he take all of those pills?
 3   A. Yes.                                                        3 A. That's what I mean, I don't know if he finished
 4   Q. Any other hospitalizations?                                 4     that prescription and filled another one or those
 5   A. Yes, one prior to that. Mercy Hospital for his              5     were still --
 6                        .                                         6 Q. Do you know who -- do you know who the prescribing
 7   Q. In what year?                                               7     doctor would have been --
 8   A. 2007 or 2008.                                               8  A. The State gave him the --
 9   Q. Was Roy treating with a                                     9 Q. -- once he got out?
10      professional?                                              10 A. -- prescription.
11   A. Not when he came home, no.                                 11 Q. The State gave him the prescription.
12   Q. Was Roy prescribed any -- any                              12           Okay. As best as you can recall, when
13      medication?                                                13     was the last time prior to his death that Roy was
14   A. Yes.                                                       14     regularly taking              ?
15   Q. Okay. Who was -- who was the prescriber?                   15 A. He took it, I would say, up until about --
16   A. Prior to him going to prison, I believe it was             16     sometime in February I think he quit.
17      The Nord Center.                                           17 Q. Did he stop taking the                 because a
18   Q. Okay.                                                      18     physician or a                       professional told
19   A. When he came home from prison, he came with some           19     him he didn't need it anymore?
20      medication in a prescription from -- I don't know.         20 A. No.
21   Q. The State doctor?                                          21 Q. He just stopped?
22   A. From the State, yes.                                       22 A. He just stopped.
23   Q. And what was he taking?                                    23 Q. Do you understand what type of condition -- strike
24   A.             .                                              24     that. Do you understand the -- strike that. Are
25   Q. Do you know the dosage?                                    25     you aware of the symptoms that the                 was
                                                           Page 70                                                            Page 72
 1   A. I can't be sure.                                            1     intended to control?
 2   Q. So he is released, I think you told me on                   2 A. I would assume his                       .
 3      September --                                                3 Q.                      ?
 4   A. September 28.                                               4 A. He had -- he was almost like hyper, like not able
 5   Q. -- 28, 2016?                                                5     to concentrate. And I -- I can only say this
 6   A. Yes.                                                        6     because I know Roy from how he was acting until
 7   Q. So is he taking               at least since 2014?          7     when he wouldn't take his medication, how he would
 8   A. Yes.                                                        8     act.
 9   Q. Before that?                                                9 Q. Okay. So that's probably a better --
10   A. He started it prior to being incarcerated and he           10 A. In my opinion.
11      continued to take the -- the medication for the            11 Q. So -- okay. So I'm -- I'm not really looking for
12      two years he was incarcerated.                             12     your opinion, but what I am looking for is your
13   Q. Okay. And then he comes out and he comes out with 13              observations, okay? And you just gave me a better
14      some medication remaining on his script, correct?          14     question to ask. I apologize for that. Thank you
15   A. Yes.                                                       15     actually.
16   Q. On September 28, 2016. And does he finish that             16           So can you describe for me how Roy would
17      prescription?                                              17     act when he was taking the                  as opposed to
18   A. I can't be sure if he finished that prescription           18     after he stopped taking it?
19      or refilled one. I know that I destroyed medicine          19 A. He -- when he was taking it when he was
20      personally after he passed, like I flushed them.           20     incarcerated, because that's when they started, he
21      I don't know if he filled another prescription.            21     just seemed like he had his thought patterns more
22   Q. Okay. I asked a bad question. I apologize. Let             22     together -- like he knew he wanted to come home,
23      me withdraw that.                                          23     he knew he wanted to work -- to where, when I
24            When he came out of prison, he had                   24     started observing in February, him being restless,
25                   pills left?                                   25     not -- very restless, like not having his thought
Tackla Court Reporting, LLC                              PH: 216.241.3918                                           Page: 18 (69 - 72)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 19 of 71. PageID #: 340
Deposition of Amanda Pauley                                       Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                             Page 73                                                             Page 75
 1     pattern as --                                                    1     Mercy Health Partners when he was committed; is
 2   Q. So he didn't have clear thinking?                               2     that correct?
 3   A. Correct. And he wouldn't be able to sleep.                      3 A. Yes.
 4   Q. And while he was taking it, he slept fine?                      4 Q. Okay. Do you need a break, or are you okay to
 5   A. Yes.                                                            5     keep going?
 6   Q. I mean, that's a hard job, I would think he'd come 6 A. We can keep going.
 7     home tired.                                                      7 Q. Let's talk about then the events of March 7, 2017,
 8   A. You would think.                                                8     if we can. Now, this happened in the early
 9   Q. Is that true?                                                   9     morning hours of March 7, right?
10   A. I mean, he would come home tired from work, yes.               10  A. Yes.
11     Yes.                                                            11 Q. Okay. So tell me what you and Roy did during the
12   Q. How about                  ? Did he experience any             12     24 hours that ended at midnight March 2016.
13                  when he went off the meds?                         13  A. Got up that morning and we drank coffee and I left
14   A. He -- he did, this was my experience in the past.              14     to work. I returned home from work around maybe
15     Whether or not he was having               a after he           15     5:30, so we wasn't together. In the meantime,
16     left prison, I can't say yes or no because I -- I               16     while I'm at work, Roy had told me he had this
17     didn't observe the              . But whether or not            17     carpet job to do, this carpet job to do, and he
18     he felt it or not, I -- I can't be sure.                        18     had -- he was just messaging about work and having
19   Q. But you observed it when he was off the meds in                19     to do this and having to go there. But, you know,
20     the past?                                                       20     like -- it wasn't like he was following a pattern,
21   A. Before he got put on the meds in the past, yes.                21     I guess. So when I came home, I changed my
22   Q. And when you say you observed                      , tell me 22       clothes. Roy was not home, he had my kids --
23     what you actually saw or heard, please.                         23     well, he had Y          -- Y       and R with him. I
24   A. Him thinking people are out to get him, and he --              24     don't -- I can't remember if he had D      . And he
25     he would think people were out to get him, look --              25     came home and he said, "Will you help me do this
                                                             Page 74                                                             Page 76
 1     like we'd be sitting on the front porch just                     1     carpet job?" I agreed because he needed help and
 2     drinking coffee and "That car drove by five                      2     he was becoming unorganized again.
 3     times," and I wouldn't see it, or, you know,                     3 Q. Because he was off his meds?
 4     "Don't let that person see me." Just -- he would                 4 A. That would be my guess.
 5     be very paranoid.                                                5 Q. Well, based on your observations.
 6   Q. Any other signs or symptoms that you observed in                6 A. My observation that -- that is why I believed he
 7     Roy when he was off his medication, not taking                   7     was becoming unorganized and --
 8     Risperdal?                                                       8 Q. And tell me what you mean when you say
 9   A. No.                                                             9     "unorganized."
10   Q. Was he prescribed any mood-altering medication                 10  A. He -- he couldn't keep track of everything that he
11     other than                ?                                     11     had to do. Like it wouldn't be like step one
12   A. I don't believe so.                                            12     first, step two, step three. It was all this just
13   Q. In any event, you didn't see him take any of it?               13     jumbled on a paper and "I just have to get all of
14   A. I've never seen him bring a prescription home, and             14     it done."
15     I've never seen him take another one besides the                15  Q. So his thought process wasn't clear?
16                .                                                    16 A. Correct.
17   Q. Have you now described for me all of the -- well,              17            So we -- we left.
18     strike that. Other than treating at The Nord                    18 Q. So -- now, let me just ask you about that. So
19     Center and his involuntary commitment, any other 19                    what time -- I mean, it struck me as a little
20                      or                      treatment that         20     unusual, maybe I just don't understand the
21     Roy had that you're aware of in the 10 years                    21     business. But what time did you leave to do the
22     preceding his death?                                            22     carpet install? I think it was in Akron.
23   A. No.                                                            23 A. No, it was in Brunswick.
24   Q. And the only -- the only place he treated for his              24 Q. In Brunswick?
25                      issues was either The Nord Center or 25 A. It was in Brunswick.
Tackla Court Reporting, LLC                                PH: 216.241.3918                                            Page: 19 (73 - 76)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 20 of 71. PageID #: 341
Deposition of Amanda Pauley                                     Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                             Page 77                                                          Page 79
 1   Q. Okay. For some reason, I thought it was somewhere 1 A. From what I -- I understand, he was pulled over
 2     in Akron.                                                      2     the same -- March 6 in the morning. I wasn't with
 3           And who gave him that job? What --                       3     him, I was at work, but I believe there was a
 4   A. The personal person.                                          4     ticket or something. He got a driving under
 5   Q. Oh, so it was somebody who responded to an ad or              5     suspension by a lady cop in Lorain.
 6     something?                                                     6 Q. Okay. So are you aware that he actually went to
 7   A. Yes.                                                          7     municipal court in -- in Avon, to mayor's court?
 8   Q. And what were the names?                                      8  A. I do know what you're talking about, you just
 9   A. I can't recall.                                               9     reminded me. Yes, I am aware of that, too.
10   Q. Okay. All right. But the -- but someone, a                   10  Q. Okay. And when was that?
11     couple, somebody --                                           11 A. I can't give you a date.
12   A. It was -- it was an older couple in Brunswick had            12 Q. If -- if I told you that it was in -- within a
13     responded. And the reason it was so late was they             13     month or so --
14     needed the job done and they couldn't get it done             14 A. I would agree.
15     in the daytime hours the next day because they had            15 Q. -- of his death, does that help to refresh your
16     some appointments, but they wanted it done.                   16     memory even though you can't remember the specific
17   Q. Okay. So what time did -- did you all arrive in              17     date?
18     Brunswick?                                                    18  A. Yes. Yes, I agree.
19   A. Late. I mean, I understand -- I -- I thought it              19 Q. So within a month or so of Roy's death he was
20     was a little later. Probably around maybe 8:30,               20     cited for driving under suspension?
21     9:00, maybe a little later. I can't give you a                21  A. Yes.
22     definite time.                                                22 Q. In Avon?
23   Q. So somewhere between 8:30 and 9:30?                          23 A. Yes.
24   A. Yeah. Yes.                                                   24 Q. And he went to court?
25   Q. And why did you take the kids?                               25 A. Yes.
                                                             Page 78                                                          Page 80
 1   A. Because they always -- well, prior to Roy --                  1 Q. And he wasn't put in jail, was he?
 2     because my kids always did carpet with him, they               2 A. No.
 3     always helped. Y             was a little bit younger          3 Q. He was actually -- had to pay a fine, right?
 4     when he went to prison, but D             and D                4 A. Well, I'm assuming you have to pay a fine. I do
 5     always helped him. And he was -- he was taking                 5     know he went to court, but I was at work and --
 6     D       because he was actually going to start to              6 Q. Well, what you do know is he didn't go to jail.
 7     teach D        the trade of how to do it. And then             7 A. He did not go to jail.
 8     Y         , she just -- she always wanted to go and,           8 Q. Whatever the resolution was, he was free to leave
 9     obviously, they would have to go with me if I'm                9     after he appeared in --
10     going.                                                        10  A. Yes.
11   Q. Was that a school night, by the way?                         11 Q. -- in municipal court in Avon?
12   A. Yes.                                                         12 A. Yes.
13   Q. So how long did the carpet job take?                         13 Q. For the driving under suspension offense --
14   A. Longer than expected. A few hours. We were there             14 A. Correct.
15     a few hours.                                                  15 Q. -- right?
16   Q. So what is your best estimate of the time that the           16            And then you're saying the day before
17     job was completed and you left?                               17     March 7, he was cited yet again for driving under
18   A. We left after two in the morning.                            18     suspension by Lorain PD?
19   Q. I'm sorry?                                                   19 A. Yes.
20   A. After two in the morning, I believe we left.                 20 Q. Did that citation -- if you know, did -- did Roy
21   Q. Let me digress for just a minute. It's my                    21     report his driving under suspension citation to
22     understanding, but please correct me if I'm wrong,            22     his parole officer?
23     that approximately -- that within 30 days or so of            23 A. I do not know.
24     March 7 Roy had been stopped and cited for driving 24 Q. In any event, you do know that Roy never went to
25     under suspension; is that right?                              25     jail for the driving under suspension conviction
Tackla Court Reporting, LLC                               PH: 216.241.3918                                           Page: 20 (77 - 80)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 21 of 71. PageID #: 342
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 81                                                          Page 83
 1     in Avon, don't you?                                      1     identification purposes as Exhibit A -- you see
 2   A. Right.                                                  2     the blue sticker?
 3   Q. Did he tell you he was surprised by that?               3 A. Yes.
 4   A. No.                                                     4 Q. Yes?
 5   Q. It didn't surprise him at all that he -- that he        5           So can you identify for me -- just pull
 6     didn't go to jail?                                       6     out --
 7           MR. SCOTT: Objection.                              7 A. Okay.
 8           You can answer if you know.                        8 Q. -- any -- any xerographic reproductions of the
 9   A. He never said anything to me, so --                     9     conversion van in which you were driving with Roy
10   BY MR. RASKIN:                                            10     and the kids on March 7, 2017. They may be
11   Q. And then on March 6, he was cited by LPD for           11     towards the back. There -- there is no particular
12     driving under suspension?                               12     order to this exhibit.
13   A. Yes.                                                   13           MR. SCOTT: Can we go off the record for
14   Q. And I assume that court date was some point in the 14           just a second?
15     future after he passed?                                 15           MR. RASKIN: Uh-huh.
16   A. Yes.                                                   16           MR. SCOTT: It's a --
17   Q. All right. So you leave Brunswick at 2:00 a.m.         17           THE VIDEOGRAPHER: Off the record. The
18     and are -- with -- with Roy and the kids in the         18       time is now 11:16:23. Off the record.
19     car?                                                    19           (Discussion off the record.)
20   A. Yes.                                                   20           THE VIDEOGRAPHER: We're back on the
21   Q. By the way, were there any rear seats in --            21       record. The time is 11:17:23. On the
22   A. No.                                                    22       record.
23   Q. Okay. And it really wasn't a car, it was a             23  BY MR. RASKIN:
24     conversion van, wasn't it?                              24 Q. Have you been able to find any photos of the van?
25   A. Yes.                                                   25 A. I have not.
                                                       Page 82                                                          Page 84
 1   Q.  It was a burgundy or red conversion van?                  1   Q. Okay. Keep looking.
 2   A.  Yes.                                                      2            And so for any photo you see with the van
 3   Q.  Yes?                                                      3     in it, even if it's got other vehicles or other
 4   A.  Yes.                                                      4     people, just -- just pull it out of this stack if
 5   Q.  I'm going to mark a stack of color copies that I'm        5     you would, please.
 6     going to ask you to take a look at, please. And             6            Okay. Do you have them all?
 7     what I'm going to ask you to do is identify for me          7   A. Yes.
 8     if you see the conversion van that you were in on           8   Q. Okay. I counted 34 photos -- or copies of photos
 9     March 7, 2017.                                              9     in which the red van that you and Roy and the
10           MR. RASKIN: And I'm going to mark these,            10      children were riding in is shown. Can you count
11        Counsel, as Exhibit A, and we can -- we can            11      the number of -- of pages you have there just to
12        count them if you'd like.                              12      make sure that you and I have the same number,
13           (Whereupon, Defendants' Exhibit A was               13      please?
14        marked for identification.)                            14    A. Thirty-seven.
15   BY MR. RASKIN:                                              15    Q. You have 37?
16   Q. And what I'll ask you to do is just remove for me        16    A. Wait. Is that wrong?
17     any -- any copies of photos of the conversion van,        17    Q. I have 34, but okay. Let's -- let's do this.
18     if you could do that, please, assuming I can get          18      Let's just mark those as --
19     the clip back on the stack. This is why David             19    A. Do you want me to recount them?
20     doesn't let me do technical things.                       20    Q. That's all right. It's not necessary.
21           MR. RASKIN: So here's -- I got it for               21             Let's just mark that stack as A-1,
22        you. I have one for both of you.                       22      please. I'll do it. No problem.
23           MR. SCOTT: Thank you.                               23             (Whereupon, Defendants' Exhibit A-1 was
24   BY MR. RASKIN:                                              24         marked for identification.)
25   Q. So showing you what we've marked for                     25    Q. Okay. So showing you what I've marked for
Tackla Court Reporting, LLC                             PH: 216.241.3918                                        Page: 21 (81 - 84)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 22 of 71. PageID #: 343
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 85                                                          Page 87
 1     identification as Exhibit A-1, would you agree             1 Q. Okay. Thank you.
 2     with me that the color photos that make up                 2           How long had you been -- well, strike
 3     Exhibit A-1 all have a -- an image of the red or           3     that. What was your intended destination after
 4     maroon van that you were riding in with Roy and            4     leaving Brunswick?
 5     the children on March 7, 2017?                             5  A. To go home.
 6   A. Yes.                                                      6 Q. Okay. And so in order to go home, what was the
 7   Q. Okay. Were you present on the scene at the time           7     route that Roy was taking?
 8     these photos were taken, or did you see somebody           8 A. I don't know.
 9     taking the photos?                                         9 Q. Okay. Was Roy the only person who drove on
10   A. I don't believe so.                                      10     March 7, 2017?
11   Q. Okay. Would you agree with me -- well, first of          11 A. Yes.
12     all, are you comfortable that you had an                  12 Q. But you just weren't paying attention to what
13     opportunity to look at each photo to confirm that         13     roads he was on?
14     it contained the red van in it or the maroon van,         14 A. Correct.
15     is that --                                                15 Q. However he got from the residence in Brunswick to
16   A. Maroon.                                                  16     Interstate 71, we can agree that he was driving on
17   Q. Maroon van?                                              17     I-71 in a northbound direction when he was -- when
18   A. Yes.                                                     18     he first became aware that a Strongsville police
19   Q. Okay. The van has a Pennsylvania license plate.          19     officer was following him, correct?
20     Can you tell me why it had a Pennsylvania license         20 A. I wasn't aware it was northbound, but I was aware
21     plate?                                                    21     we were on 71, yes.
22   A. Because he had just purchased the van from a man         22 Q. Well, wouldn't you have had to have been driving
23     in Lorain, and I believe the van was registered to        23     northbound from Brunswick on 71 in order to get to
24     the man's mother. And he told Roy basically, you          24     your residence in Avon?
25     know, just switch it over and, when you switch it         25 A. I would assume, but I -- I -- I can't tell you
                                                         Page 86                                                          Page 88
 1     over, dispose of the plates, I'm assuming.                 1     whether or not we was or not, whether or not he
 2   Q. Well, was the van -- did Roy get title to the van?        2     made a wrong turn. I -- we was on 71, but I -- I
 3   A. He got it that day.                                       3     can't sit here and tell you I know we were
 4   Q. He got the van that day?                                  4     northbound because I paid no attention.
 5   A. No, no, no. He received the title that day. He            5 Q. Okay.
 6     switched the title into his name for the van               6           THE VIDEOGRAPHER: We are going off the
 7     probably sometime that afternoon of March 6.               7        record. This is the end of Tape No. 2. The
 8   Q. I see.                                                    8        time is now 11:28:01. Off of the record.
 9           THE VIDEOGRAPHER: Two minutes of tape.               9           (Recess was taken.)
10   BY MR. RASKIN:                                              10           (Whereupon, Mr. Pauley exited the
11   Q. And in looking at the -- at the copies of the --         11        conference room.)
12     of the photos that make up Exhibit A-1, do you            12           THE VIDEOGRAPHER: We're back on the
13     find any photo that is the least bit inaccurate           13        record. This is the beginning of Tape No. 3.
14     based upon your recollection?                             14        The time is now 11:35:36. On the record.
15   A. I don't understand what you mean by "inaccurate."        15  BY MR. RASKIN:
16   Q. That -- that doesn't show what it is supposed to         16 Q. Okay. Are you ready to resume?
17     show.                                                     17 A. Yes.
18   A. No.                                                      18 Q. All right. So if I told you that, according to
19   Q. Okay. These -- these are all accurate photographs        19     the Strongsville Police Department records, Roy
20     of the condition --                                       20     was driving the van northbound when he was
21   A. Yes.                                                     21     initially observed operating at a speed of
22   Q. -- of the maroon van on March 7, 2017 and its            22     approximately 80 miles per hour, 20 miles over the
23     position in relation to the various Strongsville          23     speed limit, would you have any facts or memory to
24     police units, correct?                                    24     share with me that would be different than that?
25   A. Yes.                                                     25  A. No.
Tackla Court Reporting, LLC                              PH: 216.241.3918                                         Page: 22 (85 - 88)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 23 of 71. PageID #: 344
Deposition of Amanda Pauley                                   Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                           Page 89                                                          Page 91
 1   Q. Okay. Now, do you -- do you recall first becoming           1     though.
 2     aware that a Strongsville police officer in a                2 Q. Okay. If I told you that the records of the
 3     Strongs -- in a marked Strongsville police vehicle           3     Strongsville Police Department reflect that that
 4     was approaching the van as it was driving                    4     is what happened, that -- that Roy actually exited
 5     northbound on Interstate 71?                                 5     Interstate 71 at State Route 82, ran a red light,
 6   A. I remember when it did, but I couldn't tell you if          6     turned left and got back onto Interstate 71
 7     it was Strongsville or not.                                  7     heading southbound -- I'm sorry, heading
 8   Q. Okay.                                                       8     northbound with no lights on, would that refresh
 9   A. I didn't pay attention. I was --                            9     your recollection?
10   Q. Okay. But -- but you're aware that it was a                10  A. I remember him exiting the highway, but I still
11     police vehicle?                                             11     wouldn't remember whether he turned his lights
12   A. Yes.                                                       12     off.
13   Q. Okay. And when you first saw the police vehicle,           13  Q. Do you remember if he -- if he ran a red light?
14     had it activated lights, sirens, or an overhead             14 A. I don't remember that either.
15     light bar at all?                                           15 Q. Okay. Do you remember if he got back on the
16   A. No.                                                        16     highway going in the opposite direction?
17   Q. Okay. How did you become aware?                            17 A. Yes. Yes, I do. I couldn't have told you whether
18   A. I -- I believe it was just -- the cruiser was just         18     it was opposite or the same way, but I do remember
19     sitting there as we passed.                                 19     exiting and I remember entering.
20   Q. Okay.                                                      20 Q. Okay. But -- but your testimony is that -- that
21   A. Roy may have said something like, you know, "Crap,         21     you were not aware that at the time that he made
22     there's the cops" or -- I -- I don't completely             22     the maneuvers that I've just described he actually
23     recall, but I remember knowing -- being aware of            23     turned his headlights off?
24     it, but --                                                  24 A. Correct, I was not aware.
25   Q. And -- and Roy didn't do anything to -- to pull            25 Q. Okay. Do you recall the weather conditions that
                                                           Page 90                                                          Page 92
 1     over, did he?                                                 1     night or early morning?
 2   A. No.                                                          2   A. It was raining.
 3   Q. Did you tell him to pull over?                               3   Q. So you would agree with me, wouldn't you, that
 4   A. Yes.                                                         4     driving on the highway at high rates of speed in
 5   Q. How many times did you tell Roy throughout the               5     the rain with no lights on was dangerous to you
 6     entire pursuit to stop and pull over?                         6     and the kids and to Roy?
 7   A. I can't give you a number, but a lot.                        7   A. Yes.
 8   Q. So again, in -- in your mind, you know what "a               8   Q. And you would agree with me that driving on the
 9     lot" means.                                                   9     highway at high rates of speed with no lights on
10   A. Consistently.                                              10      is also dangerous to any other motorist who
11   Q. I'm sorry?                                                 11      happened to be on the road because they wouldn't
12   A. Consistently.                                              12      be able to see you, right?
13   Q. Consistently throughout the entire pursuit you             13    A. Yes. Yes.
14     were telling Roy, "Stop. Pull over" --                      14    Q. So Roy's conduct represented a danger to you and
15            (Whereupon, Mr. Pauley entered the                   15      everyone in his vehicle as well as to everyone
16        conference room.)                                        16      else who was on the roadway at the same time,
17   A. Yes.                                                       17      didn't it?
18   Q. -- or words to that effect --                              18    A. Yes.
19   A. Yes.                                                       19    Q. Now, if I'm correct, based upon your earlier
20   Q. -- is that correct?                                        20      questions, the license plate that was on this van
21            Do you recall a point in time when Roy               21      that you were driving was not registered to Roy,
22     exited Interstate 71, drove up the exit ramp and            22      was it?
23     then turned off his headlights?                             23    A. No, it wasn't.
24   A. I -- I remember him pulling off the exit ramp. I           24    Q. So if the police department called in that license
25     wasn't aware that he turned his lights off,                 25      plate number, it would not -- there's no record
Tackla Court Reporting, LLC                              PH: 216.241.3918                                           Page: 23 (89 - 92)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 24 of 71. PageID #: 345
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                   Page 93                                                          Page 95
 1     that you're aware of that would enable the             1   A. I -- I was aware one was in front at one time. I
 2     officers to know that the vehicle belonged to Roy      2     was aware that they were on the sides. I wasn't
 3     Evans Jr., was there?                                  3     aware if they were slowing down or going faster.
 4   A. Correct.                                              4     It was --
 5   Q. At some point after Roy re-entered the highway,       5   Q. Okay. Fair enough.
 6     Interstate 71, did you become aware of the speeds      6            Are you aware about the number of times
 7     at which he was driving?                               7     that Roy rammed a police car with the vehicle that
 8   A. No.                                                   8     you were riding in?
 9   Q. If I told you that, according to the records of       9            MR. SCOTT: Objection.
10     the Strongsville Police Department, he was driving    10            You can answer.
11     northbound at between 100 and 110 miles per hour,     11   A. I recall, my memory, there was a cop car to his
12     would you have any facts to share with me that        12     driver's side.
13     would contradict that conclusion?                     13   BY MR. RASKIN:
14   A. His gauge didn't go that high, the thing that says   14   Q. A police car?
15     the speed.                                            15   A. Yes. And there was a police car to the right
16   Q. But I'm not -- I'm not asking you what he his        16     side, the passenger's side. I recall that -- that
17     gauge showed. I'm saying the records of the           17     police car coming over and hitting us, making
18     Strongsville Police Department indicate that he       18     contact with our car.
19     was driving at speeds between 100 and 110 miles       19   Q. Did you see the police officer in the -- in the
20     per hour. Do you have any facts to share with me      20     car that was on the passenger's side, your side --
21     that that's wrong?                                    21   A. Yes.
22   A. No.                                                  22   Q. -- actually cause his vehicle to move towards the
23   Q. Okay. Fair enough.                                   23     vehicle you were driving in, or do you just recall
24           Now, there came a time when other police        24     the impact?
25     cars joined in the pursuit; isn't that right?         25   A. I recall the impact of him coming in contact with
                                                   Page 94                                                            Page 96
 1   A. Yes.                                                  1     us.
 2   Q.  And you could see those, couldn't you?               2   Q. Right. So you --
 3   A. Yes.                                                  3   A. And then afterwards, I recall our van -- Roy
 4   Q.  As a matter of fact, you could see a police car      4     coming in contact with the same -- with the same
 5     next to the driver's side, right?                      5     car.
 6   A. Yes.                                                  6   Q. On --
 7   Q. To Roy -- to Roy. You could also see a police car     7   A. On the passenger's side.
 8     next to you --                                         8   Q. -- the passenger's side?
 9   A. Yes.                                                  9   A. Yes.
10   Q. -- right?                                            10   Q. If I told you that, according to the records of
11           And at one point in time, you could also        11     the Strongsville Police Department, it was Roy who
12     see a police car ahead of you --                      12     actually drove the van that you were riding in
13   A. Yes.                                                 13     into the side of the police car on the passenger's
14   Q. -- right?                                            14     side of your vehicle, would you have any facts to
15           And the police cars were going slower and       15     share with me that that impact happened
16     slower in an effort to get Roy to stop, weren't       16     differently?
17     they?                                                 17   A. I can't give you any facts. I can tell you what I
18   A. I can't answer that, I don't know what their         18     remember, and I can tell you that that cop car
19     speeds were.                                          19     came in contact with us first and then, yes, Roy
20   Q. Okay. You don't know if they were -- trying to       20     came in contact with him. I do remember that
21     slow down?                                            21     because it scared me.
22   A. Correct, I -- I don't know if they were trying to    22   Q. Right.
23     slow down.                                            23           And I'm not saying first or second. My
24   Q. Or if all four vehicles were just operating at the   24     question is: Do you know whether Roy maneuvered
25     same speed, you just didn't pay attention to that?    25     the steering wheel so that the van came in contact
Tackla Court Reporting, LLC                        PH: 216.241.3918                                          Page: 24 (93 - 96)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 25 of 71. PageID #: 346
Deposition of Amanda Pauley                         Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                 Page 97                                                          Page 99
 1     with the police car or the police officer             1     four separate impacts between the van that you
 2     maneuvered his steering wheel so that his vehicle     2     were driving and -- strike that. You weren't
 3     came in contact with the van?                         3     driving. Forgive me.
 4   A. I can't say I seen either one of those, no.          4           If I told you according, to the records
 5   Q. All right. And so if the records of the              5     of the Strongsville Police Department, there were
 6     Strongsville Police Department reflect that it was    6     four separate impacts between the van in which you
 7     Roy who maneuvered the van into the police car        7     were a passenger and Roy was driving and various
 8     that was on the passenger's side of -- of the van,    8     Strongsville police vehicles, you would not have
 9     you wouldn't have any facts to dispute that --        9     any facts to dispute that, would you?
10           MR. SCOTT: Objection.                          10           MR. SCOTT: Objection.
11   BY MR. RASKIN:                                         11           You can answer.
12   Q. -- would you?                                       12   A. No, I -- I remember a couple of times, so --
13           MR. SCOTT: You can answer.                     13   BY MR. RASKIN:
14   A. I mean, I wouldn't have any facts, but I'm not --   14   Q. Do you remember four?
15   BY MR. RASKIN:                                         15   A. Yes.
16   Q. Thank you.                                          16   Q. Okay. Good.
17           All right. And the next impact occurred        17           All right. And do you remember that
18     on Roy's side of the van, didn't it?                 18     three of those impacts resulted from Roy ramming
19   A. I don't recall that.                                19     the Strongsville police vehicle that was on his
20   Q. Okay. Are you aware that Roy actually drove the     20     side of the van, on the driver's side of the van?
21     van into a police car which was on the left side     21           MR. SCOTT: Objection.
22     of the van?                                          22           You can answer.
23   A. No, I wasn't aware of that.                         23   A. I don't -- I don't recall any impacts on the
24   Q. Okay. If I told you that the records of the         24     driver's side, I don't recall it. I recall two
25     Strongsville Police Department reflect that that's   25     impacts in the back of our car. I don't know if
                                                 Page 98                                                           Page 100
 1     what happened, that Roy actually maneuvered the       1     maybe -- I don't know, I don't know what happened,
 2     van so that it hit the officer which was on the       2     but I remember being hit twice in the back and I
 3     driver's side of the van in which you were riding,    3     remember the two on the passenger's side. I do
 4     you wouldn't have any facts to dispute that           4     not recall any on the driver's side.
 5     either, would you?                                    5   BY MR. RASKIN:
 6            MR. SCOTT: Objection.                          6   Q. And when you say being hit in the back, you didn't
 7            You can answer.                                7     actually see those impacts, right?
 8   A. I would not.                                         8   A. No, I felt them.
 9   BY MR. RASKIN:                                          9   Q. You felt them?
10   Q. Thank you.                                          10   A. I felt them.
11            If I told you that there were, according      11   Q. So you felt them coming from what you thought was
12     to the records of the Strongsville Police            12     the back of the van?
13     Department, four separate impacts between the van    13   A. Coming from it, yes, correct.
14     that you were driving in and various Strongsville    14   Q. Okay. You would agree with me it could have been
15     police cars, you wouldn't have any facts to          15     coming from Roy's side of the van notwithstanding
16     dispute that either, would you?                      16     your belief that it came from the back?
17            MR. SCOTT: Objection.                         17            MR. SCOTT: Objection.
18            You can answer.                               18            You can answer.
19   A. That there was impacts?                             19   A. No, I believe it came from the back. I mean,
20   BY MR. RASKIN:                                         20     there could be facts -- and I may be wrong, I'm
21   Q. Yes.                                                21     not saying that.
22   A. I'm sorry, I didn't --                              22   BY MR. RASKIN:
23   Q. I'll try it again. That's okay.                     23   Q. Okay.
24            If I told you that, according to the          24   A. But from my recollection, I believe they came from
25     Strongsville Police Department records, there were   25     the back.
Tackla Court Reporting, LLC                       PH: 216.241.3918                                        Page: 25 (97 - 100)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 26 of 71. PageID #: 347
Deposition of Amanda Pauley                            Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                  Page 101                                                         Page 103
 1           THE WITNESS: Is this mine or yours? I'm           1   A. It was very short.
 2        sorry. Is this my water?                             2   Q. -- please.
 3   BY MR. RASKIN:                                            3   A. I told her that the police were chasing us and Roy
 4   Q. Okay. Now, there -- and if I understand your           4     won't pull over. He usually would listen to me
 5     testimony, throughout the entire pursuit you were       5     and his mother, so I thought maybe she could talk
 6     saying repeatedly to Roy, "Stop. Stop. Stop,"           6     some sense into him.
 7     right?                                                  7   Q. Did you give him the phone?
 8   A. Yes.                                                   8   A. Yes.
 9   Q. What's he saying to you?                               9   Q. Did he talk to his mother?
10   A. Nothing.                                              10   A. For a second.
11   Q. So does -- does it seem to you like he's not          11   Q. What did he say?
12     hearing you or responding to you?                      12   A. "They're chasing us."
13   A. He wasn't responding to me.                           13   Q. And --
14   Q. Okay. Do you know why?                                14   A. "They're trying to cut us off" or -- I -- I can't
15   A. No.                                                   15     be sure of the exact statement, but, you know, I
16   Q. Was that normal for him?                              16     don't know what she said because it was on the
17   A. No.                                                   17     phone. I'm sure she asked him, "What are you
18   Q. So as this was all going down, was this just          18     doing?"
19     almost surreal to you?                                 19   Q. Well, I was going to ask you, did you have the
20   A. Yes.                                                  20     speaker on?
21   Q. During the entire pursuit, did you -- do you need     21   A. No.
22     to take a break?                                       22   Q. Okay. So could you hear --
23   A. No.                                                   23   A. I could only hear him.
24   Q. Are you sure?                                         24   Q. So you could not hear what Jodi Evans said to her
25           During the entire pursuit, at any time           25     son?
                                                  Page 102                                                            Page 104
 1      did you use your cell phone?                           1 A.    Correct.
 2   A.  No. I did use my son's cell phone.                    2 Q.    All you could hear is what Roy said to his mother?
 3   Q.   Your son's cell phone?                               3 A.    Yes.
 4   A.  Yes.                                                  4 Q.    And tell me everything you remember Roy saying to
 5   Q.   And that -- that's D          ?                      5     his mother.
 6   A.  D         cell phone.                                 6   A. Something along the lines of "They're chasing us,
 7   Q.   Why didn't you use yours?                            7     they're" -- it was very split second. He -- I
 8   A.  It was dead.                                          8     don't know if the phone -- the phone may have died
 9   Q.   It was dead?                                         9     or he hung up on her, I can't be sure because
10   A.  Yes.                                                 10     D         phone was getting ready to die when I used
11   Q.   All right. What's D            cell phone number?   11     it.
12   A.  I have no idea. He never activated the phone         12   Q. Did you make any calls to anyone else other than
13      after that. I -- I -- I don't know. It was in my      13     Jodi Evans?
14      phone, but BCI destroyed my phone, so I couldn't      14   A. No, we didn't have a phone afterwards. I know for
15      tell you what his phone number was at the time.       15     a fact it died afterwards, it wouldn't turn on.
16   Q. Do you know who his provider was?                     16     So I don't know if he hung up the phone on her or
17   A. Metro PCS.                                            17     if it died on her.
18   Q. Who did you call?                                     18   Q. Okay.
19   A. Jodi Evans.                                           19   A. I can't be sure.
20   Q. Who is Jodi Evans?                                    20   Q. Fair enough.
21   A. Roy's mother. His mother.                             21            Do you recall a point in time when the
22   Q. Do you know her cell phone number?                    22     tires of the van in which you were riding went
23   A.                   .                                   23     flat?
24   Q. Tell me about your conversation with Jodi Evans       24   A. I wasn't aware at the time that's what -- I was
25      during the pursuit --                                 25     aware we got a flat. I wasn't aware -- I know now
Tackla Court Reporting, LLC                         PH: 216.241.3918                                       Page: 26 (101 - 104)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 27 of 71. PageID #: 348
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                 Page 105                                                         Page 107
 1     that it was tire strips, like I -- I can remember     1   Q. After the van came to a stop, did it move again at
 2     hearing "thud, thud, thud," you know, noise.          2     any time?
 3   Q. Sure.                                                3   A. Yes. I thought --
 4            But -- but at the time you were aware          4   Q. In what direction did it move? Forward or
 5     that a -- a tire went flat --                         5     backwards?
 6   A. I --                                                 6   A. Forward.
 7   Q. -- or not?                                           7   Q. Okay. And did you feel it ram into a Strongsville
 8   A. I -- I was aware that something went flat. I         8     Police Department SUV --
 9     couldn't tell you if it was one, two, or all four.    9           MR. SCOTT: Objection.
10   Q. Okay. And that was during the pursuit?              10           You can answer.
11   A. Yes.                                                11   BY MR. RASKIN:
12   Q. Okay. And -- and you became aware that that's       12   Q. -- immediately --
13     what caused Roy to have to stop, right? He           13           MR. RASKIN: At least let me get my
14     actually spun around?                                14        question out --
15   A. He didn't spin around. We were hit and the car      15           MR. SCOTT: Sorry.
16     almost flipped, and that's what brought us to a      16           MR. RASKIN: -- before you object, if you
17     stop.                                                17        don't mind.
18   Q. Oh, not the flat tires?                             18   BY MR. RASKIN:
19   A. I mean, I'm sure it was kind of a combination of    19   Q. Strike that.
20     everything, would be my guess. I can't tell you.     20           Did you feel the van move forward and ram
21   Q. Okay. Fair enough.                                  21     into a Strongsville Police Department SUV after it
22            All right. Where is it that you               22     had stopped?
23     believe -- well, strike that. On what part of the    23           MR. SCOTT: Objection.
24     van in which you were riding do you believe was      24           You can answer.
25     hit immediately prior to the van coming to a stop?   25   A. I don't know. I don't recall it ramming into
                                                 Page 106                                                          Page 108
 1   A. Just the back, the back.                             1     anything. I -- I can't be sure. I -- I can't be
 2   Q. So you think the rear of the van was hit by          2     sure.
 3     another vehicle?                                      3   BY MR. RASKIN:
 4   A. It was hit twice.                                    4   Q. If I told you that the records of the Strongsville
 5   Q. It was hit twice?                                    5     Police Department reflect that after the van came
 6   A. It was hit twice. And it seemed like he was going    6     to a -- to a stop Roy actually rammed the white
 7     to lose control at that point.                        7     Strongsville SUV again, would you have any facts
 8   Q. So after the van was hit twice, is that when it      8     to share with me that are different than that?
 9     spun around?                                          9           MR. SCOTT: Objection.
10   A. Yes.                                                10           You can answer.
11   Q. Okay. And then it came to a stop?                   11   A. I don't have -- I guess I don't have any facts,
12   A. Yes.                                                12     no.
13   Q. May I see Exhibit A-1?                              13   BY MR. RASKIN:
14           Thank you.                                     14   Q. Let me show you -- I've taken some of the
15           And could I trouble you for that?              15     pictures -- the copies out of A-1 which show the
16   A. I'm sorry.                                          16     relationship of the van to the Strongsville -- the
17   Q. Thank you very much.                                17     white Strongsville police SUV. Would you take a
18           No, that's all right. That's fine?             18     look at these, please. You may want to show them
19           You now know that the tires were flat --       19     to your counsel because he doesn't know which ones
20   A. Yes.                                                20     I've pulled, please.
21   Q. -- right?                                           21           THE WITNESS: Can my dad look at the
22   A. Yes.                                                22        pictures, too?
23   Q. Okay. And you saw photos of that in Exhibit A-1,    23           MR. SCOTT: Oh, sure, sure.
24     right?                                               24           THE WITNESS: I had asked him before.
25   A. Yes.                                                25

Tackla Court Reporting, LLC                       PH: 216.241.3918                                       Page: 27 (105 - 108)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 28 of 71. PageID #: 349
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                     Page 109                                                         Page 111
 1   BY MR. RASKIN:                                                1   Q. Okay.
 2   Q. Would you agree with me that each of those color           2   A. I don't recall that.
 3     copies accurately represents the location of the            3   Q. Okay. So you're not prepared to testify that you
 4     van that you were riding in that Roy Evans was              4     have any facts from which to conclude that Roy
 5     driving and the Strongsville Police SUV after the           5     wasn't actually revving the engine of the van at
 6     stop and after Roy rammed it?                               6     the time the driver's side door was open, do you?
 7   A. I would agree that the vehicles made contact. I            7   A. No.
 8     would not agree to say that Roy rammed a vehicle,           8   Q. And you have no facts to share with me that Roy's
 9     whether it rolled or made a connection.                     9     foot was not on the accelerator causing the engine
10   Q. Right.                                                    10     to rev at the time the driver's side door to the
11   A. I -- I would agree to that. But to say that it            11     van was open, do you?
12     was rammed, I would assume I would feel an impact          12   A. No.
13     and I never felt an impact from that.                      13   Q. Now, after the van in which you were driving
14   Q. Well, you knew that -- that Roy's van after               14     stopped and then hit the SUV, is that when Roy
15     stopping again came in contact with a Strongsville         15     grabbed your hand?
16     Police Department SUV, correct?                            16   A. I don't -- I don't -- I don't recall if it was
17   A. Correct.                                                  17     before or after.
18   Q. Okay. All right. Fair enough.                             18   Q. Okay. In reading your statement, I believe you
19            And that contact occurred before the                19     said that you fist bumped, you said --
20     driver's side door was open, didn't it?                    20   A. I didn't say anything. I -- I told him he was
21   A. Yes.                                                      21     going to jail.
22   Q. There were no -- there were only the front seats          22   Q. I thought you said, "You're going to jail."
23     in -- in the van; is that right?                           23           And he said, "I love you"?
24   A. Correct.                                                  24   A. I told him I loved him.
25   Q. So throughout this entire pursuit, none of the            25   Q. Oh, you told him you loved him?
                                                       Page 110                                                          Page 112
 1     kids were belted?                                           1   A. I told him.
 2   A. Correct.                                                   2   Q. All right. So --
 3   Q. Were you belted?                                           3   A. He said something along the lines of, "We got
 4   A. No.                                                        4     this."
 5   Q. Was Roy belted?                                            5   Q. "We got this." Do you have any idea what "We got
 6   A. No.                                                        6     this" meant?
 7   Q. Okay. After the van impacted the Strongsville SUV          7   A. Absolutely not.
 8     following the initial stop, do you recall where             8   Q. Okay. So --
 9     Roy's feet were?                                            9   A. I just assumed -- I can make speculation. It came
10   A. I mean, I could assume, but I -- I assume they            10     to an end or, you know, it's okay, I don't know.
11     were --                                                    11   Q. Okay. But let's talk about what we do know, okay?
12   Q. I'm not asking you to assume.                             12     So what we do know is that -- that kind of the
13   A. I can't -- I can't --                                     13     timeline is the vehicle that you're in, the van,
14   Q. I'm asking you do you know where his feet were.           14     spins, comes to a stop, impacts with the
15   A. No.                                                       15     Strongsville police cruiser that we see in the
16   Q. Do you know -- you don't know if his feet were on         16     photos there, the white cruiser, and then does the
17     the brake or on the accelerator --                         17     door open or do you -- the driver's side door
18   A. I do not.                                                 18     open, or do you have the exchange that you just
19   Q. -- or one foot on each or both foot -- feet on            19     described first, or do you know?
20     neither of those, do you?                                  20   A. We had the exchange first.
21   A. Correct, I do not know.                                   21   Q. Okay.
22   Q. Do you have any recollection of hearing the engine        22   A. Prior to the door opening.
23     of the van? In other words, do you remember if             23   Q. Okay. So that -- so before Officer Miller opens
24     you heard it at all?                                       24     the driver's side door, you fist bump? Yes?
25   A. I don't remember.                                         25   A. Yes.
Tackla Court Reporting, LLC                            PH: 216.241.3918                                       Page: 28 (109 - 112)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 29 of 71. PageID #: 350
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 113                                                            Page 115
 1   Q. Roy says something like, "We got this," correct?          1 Q. Okay. So -- but -- and again, I know this is hard
 2   A. Yes.                                                      2     and I apologize, I don't mean to cause you any
 3   Q. You say, "I love you, and you know you're going to 3            more pain than you've already suffered, but I
 4     jail"?                                                     4     just -- I can't jump inside your head.
 5   A. Yes.                                                      5  A. No, I know.
 6   Q. Or words to that effect --                                6 Q. So I have to ask you these questions.
 7   A. Yes.                                                      7 A. That's okay.
 8   Q. -- right?                                                 8 Q. So please forgive me.
 9            After the fist bump, is Roy holding your            9            So with respect to what you are certain
10     hand?                                                     10     you remember as opposed to what you might think
11   A. No.                                                      11     happened, right, you remember one of his hands on
12   Q. No.                                                      12     the steering wheel and you remember the cigarette
13            When the -- when the driver's side door            13     hanging out of his mouth after the exchange you've
14     first opens, do you know where Roy's hands were?          14     described and after the fish bump -- fist bump --
15   A. No.                                                      15  A. Yes.
16   Q. Did you ever see -- strike that. After the van           16 Q. -- correct?
17     stops and the van then impacts again with the             17            And you don't know where his other hand
18     Strongsville SUV, did you ever see Roy's hands --         18     was, do you?
19     and after your first bump, of course, did you ever        19 A. No, I can't be sure.
20     see Roy's hands on either the steering wheel of           20 Q. Okay. Now the door comes open, correct?
21     the van or the gearshift selector?                        21 A. Correct.
22   A. I -- I -- I remember seeing his hand and I               22 Q. Do you remember the police officer -- I'll tell
23     remember a cigarette in his mouth. I remember his         23     you his name was Officer Miller. You -- you know
24     hands in front of him, whether they were touching         24     his name is Officer Miller, right?
25     the gearshift or the -- I can't -- I can't                25 A. I know that now, I didn't know that --
                                                       Page 114                                                            Page 116
 1     remember. It happened so fast.                             1 Q. Sure. Of course not, but -- but -- so if I refer
 2   Q. Okay. I understand. And I'm just asking you for           2     to him as Officer Miller, you know who I'm talking
 3     your best recollection.                                    3     about?
 4            So at some point after the impact with              4  A.  Yes.
 5     the SUV and after your fist bump and -- and the            5 Q. Okay. So do you remember Officer Miller yelling
 6     exchange that you've just described, you remember 6              "Hands, let me see your hands"?
 7     Roy's hands --                                             7  A. No, he never had a sentence. I remember noise,
 8   A. I remember his hands --                                   8     maybe he yelled "Hands." He fired his gun
 9   Q. -- on the steering wheel or shift selector, you're        9     immediately. There was never even time for a full
10     not sure?                                                 10     sentence of "Let me see your hands."
11   A. I -- I remember seeing them up and he had a              11 Q. If I told you that, according to the reports of
12     cigarette hanging out his mouth. But the                  12     the Ohio State Highway Patrol Troopers, they
13     cigarette was not in his hand, it was in his              13     reported that they heard Officer Miller say,
14     mouth.                                                    14     "Hands, let me see your hands" --
15   Q. Right.                                                   15  A. I would tell you that I heard that after Roy was
16            And do you remember seeing both of his             16     shot. I will tell you I did hear that --
17     hands or just one of them?                                17  Q.   But he did --
18   A. I can't be sure.                                         18  A. -- but I didn't hear that statement -- no, I don't
19   Q. Okay. And since you can't be sure, you can't tell 19            think, I know -- until after Roy was shot.
20     me if you saw his left hand or his right hand?            20  Q. Okay. Did -- do -- do you recall hearing "Hands"?
21     You just don't know? And this is immediately              21 A. I can't recall even a full word. I heard "H --
22     prior to the door opening.                                22     bam, bam."
23   A. I want to say I remember a cigarette and I               23  Q. Okay.
24     remember his hand on the steering wheel. Whether          24 A. That's what I heard.
25     it was the left or the right, I can't tell you.           25 Q. When the door opened -- when Officer Miller opened

Tackla Court Reporting, LLC                              PH: 216.241.3918                                      Page: 29 (113 - 116)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 30 of 71. PageID #: 351
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 117                                                         Page 119
 1     the door, do you have a memory of what movements, 1              there was several carpet rolls in between us.
 2     if any, Roy made before the first shot was fired?          2 Q. Okay. So let's look at Exhibit A again, and I
 3   A. There was no time for movements.                          3     think we'll see a couple of photographs -- or
 4   Q. I'm asking --                                             4     xerographic reproductions. Okay. Look at A,
 5   A. No, no.                                                   5     don't look at the --
 6   Q. You have no memory at all?                                6 A. I'm sorry.
 7   A. No.                                                       7 Q. That's all right. Take your time.
 8   Q. Okay. If I told you that Officer Miller in his            8           There's Exhibit A, right?
 9     report indicated that Roy reached down between the 9 A. Okay. What am I looking for?
10     seats, you don't have any memory that contradicts         10 Q. And I think you'll find some photographs of the
11     that, do you?                                             11     interior of the van, at least a couple. Did you
12   A. I will tell you --                                       12     find them?
13            MR. SCOTT: Objection.                              13 A. No, I was hoping he would have.
14            You can answer.                                    14 Q. Oh, okay.
15   A. I will tell you Roy couldn't reach between the           15 A. It would be in the police vehicles or it would be
16     seats because there was several carpet rolls in           16     in --
17     between the seats.                                        17 Q. In the big -- in the big one.
18   BY MR. RASKIN:                                              18 A. It would be in the big one.
19   Q. I understand.                                            19           Thank you.
20   A. That there's no way that he could get his hand in        20           Yes, the carpet rolls.
21     between the seats.                                        21 Q. Okay. So these are the carpet rolls. We can --
22   Q. Well, he could reach down and touch the carpet           22 A. Yes.
23     roll, right?                                              23 Q. Right?
24   A. Yeah, but they were kind of propped like that. So        24 A. These are the carpet rolls. Those are the tubings
25     I mean --                                                 25     from the job that he had did.
                                                       Page 118                                                         Page 120
 1   Q. But "like that" doesn't --                                  1   Q. Right. That's fine. It's all carpeting?
 2   A. Like -- I'm --                                              2   A. Yes.
 3   Q. -- help us.                                                 3   Q. Okay. I don't mean to be -- to a guy who's not in
 4   A. I'm sorry.                                                  4     the carpet installing business, it's all
 5   Q. No, no. That's okay.                                        5     carpeting, right?
 6   A. I'm sorry.                                                  6            Okay. So we can agree that there --
 7   Q. Because you have a vision --                                7     there's nothing in these photos that shows how far
 8   A. I'm sorry.                                                  8     the carpet rolls extended into the front area of
 9   Q. -- in your mind, but --                                     9     the van, is there?
10   A. They're angled this way because the -- the van            10    A. Well, a standard carpet roll is at least 12 foot,
11     has -- is it called a dash or a console or                 11      so we can --
12     whatever -- it goes like this on the inside.               12    Q. Listen -- listen to my question. We can agree
13   Q. Okay.                                                     13      that there's -- take a look in -- in Exhibit A.
14   A. The carpet rolls were in, so, of course, then             14      All right?
15     they're -- I believe it was like that.                     15    A. Why can't we just look at these ones? I have them
16   Q. Okay. Well --                                             16      pulled out.
17   A. Oh, my God.                                               17    Q. Because those don't have any pictures of the
18   Q. Okay. Well, we don't --                                   18      inside of the van.
19   A. I'm sorry.                                                19    A. I was trying to look at the front of the van --
20   Q. -- have to guess because --                               20    Q. Oh, go ahead. That's fine.
21   A. I -- I know there was several carpet rolls --             21    A. -- is what I was trying to do.
22   Q. Sure.                                                     22    Q. Sure.
23   A. -- and -- and that's why my seat belt --                  23    A. I can't see.
24   Q. Okay.                                                     24    Q. That's all right.
25   A. And I can assume his seat belt wasn't on. Like            25             And actually, look at every picture that
Tackla Court Reporting, LLC                              PH: 216.241.3918                                      Page: 30 (117 - 120)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 31 of 71. PageID #: 352
Deposition of Amanda Pauley                                     Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                           Page 121                                                         Page 123
 1     you want. I'm not trying to restrict you. I'm                  1            After the first shot and before the
 2     just trying to move the process along a little                 2     second shot, were you looking at Roy in order to
 3     bit, but that's all right. So --                               3     enable you to see whether or not there was any
 4   A. It's just -- it's just that I -- I can't -- I just            4     movement --
 5     know that they were seated in the front. My                    5  A. Yes.
 6     memory -- I mean --                                            6 Q. -- of any part of his body?
 7   Q. The fact is you don't have any memory of what                 7 A. Yes.
 8     Roy's body did once the driver's side door opened              8 Q. Was there?
 9     and before he was shot, do you?                                9 A. Not that I recall.
10            MR. SCOTT: Objection.                                  10  Q. There could have been, you just don't remember?
11            You can answer.                                        11 A. No, I'm pretty sure there wasn't. There -- there
12   A. I mean, I think we both looked at the door, that's           12     was no movement. No, there was no movement.
13     the only body --                                              13  Q. The reason I'm asking you this question -- it's
14   BY MR. RASKIN:                                                  14     not a trick --
15   Q. I'm not asking you what you think. I'm asking you            15  A. No, I know. I know. No, no, no, I know. It's
16     specifically -- this is a specific question: Do               16     just I remember --
17     you or do you not have a memory of what Roy's                 17 Q. Let me just see if I can explain to you, so you
18     body --                                                       18     said neither of you were belted --
19   A. No.                                                          19 A. Correct.
20   Q. -- did just prior to him being shot?                         20 Q. -- right?
21   A. No.                                                          21            And according to your statement, when the
22   Q. So -- and I asked that poorly, and I apologize.              22     door opened, you threw your hands up in the air.
23     What -- what I really meant to ask, and should                23 A. My hands were probably up prior to that, but yeah.
24     have been more specific about, was you don't have             24 Q. Okay. And you were looking at the police officer.
25     any memory, do you, of any of Roy's movements                 25 A. I was looking at the door when --
                                                           Page 122                                                         Page 124
 1     between the time the driver's side door opened and             1 Q. And you were looking at Jason Miller --
 2     he was shot, do you?                                           2 A. -- it first --
 3   A. I --                                                          3 Q. Right, correct.
 4            MR. SCOTT: Objection.                                   4 A. I mean, yes, I was looking at the door.
 5            You can answer.                                         5 Q. Because you saw him shoot, right? Did you see him
 6   A. I do not recall him -- him moving, that's what                6     shoot?
 7     I'll say. I don't recall him moving, so no.                    7  A. Yes.
 8   BY MR. RASKIN:                                                   8 Q. Right.
 9   Q. Thank you.                                                    9            So you're not looking at Roy, you're
10            And if I understand your testimony, you                10     looking at the officer who has now surprised you
11     may have heard the word "Hands," you're not sure, 11                 by opening the door, yelling something, and then
12     but you're fairly confident that "Hands" -- the               12     shooting, right? So you're not looking at Roy,
13     statement "Hands, let me see your hands" did not              13     are you --
14     get made before Roy was shot?                                 14 A. When we're --
15            MR. SCOTT: Objection.                                  15 Q. -- until after the shot?
16            You can answer.                                        16 A. Correct.
17   A. Right.                                                       17 Q. All right. And -- and that first shot shocked the
18   BY MR. RASKIN:                                                  18     heck out of you, didn't it? You weren't expecting
19   Q. Now, in terms of -- strike that. After the first             19     that at all, were you?
20     shot and before the second shot, did you see any              20  A. No.
21     movement of any part of Roy's body at all?                    21 Q. Okay. So would it be fair to say that you were in
22   A. He died after the first shot, the life went out of           22     a state of shock when that happened? It was
23     him, he didn't move at all. Like he --                        23     surreal, I think you described it as. Yes?
24   Q. Okay. Again, you need to focus on my question,               24 A. Yes.
25     please.                                                       25 Q. So it's really not clear, any of these things --

Tackla Court Reporting, LLC                               PH: 216.241.3918                                         Page: 31 (121 - 124)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 32 of 71. PageID #: 353
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                 Page 125                                                         Page 127
 1     these events from the time the door opens to the       1   Q.  -- nursing assistant.
 2     time the shots are fired?                              2   A. I'm no medical --
 3   A. No, I'm clear.                                        3   Q.  You know you can't make that assessment.
 4   Q. You're clear?                                         4   A. No.
 5   A. I am clear. When he was shot, he went -- he           5   Q.  Okay. All right. But certainly, emotionally,
 6     didn't fall on me because of the carpet. He went       6     that's how you felt, I understand that, I
 7     my way.                                                7     appreciate that. And I'm not trying to minimize
 8   Q. Okay. He fell towards the passenger's side --         8     that, I'm just trying to -- to understand.
 9   A. Yes.                                                  9           Okay. Where were the kids when the shots
10   Q. -- of the -- of the van?                             10     were fired between the time the door was opened
11   A. Yes.                                                 11     and the time the shots were fired?
12   Q. Okay.                                                12   A. In the back.
13   A. And I think at that point I was -- maneuvered        13   Q. Okay. Did you -- I'm sure after all of these
14     toward him. At this point --                          14     events occurred, you talked to the kids about what
15   Q. Was that before the first shot or the second shot?   15     happened, right?
16   A. After the first.                                     16   A. Yes.
17   Q. Okay.                                                17   Q. Okay. Did any of the -- well, let's just -- let's
18   A. I mean, the shots startled me, scared me, shocked    18     just kind of go through the list if we can.
19     me, and I -- I mean, it was -- it was so              19     Did -- did J        tell you that she saw --
20     instantaneously.                                      20   A. Y        .
21   Q. You don't know what his hands did or --              21   Q. -- anything?
22   A. He wasn't moving.                                    22           Sorry.
23   Q. -- any part of his body other than he fell towards   23   A. If you ever meet her, she'll -- she'll get you for
24     you?                                                  24     that one.
25   A. No, I was looking at him.                            25   Q. You know something, my first name's Todd and it
                                                 Page 126                                                          Page 128
 1   Q. Right.                                                1     used to aggravate the heck out of me when people
 2   A. At this point, I'm looking at him, he's not           2     spelled it with one "d," so I'm with her, right,
 3     moving.                                                3     so I'm -- I'm with her. But I promise you, by the
 4   Q. Correct.                                              4     time this is -- we're all done.
 5           Do you --                                        5           All right. Okay. So it's J       ?
 6   A. He's --                                               6   A. Y        .
 7   Q. -- know what his hands or any other part of his       7   Q. Y         .
 8     body were doing between the first and the second       8   A. With a "Y."
 9     shot?                                                  9   Q. Because I'm looking at it and it's spelled the way
10   A. Yeah, they were doing nothing.                       10     you can read it.
11   Q. You're --                                            11           Okay. So -- so did Y        tell you she
12   A. He -- he had no movement.                            12     saw anything?
13   Q. He just fell towards you? Well, he had some          13   A. Yes.
14     movement because he fell towards you, you said.       14   Q. Yes.
15   A. He fell toward me --                                 15           Okay. Tell me what -- before I ask you
16   Q. Right.                                               16     that, have you now described for me everything
17   A. -- because he got killed.                            17     that you saw from the time the van stops, the door
18   Q. Well, you don't know if the first shot killed him    18     opens, the shots are fired?
19     or the second shot killed him, do you?                19   A. Yes.
20   A. Can I say 100 percent that I -- I can prove it,      20   Q. You -- you haven't left out anything because I
21     no. Can I say being with somebody from 10 years       21     haven't -- because I've asked bad questions or I
22     and watching the life go out of them, yes.            22     haven't asked comprehensive enough questions; is
23   Q. But that's not a medical opinion. I mean,            23     that right?
24     you're -- you're a --                                 24   A. No.
25   A. I'm not a --                                         25   Q. Okay. So Y            is now    ?
Tackla Court Reporting, LLC                        PH: 216.241.3918                                      Page: 32 (125 - 128)
               Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 33 of 71. PageID #: 354
Deposition of Amanda Pauley                                      Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                          Page 129                                                           Page 131
 1   A. Yes.                                                           1     and I'm going to show you both of those photos.
 2   Q. Which means that she's          --                             2            Now, from looking at those colored
 3   A. She was .                                                      3     photos -- or color copies of photos, can you
 4   Q.      at the time.                                              4     pinpoint for me where D        ,R     and Y         were
 5   A. She turned          the day after she buried her dad.          5     located at the time the shots were fired?
 6   Q. Okay. So where was Y               in the -- in the -- I       6 A. No.
 7      know she was behind the front seats --                         7 Q. Okay. Did D           , R , or Y        tell you where
 8   A. Yes.                                                           8     they were located in the rear of the van at the
 9   Q. -- but do you know specifically where she was                  9     time the shots were fired?
10      physically in the van from the time the door                  10  A. I believe behind the driver's seat.
11      opened until the time the shots were fired?                   11 Q. How far behind the driver's seat?
12   A. Did I physically see her, no.                                 12 A. I don't know. But, I mean, obviously, during the
13   Q. Okay. Did she tell you where she was?                         13     chase, it became a wreck. The van was actually
14   A. D       was -- D       was holding them.                      14     organized when we got in. I recall Y         saying
15   Q. Okay. So D          was holding both Y            and R ?     15     that she could see through the cracks of the door,
16   A. Yes.                                                          16     the side door was open. So I don't exactly know,
17   Q. Okay. I'm assuming you didn't see that, so D              ,   17     but I know there was more beside -- behind
18      Y        , and/or R must have told you that?                  18              seat than my seat.
19   A. Yes.                                                          19 Q. So Y            said she could see through the crack of
20   Q. Okay. So we have a photo -- or a copy of a photo              20     the --
21      of the interior of the van, right? We were just               21 A. The side doors.
22      looking at it, right? We saw the --                           22 Q. Right.
23   A. Yes.                                                          23 A. And she was --
24   Q. -- carpet rolls and carpet remnants.                          24 Q. Not -- not -- not the front driver's side door?
25   A. The photo of remnants.                                        25 A. Not the front, but the sides.
                                                          Page 130                                                           Page 132
 1   Q. Okay. All right. So can you find that -- it                   1   Q. Okay. So did any -- did any of the three kids
 2     probably isn't in that stack. It's probably in --              2     describe for you what they saw?
 3           MR. SCOTT: This one here.                                3   A. Yes.
 4           MR. RASKIN: Yes, that's fine.                            4   Q. Okay. Did -- did they all or -- well, first of
 5   BY MR. RASKIN:                                                   5     all, was R too young?
 6   Q. So -- here, let's -- let's just -- because this is            6   A. R      too young to comprehend what happened --
 7     the -- this is the -- this is the labeled exhibit.             7   Q. Okay.
 8           MR. SCOTT: Use that one.                                 8   A. -- to understand. R understands that he -- he
 9   BY MR. RASKIN:                                                   9     seen his dad get shot because when he plays cops
10   Q. So what I'm going to do is I'm going to put these            10     and robbers he says, "Freeze. You're under
11     photos back into A-1 because these are all                    11     arrest. You're going to go to heaven."
12     photos -- or copies of photos of the van, right?              12   Q. So what did the kids tell you they observed?
13   A. Yes.                                                         13   A. Y         said that after they took me out of the
14   Q. Yes?                                                         14     car --
15   A. Yes.                                                         15   Q. Keep --
16   Q. Okay. You have to answer verbally.                           16   A. They took me out of the car and then I was placed
17           Now, within A-1, can you pick out -- and                17     in a police car away from them. Y           and R
18     I'll help you, I'm happy to help -- the photos of             18     were still in the van and they had took D       out.
19     the interior of the van which shows the carpet                19     She said she climbed into the front seat and she
20     rolls and remnants? And I think that there are                20     could see red stuff. She said she looked down at
21     two of those, right?                                          21     her daddy and she said there was blood.
22   A. Yes.                                                         22   Q. Is her --
23   Q. Two photos, correct?                                         23   A. And she thought --
24   A. Yes.                                                         24   Q. Is R out of the car -- he's out of the van at
25   Q. Okay. So let's take these temporarily out of A-1,            25     this point, is that right, or no?
Tackla Court Reporting, LLC                                PH: 216.241.3918                                         Page: 33 (129 - 132)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 34 of 71. PageID #: 355
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                     Page 133                                                           Page 135
 1   A. Huh-uh, no, he's still in the van.                      1 A. No, I never asked them to go into detail.
 2   Q. Okay. All right. So she climbed into his lap            2 Q. So we can put these interior shots back into A-1,
 3     or --                                                    3     please.
 4   A. Into the driver's seat. Y          climbed -- they      4           At the time Roy was shot, was he holding
 5     took -- they took R       . -- they took        out      5     your hand?
 6     of the car and that's when she climbed into the          6 A. No.
 7     driver's seat.                                           7 Q. Okay. At some point after you fist bumped, did he
 8   Q. Okay. That's what I --                                  8     reach over to hold your hand?
 9   A. I'm sorry. I should have been more clear.               9  A.  I don't believe so.
10   Q. Well, R         . and          , but we don't really   10  Q.  Do you recall making a statement saying that? Not
11     have a            .                                     11     after the first bump, but that he reached over
12   A. Well, I always called Roy Jr. that got shot -- I       12     and -- and grabbed your hand?
13     always referred to him as Junior.                       13  A. He probably grabbed my hand. I don't recall.
14   Q. Okay.                                                  14 Q. Okay. Do you recall being interviewed by a
15   A. I never called him Roy.                                15     special agent from the Ohio Bureau of Criminal
16   Q. All right.                                             16     Investigation?
17   A. And I call my son R .                                  17  A.  Yes.
18   Q. Okay. So -- but from my -- so that I can keep          18  Q. Do you remember it was a gentleman by the name of
19     them straight, right, so -- so they had taken Roy 19           Charles Moran?
20     Evans out of the car before J            -- Y           20  A.  Yes.
21     climbed in the front seat?                              21  Q. Do you remember telling Agent Moran that Roy "knew
22   A. Yes.                                                   22     he was going to jail. He knew he was going to
23   Q. Okay. My question is a little different than           23     jail. For running. He's on parole so...felonious
24     that. My question is, at this point, did Y              24     assault. So this is now his second time for
25     or D       tell you if they saw any of the events       25     getting pulled over for driving without a license,
                                                     Page 134                                                           Page 136
 1     beginning with when the driver's side door opened           1     you know, he's just going to go, you know?" Do
 2     and concluding with when Roy was shot.                      2     you remember telling that to --
 3   A. I mean, D       said when they first shot he thought       3   A. I remember talk --
 4     that they tased him. I mean, they didn't give me            4   Q. -- Special Agent Moran?
 5     any description of what they seen. They both,               5   A. I remember talking to them. I -- those were my
 6     when they spoke to me, seemed to have an                    6     speculations. Was it that he verbalized that, no.
 7     understanding and they both knew that Roy was               7   Q. That's what you told Special Agent Moran?
 8     shot.                                                       8   A. I didn't say that he verbalized it. I said that
 9   Q. Right. But I'm asking you if they told you what            9     he didn't speak in the car, but I -- but when --
10     they saw, if they saw anything, prior to the              10      when they came shortly after they -- they were --
11     shooting.                                                 11      actually had a thing on my door when I arrived.
12   A. Y         said Officer Miller took the cigarette out     12      He never spoke in the vehicle, those were my
13     of her dad's mouth and threw it in the back. That         13      speculations. I mean, of course he had to have
14     cigarette he was smoking actually burnt her coat.         14      known. I mean any person in their right mind --
15   Q. Again, I'm talking about the period of time              15      any person in this room could agree that he was
16     between when the door opens --                            16      going to go to prison, I mean, after running and
17   A. She doesn't say, "Oh, I seen the cop pull the gun        17      being on parole. Was Roy expressing "I'm going to
18     out and shoot," no.                                       18      run because I'm going to go to jail," no, that's
19   Q. Please let me ask my question so that -- so that         19      not what happened.
20     we're communicating with one another.                     20    Q. My question was much simpler than that. Did you
21           Did either Y         or D       describe            21      tell Special Agent Moran --
22     seeing anything between the time the driver's side        22    A. Yes.
23     door of the van opens and the shots are fired?            23    Q. -- quote, He knew he was going to jail. He knew
24   A. No.                                                      24      he was going to jail. For running. He's on
25   Q. Did you ask them if they saw anything?                   25      parole so...felonious assault. So this is now his
Tackla Court Reporting, LLC                             PH: 216.241.3918                                      Page: 34 (133 - 136)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 35 of 71. PageID #: 356
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 137                                                              Page 139
 1      second time for getting pulled over for driving           1 Q. Okay. All right.
 2      without a license so he's, he's just going to go,         2 A. I'm assuming it -- it was an expression, but I
 3      you know? Is -- do you recall using those words 3               don't recall.
 4      in your interview with Special Agent Moran?               4  Q.   You don't recall.
 5   A. I mean, it's in the report, so I -- I know it's           5           Do you recall during an interview
 6      there. Do I recall what I said to him, no, I was          6     describing Roy as a                               ?
 7      in a --                                                   7  A.  Yes.
 8   Q. You don't deny saying it?                                 8 Q. And that's true, isn't it?
 9   A. No. No, I -- I don't deny it.                             9 A.             --        --            --      -- it's
10   Q. You don't have any reason to believe --                  10     not               . It's                           .
11   A. No.                                                      11 Q. You think that's his diagnosis,
12   Q. --that Special Agent Moran --                            12               ?
13   A. No.                                                      13  A. Yeah, same -- yeah, I mean --
14   Q. -- attributed any statements to you that --              14 Q. You used the phrase "                                  " when
15   A. No.                                                      15     you were   interviewed.
16   Q. -- you didn't make, do you?                              16 A. And he is             , yes.
17   A. No.                                                      17  Q.   But -- but  --
18   Q. Okay. All right. Fair enough.                            18 A. Yes, I -- I recall that.
19             Do you recall that during part of the             19 Q. But you think that --
20      interview Special Agent Moran asked you what 20 A. I mean, I'm --
21      happened when the van came to a stop?                    21 Q. -- a more complete diagnosis might be
22   A. I don't really recall very much of anything that         22                                ? I'll get The Nord
23      happened after.                                          23     records --
24   Q. So let me -- and I appreciate that.                      24 A. Yes.
25   A. I -- I don't believe that he put anything in my          25 Q. -- so don't worry about that.
                                                       Page 138                                                              Page 140
 1     mouth, so you can read.                                    1            But you -- that's how you described
 2   Q. Okay. So -- and that's what I'm going to do,              2     him --
 3     so --                                                      3 A. Yes.
 4   A. Yes.                                                      4 Q. -- to the police officer?
 5   Q. -- just to make sure we're on the same page.              5            Do you recall at any time saying that
 6            So the second page of his report --                 6     Roy -- that after the car had stopped but before
 7     forgive me. That's not -- okay. So the second --           7     the shots were fired Roy reached over and grabbed
 8     the third page of his report says, "Special Agent          8     your hand?
 9     Moran asked Pauley what happened when the van came 9 A. I don't recall.
10     to a stop." Quote, Pauley responded, "He looked           10 Q. Okay. You wouldn't say that you didn't say that,
11     at me and I said, 'I love you. You're going to            11     you just don't remember saying that?
12     jail.' And he said put his fist out and bumped my         12 A. Correct, correct.
13     fist. Told my son he loved him and went like              13 Q. All right. Fair enough.
14     this. The cop opened the door and said, 'Bam!             14            Do you recall how long the pursuit lasted
15     Bam!' Shot him point blank in the chest two times         15     from start to finish?
16     in front of my children. There were no guns.              16 A. Ten, fifteen minutes.
17     There were no weapons." Do you remember that              17 Q. Okay. If I told you that the records reflect that
18     exchange with Special Agent Moran at all?                 18     it was almost 20 minutes that he was fleeing from
19   A. Yes.                                                     19     the police, do you have any reason to doubt that?
20   Q. Okay. So my question to you is, what did you mean        20  A. No.
21     when you said "Told my son he loved him and went          21 Q. Do you recall being asked by Special Agent Moran
22     like this"? What is "went like this"?                     22     whether or not the children could see out of the
23   A. I don't recall.                                          23     windows of the van and your response was that they
24   Q. You don't remember?                                      24     were below the window levels of the van?
25   A. I don't recall.                                          25 A. I don't recall saying it. I will -- the only one

Tackla Court Reporting, LLC                              PH: 216.241.3918                                       Page: 35 (137 - 140)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 36 of 71. PageID #: 357
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 141                                                           Page 143
 1     that I would say may not be below would be D       ,       1 A. This one?
 2     he's a very tall boy.                                      2 Q. -- photo it's immediately next to the van that you
 3   Q. But my question is, do you recall telling Special         3     were driving in, isn't it?
 4     Agent Moran --                                             4 A. Yes.
 5   A. No.                                                       5 Q. Yes?
 6   Q. -- that the kids were below window level of the           6 A. Yes.
 7     van?                                                       7 Q. You have to take your hands away from your mouth,
 8   A. I mean, I don't -- I don't recall the whole               8     I'm sorry.
 9     conversation, but I have no reason to believe that         9           And -- and you have no reason to believe
10     he would lie.                                             10     that that's not an accurate reflection of where
11   Q. Fair enough. Okay.                                       11     the vehicles came to a stop, correct?
12            THE VIDEOGRAPHER: Two minutes of tape.             12 A. Correct.
13            MR. RASKIN: Dave, why don't you kill the           13 Q. And just so that I'm clear, at no point do you
14        tape now.                                              14     recall telling any of the investigating officers,
15            THE VIDEOGRAPHER: We're going to go off            15     either Strongsville or the special agents from the
16        the record. This will be the end of Tape               16     Bureau of Criminal Investigation, that Mr. Evans
17        No. 3. The time is now 12:38:02. Off of the            17     grabbed your hand immediately before he was shot;
18        record.                                                18     is that correct?
19            (Recess was taken.)                                19 A. Correct.
20            THE VIDEOGRAPHER: We're back on the                20 Q. And you don't remember that, is that also correct?
21        record. This is the beginning of Tape No. 4.           21 A. Yeah, I don't remember.
22        The time is now 12:51:13. On the record.               22 Q. It could have happened, you just don't recall?
23   BY MR. RASKIN:                                              23 A. Correct.
24   Q. You ready --                                             24 Q. Now, at some point, you were -- you and the kids
25   A. Yes.                                                     25     were transported to the Strongsville police
                                                       Page 142                                                           Page 144
 1   Q. -- to start up?                                             1     station, right?
 2           Okay. You doing all right?                             2   A. Yes.
 3   A. Yes.                                                        3   Q. Okay. Take --
 4   Q. So once the van came to a stop, do you have any             4   A. Sorry.
 5     memory of where Officer Miller's police cruiser              5   Q. That's okay. It's common.
 6     was located?                                                 6            Before I ask you what happened there,
 7   A. No.                                                         7     have you now described for me as best as you can
 8   Q. You're not able to say where it was in relation to          8     recall, even if I've asked bad questions,
 9     the van, are you?                                            9     everything that happened from the time the pursuit
10   A. No.                                                       10      started until the time it concluded?
11   Q. Okay. Did you actually see Officer Miller get out         11    A. Yes.
12     of his cruiser and walk over to the van?                   12    Q. You haven't left anything out because I haven't
13   A. No.                                                       13      been smart enough to ask the right question?
14   Q. Okay. So the first time you saw Officer Miller            14    A. No.
15     after the van stopped was when he opened the               15    Q. That's very kind of you.
16     driver's side door; is that correct?                       16             Okay. So -- and there's nothing you want
17   A. Yes.                                                      17      to add to or -- or take away from your testimony
18   Q. You're not able to place him at any point in the          18      thus far, correct?
19     roadway or at any point in relation to the van             19    A. Correct.
20     until he opens the driver's side door, are you?            20    Q. So when you get to the Strongsville police
21   A. Correct.                                                  21      station, at some point you ask to make a telephone
22   Q. So the photos -- or the color copies of photos            22      call; is that right?
23     that make up Exhibit A and A-1 and show where              23    A. Yes.
24     Officer Miller's cruiser is located -- for                 24    Q. And -- and your request is granted, right?
25     instance, you can see in the first --                      25    A. Yes.
Tackla Court Reporting, LLC                              PH: 216.241.3918                                      Page: 36 (141 - 144)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 37 of 71. PageID #: 358
Deposition of Amanda Pauley                                  Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                        Page 145                                                            Page 147
 1   Q. What -- what do they do? Where do you make -- you 1 A. The officers that took me back to Strongsville
 2     make a series of telephone calls, don't you?                2     police station -- when we walk into the police
 3   A. Yes. I called three people that night, my -- my            3     station, there's like glass to the side -- and I'm
 4     father --                                                   4     assuming that's where the officers have desks and
 5   Q. Okay.                                                      5     stuff because there was lots of desks -- and they
 6   A. -- Roy's mother and father, and my friend Amy.             6     let me sit in there and we made phone calls. And
 7   Q. So your dad's sitting right here --                        7     then they finally put us in a room, but, you
 8   A. Yes.                                                       8     know -- more of a private room, but I did not make
 9   Q. -- right?                                                  9     phone calls from that room.
10           And Roy's parents?                                   10  Q. Okay. So you -- all of the phone calls that you
11   A. Yes.                                                      11     made were in the -- when you walk in the
12   Q. And that's --                                             12     Strongsville police station, on your right -- and
13   A. Jodi and --                                               13     you come in through the front doors --
14   Q. Jodi --                                                   14 A. Yes.
15   A. Yes.                                                      15 Q. -- right?
16   Q. -- and --                                                 16           On your right, you see a big glass --
17   A. Roy.                                                      17 A. Yes.
18   Q. Roy. Is his nickname Senior?                              18 Q. -- several -- what looks like several big windows,
19   A. Yes.                                                      19     doesn't it?
20   Q. I would have guessed.                                     20 A. Yes.
21           And your friend Amy?                                 21 Q. Right.
22   A. Yes.                                                      22           And behind those windows there's an
23   Q. And what's Amy's last name?                               23     officer who, if you were going to go --
24   A. Sharpless.                                                24 A. No, there was nobody.
25   Q. Spell it for me, please.                                  25 Q. No, no. Listen to my question. Behind those
                                                        Page 146                                                            Page 148
 1   A. S-h-a-r-p-l-e-s-s.                                         1     windows, there's a desk where an officer would sit
 2   Q. One more time, please?                                     2     if you needed to get directed to see somebody
 3   A. S-h-a-r-p-l-e-s-s.                                         3     else. You remember there's like a -- a little --
 4   Q. And it's pronounced "Sharpleff"?                           4     a phone handset you pick up to talk to that
 5   A. Sharpless.                                                 5     person -- the person on the other side of the
 6   Q. S-h-a-r-p-l-e --                                           6     window?
 7   A. s-s.                                                       7  A. No, I didn't go through -- no, we just went
 8   Q. s-s. I'm sorry.                                            8     through doors. I -- I -- I don't recall --
 9           Where does Amy live?                                  9 Q. Okay. That's fine.
10   A. Elyria.                                                   10 A. -- a desk or anything like that.
11   Q. Where?                                                    11 Q. As you were talking, for instance, to your dad --
12   A. 904 Case Avenue.                                          12 A. Yes.
13   Q. One more time.                                            13 Q. -- did you hear faint beeps from time to time?
14   A. 904 Case Avenue.                                          14 A. I did not pay attention. With everything going
15   Q. Case Avenue.                                              15     on, you know, I did not pay attention.
16           Tell me about your conversation with your            16 Q. You yourself have been arrested before, right?
17     father. What do you tell him?                              17     We --
18   A. I mean, I don't remember everything. I mean, I'm          18 A. Yes.
19     sure I told him to come pick me up, that was               19 Q. -- we -- we confirmed that. And -- and you knew
20     probably my first thing, and that they shot Roy            20     then, just as you know now, that -- that
21     and that we were in a police chase.                        21     telephones in police departments are recorded?
22   Q. Where -- where were you physically when you made 22                    MR. SCOTT: Objection.
23     these calls to your dad --                                 23 A. No, I was not aware that my phone calls were
24   A. They --                                                   24     recorded. No, I was not.
25   Q. -- to Roy's parents and to Amy?                           25

Tackla Court Reporting, LLC                              PH: 216.241.3918                                       Page: 37 (145 - 148)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 38 of 71. PageID #: 359
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 149                                                          Page 151
 1   BY MR. RASKIN:                                               1 Q. One time we know you spoke with Jodi during the
 2   Q. You were not?                                             2     pursuit?
 3   A. I was not aware of it, nor at the time -- I mean,         3 A. Yes.
 4     I guess if you think -- if I were to think about           4 Q. Was there more than one phone call that you made
 5     it now, okay, I'm in a police station, yes,                5     to them from the police station?
 6     they're recorded, but given the incidents and the          6 A. Yes.
 7     fact that they took my cell phone -- when they             7 Q. Okay.
 8     gave me a phone to call, no, I had no assumption           8 A. It took a long time, it felt like, that night for
 9     that they were recording phone calls where I'm             9     anybody to come, so, yeah, I used the phone, I
10     telling people that he passed away, no.                   10     was --
11   Q. Okay. Tell me what -- so have you described              11 Q. Okay. Do you remember any parts of the
12     everything you can recall that you said to your           12     conversation that you had with Roy's parents, any
13     dad when you called him?                                  13     of the conversations? You've told me about what
14   A. That they shot him, we were on a police chase,           14     happened in the van.
15     probably "Come pick me up, I'm in Strongsville."          15  A. Well, I -- my conversations with them is me
16   Q. Anything else that you remember?                         16     explaining to them what happened.
17   A. That I told my dad, not that I recall, no.               17 Q. Right.
18   Q. Okay. And you called Jodi and Roy Sr.?                   18           And how about their responses to you?
19   A. Yes, I called them several times that night.             19 A. I don't recall.
20   Q. Okay. And can you tell me what you recall of             20 Q. Okay. Do you remember speaking with a
21     those conversations?                                      21     Strongsville police officer named Steving,
22   A. I believe the first conversation I told her they         22     S-t-e-v-i-n-g?
23     shot him. I wasn't aware that he was -- it wasn't         23  A. No.
24     confirmed that he was alive or dead yet. But              24 Q. Officer Steving?
25     prior to that, I talked to her in the van, you            25 A. No.
                                                       Page 150                                                          Page 152
 1     know, so she knew we were on a police chase. I             1  Q.  If I told you  his report  reflects that he spoke
 2     think I told her that Roy hit a police car and             2     with you and you were actually in his patrol
 3     that he was running and that he didn't stop.               3     vehicle at the scene, would you recall being in a
 4   Q. Anything else that you --                                 4     Strongsville police officer's patrol vehicle at
 5   A. And that they shot him.                                   5     the scene?
 6   Q. Okay. Anything else that you can recall?                  6  A.  I don't recall. I was in two police -- two
 7   A. No.                                                       7     separate police vehicles at the scene.
 8   Q. Do you recall what, if anything -- well, first of         8 Q. But you don't remember the names of either
 9     all, were they both on the line -- on the phone at         9     officer?
10     the same time?                                            10  A. Correct.
11   A. They're always on the line at the same time.             11 Q. If I told you Officer Steving identified himself
12   Q. Okay. I guess that saves one from having to tell 12             as having you in his patrol car, you wouldn't have
13     the other one what was said, right?                       13     any reason to dispute that, would you?
14            Do you recall what, if anything, either            14  A.  I would assume that would be the person that drove
15     Jodi or Roy Sr. said to you?                              15     me to the police station because one of the cars
16   A. Probably just a lot of crying.                           16     there was no cop, they just put me in there.
17   Q. Okay. Again, I'm not asking you to guess. I'm            17  Q. Well --
18     asking do you remember what --                            18 A. And there was no officer in there, I should say,
19   A. No.                                                      19     with me.
20   Q. -- either of them said to you.                           20  Q. So I can help with you that. His report indicates
21   A. No.                                                      21     that Officer Steving was advised by the sergeant
22   Q. No.                                                      22     to take the passengers of the suspect's vehicle
23            Now, you said you spoke with them several          23     back to the police station.
24     times.                                                    24 A. So then yes, I -- I would say yes.
25   A. Yes.                                                     25 Q. So you remember being in -- transported back?

Tackla Court Reporting, LLC                              PH: 216.241.3918                                      Page: 38 (149 - 152)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 39 of 71. PageID #: 360
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                 Page 153                                                         Page 155
 1   A. Yes.                                                 1   A. Because it doesn't make -- that -- that section
 2   Q. He says, in his report, that during the -- the       2     saying he was holding my hand and I told them that
 3     drive back to the police station from the scene       3     they shot my boyfriend, I would dispute saying
 4     you stated that Mr. Evans was a                       4     that because I would never refer to Roy as my
 5                      and he had not taken his meds for    5     boyfriend. Where there was Junior, there
 6     two to three weeks. Do you remember saying that       6     was Mandy. Where I was, he was. I would never
 7     to the police officer who was driving you back to     7     have to express that to a single person I knew, so
 8     Strongsville?                                         8     I'll dispute that.
 9   A. No, I don't remember saying it, but that's           9   Q. So you deny that?
10     about -- I mean, I would assume that that's about    10   A. Yes.
11     the time he stopped taking his meds, so yes.         11   Q. All right. How about the statement "He was
12   Q. So you wouldn't deny saying it?                     12     smoking a cigarette and holding her hand and
13   A. I would not deny it.                                13     stated 'We did it'"?
14   Q. Okay. And his report goes on to say that you        14   A. Yeah, I'll deny that, too. I don't recall any of
15     reported that, quote, She told him to stop as he     15     that.
16     was speeding and passing the officer, he refused     16   Q. So do you not --
17     to because he didn't have a driver's license. Do     17   A. Was he -- no, he was smoking a cigarette.
18     you remember telling Officer Steving that?           18   Q. So -- and he also said "We did it," right? You
19   A. No.                                                 19     didn't understand what that meant, but that's what
20   Q. But, again, you wouldn't dispute that you --        20     he said. I mean, you testified to that earlier,
21   A. I -- I wouldn't dispute any of it, no.              21     right?
22   Q. Do you remember telling Officer Steving, quote,     22   A. Yes.
23     He's very             because he is not on his       23   Q. Okay. And the fact is --
24     medication, end quote?                               24   A. "We did it" or "We" -- something along that line.
25   A. I don't recall.                                     25     I honestly can't even remember.
                                                 Page 154                                                           Page 156
 1   Q. But, again, you wouldn't dispute saying that?        1   Q. And the fact of the matter is this is kind of a
 2   A. I wouldn't dispute it, but, no, I don't recall.      2     blur at this point, isn't it?
 3   Q. Okay. And here's why I asked you the question        3   A. I mean, the whole thing's not a blur. I mean, I
 4     about the hand-holding, according to Officer          4     guess, part -- some parts --
 5     Steving's report, he says that he reported that he    5   Q. You remember?
 6     overheard a phone conversation of the female, you,    6   A. -- stay in your mind and other parts don't.
 7     at the police station where she stated, quote, He     7   Q. And you don't even know to whom you were speaking
 8     was smoking a cigarette and holding her hand and      8     on the phone with when Officer Steving is
 9     stated we did it, unquote. Officer Steving also       9     describing what he hears you say?
10     stated that the female then stated on the phone      10   A. No, I -- I do not.
11     call, quote, The officer opened the door and shot    11   Q. Right.
12     my boyfriend, end quote. Do you remember saying      12           And it's true you don't have a specific
13     any of those things?                                 13     recollection of not saying, quote, He was smoking
14   A. I don't remember saying any of those things and I   14     a cigarette and holding her hand and stated "We
15     would almost dispute it because why would I say to   15     did it," unquote. You just don't think you would
16     Roy's parents or my father that they shot my         16     have said that?
17     boyfriend. They obviously know who my boyfriend      17   A. Correct.
18     is.                                                  18           MR. RASKIN: What are we on? B?
19   Q. So you --                                           19           THE NOTARY: Yes.
20   A. So I mean, I --                                     20           (Whereupon, Defendants' Exhibit B was
21   Q. Do you dispute --                                   21        marked for identification.)
22   A. I just --                                           22   BY MR. RASKIN:
23   Q. -- that this is what Officer Steving overheard?     23   Q. Showing you what I've marked for identification
24   A. Yeah.                                               24     purposes as Exhibit B.
25   Q. Okay. Because you remember not saying it?           25           MR. SCOTT: Thank you.
Tackla Court Reporting, LLC                       PH: 216.241.3918                                       Page: 39 (153 - 156)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 40 of 71. PageID #: 361
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                     Page 157                                                         Page 159
 1   BY MR. RASKIN:                                               1   Q. Okay. Fair enough.
 2   Q. And I will tell you this is a copy of the Amended         2           All I have to do is get to my notes.
 3     Complaint, that's -- that's legalese, but it's a           3           All right. Would you read paragraph
 4     copy of the lawsuit that was filed on behalf of            4     No. 16 to yourself and tell me when you're done,
 5     Adam Fried as the Administrator, yourself                  5     that's on page 4. Page numbers are at the bottom.
 6     individually and as parent and next friend of your         6           Are you done?
 7     three kids. You recognize their initials, right?           7   A. Yes.
 8   A. Yes.                                                      8   Q. Okay. It's just one sentence. That's an easy
 9   Q. Yes?                                                      9     one, right?
10   A. Yes.                                                     10   A. Yes.
11   Q. So -- and this is called an Amended Complaint            11   Q. Okay. That's not true, is it?
12     which means this is the second lawsuit that was           12   A. Some of the time he was.
13     filed, that's not -- not that there was another           13   Q. Okay. But when -- when he was engaged with the
14     case, but there was an initial lawsuit filed and          14     police, he wasn't operating the vehicle at the
15     then a second one, which is why this is referred          15     speed limit. He was speeding, wasn't he?
16     to as an Amended Complaint. Do you see that in            16   A. At times.
17     the little caption there?                                 17   Q. Well, remember --
18           Let me ask you: Have you seen this                  18   A. Yes, at -- at times -- at times he did speed, but
19     before?                                                   19     then there was plenty of times that he lit a
20   A. Yes.                                                     20     cigarette and slowed down.
21           THE WITNESS: This is the one that you               21   Q. Sure.
22        gave me?                                               22   A. Yes.
23   BY MR. RASKIN:                                              23   Q. But when he was -- initially came in contact with
24   Q. Wait. You can't ask your lawyer.                         24     the police cruiser -- remember I asked you earlier
25   A. I can't ask questions?                                   25     today and I read to you from a report that said he
                                                      Page 158                                                         Page 160
 1   Q. You can't ask your lawyer a question that --              1     was driving at 80 miles per hour, the speed limit
 2     you -- you can say, "Hey, I need to talk to my             2     was 60 miles per hour, and you agreed that was
 3     lawyer" and excuse yourself and do that, but you           3     correct.
 4     can't ask him to help you answer the question.             4   A. Uh-huh.
 5   A. Can I talk to my lawyer?                                  5   Q. Right?
 6   Q. Sure. But when you do that, take the microphone           6   A. Yes.
 7     off.                                                       7   Q. So when -- when Roy first came into contact with
 8            THE VIDEOGRAPHER: We're going to go off             8     the Strongsville Police Department -- even if you
 9        the record. The time is 1:09:20. Off of the             9     didn't know it was Strongsville, you knew it was a
10        record.                                                10     police officer.
11            (Discussion off the record.)                       11   A. Yes.
12            THE VIDEOGRAPHER: We're back on the                12   Q. -- he was driving at 20 miles over the speed
13        record. The time is 1:09:44. On the record.            13     limit?
14   BY MR. RASKIN:                                              14   A. Approximately. I --
15   Q. Okay. So I'm going to ask you some questions             15   Q. Okay.
16     about certain paragraphs in this lawsuit, and what        16   A. I don't know.
17     I'm going to ask you to do is read -- you know,           17   Q. Fair enough. Fair enough.
18     I'll say, "Would you please read paragraph No. 7          18           Read paragraph 18 to yourself and tell me
19     and tell me when you're done," and then I'll ask          19     when you're done.
20     you a question about it, by way of example.               20   A. I'm done.
21     That's not the -- the paragraph I'm going --              21   Q. I believe you earlier testified that you didn't
22   A. Yeah.                                                    22     know when or even that Roy had turned off his
23   Q. -- to point you to, but -- so you know how we're         23     headlights; is that right?
24     going to do this, right?                                  24   A. Correct.
25   A. Yes.                                                     25   Q. Okay. So this statement in paragraph 18 that "A
Tackla Court Reporting, LLC                           PH: 216.241.3918                                       Page: 40 (157 - 160)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 41 of 71. PageID #: 362
Deposition of Amanda Pauley                            Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                  Page 161                                                         Page 163
 1     Strongsville police officer noticed that the van's     1   Q. Correct.
 2     headlights were not on and began to pursue the         2            But you can't testify that any of the
 3     vehicle," there's no possible way you can say          3     officers were ever able to see that there were
 4     that's true, is there?                                 4     kids in the van, can you?
 5           MR. SCOTT: Objection.                            5            MR. SCOTT: Objection.
 6           You can answer.                                  6   BY MR. RASKIN:
 7   A. Can I say if a Strongsville police officer noticed    7   Q. Until after it stopped and it was all over.
 8     that a van's headlights were not on? I mean, I         8   A. I can't testify if they noticed D     or not. I
 9     can't say. You guys told me.                           9     mean, he's 5 foot 11, so it's hard for me to think
10   BY MR. RASKIN:                                          10     that they wouldn't have noticed him. I mean, he's
11   Q. But there's -- take your hand away from your         11     a tall -- I mean, but those are my thoughts.
12     mouth, please.                                        12   Q. Right.
13           There's no way you can say that that's a        13   A. So can I --
14     true statement, is there?                             14   Q. But I'm asking you about --
15           MR. SCOTT: Same objection.                      15   A. Sorry.
16           You can answer.                                 16   Q. -- facts. You cannot testify that any of the
17   A. I can't say it, no.                                  17     Strongsville officers during the pursuit could see
18   BY MR. RASKIN:                                          18     inside the van?
19   Q. Okay. Fair enough.                                   19   A. I can't testify what anybody seen.
20           Take a look at paragraph No. 22, please,        20   Q. Okay. Fair enough.
21     on the next page. Read that and tell me when          21            All right. Likewise, you can't testify
22     you're done.                                          22     that the Strongsville police officers could see
23   A. I'm done.                                            23     that Evans lit a cigarette, can you?
24   Q. This paragraph says that "The pursuing               24            MR. SCOTT: Objection.
25     Strongsville officers could see inside Evans'         25            You can answer.
                                                  Page 162                                                          Page 164
 1     van." There's no way that you know what the            1   A. Oh, no, there's audio where they -- he says he lit
 2     officers could see or couldn't see, is there?          2     a -- lit a cigarette, so I can say that they --
 3           MR. SCOTT: Objection.                            3     they knew. Can I say that if I wouldn't have
 4           You can answer.                                  4     heard the audio where somebody calls in "He's
 5   A. I don't know what they seen. I do know that           5     lighting a cigarette," then, no, I couldn't tell
 6     several people have told me that they watched the      6     you whether or not they knew, but I know that they
 7     video and that they noticed D        , that they       7     knew from the audio.
 8     personally noticed. Can I tell you what somebody       8   BY MR. RASKIN:
 9     seen or thought, no, I -- I can't answer anybody's     9   Q. Okay. Take a look at page 6, paragraph 29,
10     questions.                                            10     please.
11   BY MR. RASKIN:                                          11   A. I read it.
12   Q. So this -- so this claim in numbered paragraph 22    12   Q. Okay. Do you know what any of this means?
13     you can't possibly say is correct?                    13   A. Yes.
14           MR. SCOTT: Objection.                           14   Q. You do?
15           You can answer.                                 15             Okay. Did -- did you hear or see
16   A. I can't say it's incorrect either.                   16     anything which led you to conclude that you know
17   BY MR. RASKIN:                                          17     what the Strongsville supervisor ordered his
18   Q. Right.                                               18     officers to do or not do once the van that you
19           You can't say it one way or another?            19     were riding in came to a stop?
20   A. Correct.                                             20   A. Did I -- did I hear it on scene, no.
21   Q. And that's likewise true that you can't say --       21   Q. Did you hear it at some other point?
22     can't say that it's true that the officers could      22   A. Yes.
23     see there were other occupants in the van apart       23   Q. When and how?
24     from yourself?                                        24   A. I heard it on -- I don't know what they're called.
25   A. They definitely knew I was in the van.               25     It's -- I heard audio, and that's exactly what
Tackla Court Reporting, LLC                         PH: 216.241.3918                                      Page: 41 (161 - 164)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 42 of 71. PageID #: 363
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 165                                                         Page 167
 1     they said.                                                1            What did she email?
 2  Q. What did -- where was the -- what is the source of        2  A. All the audio.
 3     the audio? Where did you hear it and -- and what          3 Q. What -- I mean --
 4     is the audio that you heard?                              4 A. All -- all the audios from -- from the -- I'm
 5 A. I heard -- I -- I don't know what it would be              5     sorry, I don't know the proper names.
 6     called, where the police are speaking to each             6 Q. That's okay.
 7     other over a CB.                                          7 A. The --
 8 Q. And how did you get access to that audio?                  8 Q. Audio communications, let's call it that.
 9 A. A newscaster sent it to me.                                9 A. All the audio communications.
10 Q. A newscaster sent it?                                     10 Q. How did she email it to you? Did she -- did she
11 A. Correct.                                                  11     email it as an attachment to a file?
12 Q. Do you know that that audio -- whether or not that 12 A. I can't be sure. I mean, I have the email, but I
13     audio was altered in any way?                            13     can't be sure of how she sent it.
14 A. Do I know, no.                                            14 Q. You saved the email?
15 Q. Did the newscaster use that audio -- well, first          15 A. Absolutely.
16     of all, who is the newscaster?                           16 Q. And you saved the attachment with the audio?
17 A. Jessica Dill.                                             17 A. Yes.
18 Q. I'm sorry?                                                18 Q. And you listened to it?
19 A. Jessica Dill.                                             19 A. Yes.
20 Q. Jessica Dill?                                             20 Q. But not on March 7, on some other date --
21 A. Yes.                                                      21 A. Right, correct.
22 Q. And forgive me, I must not watch that local               22 Q. -- after March 7?
23     station. Who --                                          23 A. Yes.
24 A. Fox 8.                                                    24 Q. Numbered paragraph 34, it says "Miller fired
25 Q. Fox 8.                                                    25     repeatedly. He paused briefly between each shot."
                                                       Page 166                                                           Page 168
 1            And so did Jessica Dill reach out to you           1     That's not true, is it?
 2     for an interview?                                         2 A. Yes, he shot twice. He didn't shoot once --
 3 A. She somehow was acquainted with Roy's parents,             3 Q. I mean, he didn't shoot repeatedly. He shot
 4     they're -- they're not friends or anything, but           4     twice, right?
 5     something had happened over by where they lived.          5           MR. SCOTT: Objection.
 6     And, yes, when I arrived at Roy -- Roy's parents'         6           You can answer.
 7     house, she was there.                                     7  A. I mean, that would repeat after the first shot,
 8 Q. On March --                                                8     so --
 9 A. 7th.                                                       9 BY MR. RASKIN:
10 Q. -- 7?                                                     10 Q. What you mean to say is he shot him twice. Isn't
11 A. Yes.                                                      11     that a truthful statement?
12 Q. So you were interviewed by Jessica Dill on                12 A. Yes, he shot him twice.
13     March 7?                                                 13 Q. Okay.
14 A. Yes.                                                      14 A. He paused in between each shot.
15 Q. And did she play for you what she told you was an 15 Q. How much time went by when you say "He paused in
16     audio of some of the --                                  16     between each shot"? I thought I understood your
17 A. No. I'm sorry. I'm --                                     17     earlier testimony to be that the shots were almost
18 Q. That's okay. That's all right.                            18     instantaneous, now are you telling me there was a
19            Did she play for you what she told you            19     pause -- a perceptible pause between the first
20     was an audio of -- of some communications between        20     shot and the second shot?
21     the Strongsville police officers?                        21 A. I can't tell you how long, it was a second.
22 A. No, she emailed it to me.                                 22 Q. The fact is you don't know, do you?
23 Q. She what?                                                 23 A. I mean, I remember what I heard, but, I mean, I --
24 A. She emailed it to me.                                     24     I don't know how to explain it to you guys. I
25 Q. She emailed.                                              25     mean, it was -- it was -- it wasn't like "Boom,
Tackla Court Reporting, LLC                             PH: 216.241.3918                                         Page: 42 (165 - 168)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 43 of 71. PageID #: 364
Deposition of Amanda Pauley                                Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                      Page 169                                                         Page 171
 1     boom." It was "Boom. Boom."                               1     that either Sergeant Kelley or Officer Miller
 2   Q. Okay.                                                    2     received?
 3   A. He shot, he fell, I seen, he shot again.                 3 A. No.
 4   Q. Okay. So you just said "Boom. Boom," and that's          4 Q. Okay. You're not prepared to testify what that
 5     what you think is an accurate reflection of the           5     training consisted of and whether or not it was
 6     time between the first shot and the second shot,          6     adequate, are you?
 7     is that right, as you recall it now?                      7 A. No, I -- I couldn't tell you.
 8   A. Yes.                                                     8 Q. Okay. Thank you.
 9   Q. Fair enough.                                             9           MR. RASKIN: Let's go off the record.
10           And to be clear, how much -- so that               10           I'm about 10 minutes from having to take
11     sounded to me like a second or two.                      11       that call, if you don't mind.
12   A. Yeah.                                                   12           THE VIDEOGRAPHER: We're going to go off
13   Q. Okay. Is that what you meant it to be, a second         13       the record. The time is 1:23:11. Off the
14     or two between the first shot and the second shot?       14       record.
15   A. Yes.                                                    15           (Recess was taken.)
16   Q. Do you know where Sergeant Kelley was when either 16                 THE VIDEOGRAPHER: We're back on the
17     of the two shots were fired?                             17       record. The time is now 2:31:17. On the
18   A. No.                                                     18       record.
19   Q. You're not able to say that Sergeant Kelley was in      19           MR. RASKIN: I apologize for the delay.
20     a position to intervene and prevent the second           20       The -- the conference call took longer than I
21     shot from being fired, are you?                          21       expected, so please forgive me if this holds
22   A. No. Well, it depends. Was Sergeant Kelley the           22       you over a little bit longer than you were
23     person that was standing outside? There was two          23       hoping.
24     officers out my van door.                                24 BY MR. RASKIN:
25   Q. On what side of the van?                                25 Q. Okay. So let me ask you some questions about the
                                                      Page 170                                                         Page 172
 1   A. On the driver's side.                                    1     answers   to  interrogatories.  You  remember   you  were
 2   Q. Okay.                                                    2     served with a series of written questions that --
 3   A. There was two people -- there was two cops.              3 A. Yes.
 4   Q. Two police officers?                                     4 Q. -- I asked you to answer.
 5   A. I couldn't tell you the -- I mean, I know the one        5            You -- you can close that lawsuit, I
 6      is Miller. I still can't tell you who the second         6     think  we're done with that.
 7      one is.                                                  7            Okay. We've covered that.
 8   Q. They were two police officers, right?                    8            Do you have any report -- are you aware
 9   A. Yes.                                                     9     that  your  lawyers have hired expert witnesses to
10   Q. Okay. And so -- so -- but you can't identify the        10     testify on your behalf in this case?
11      second police officer as being Sergeant Kelley, 11 A. Yes.
12      can you?                                                12 Q. Are you aware of any of the opinions that those
13   A. No. I could not identify any of the police              13     experts have? And if so, I don't want you to
14      officers at that time, no.                              14     share with me any information you got from your
15   Q. Well, did you see a police officer standing             15     lawyers. But if you've seen reports that they've
16      outside of the driver's side of the van with            16     written, I'm interested in knowing what you've
17      sergeant stripes on his uniform, forget about           17     seen.
18      whether you knew his name or not?                       18 A. No, not yet.
19   A. I couldn't tell you what -- if he had stripes, I'm      19 Q. Okay. Have you seen the report of -- of the
20      sorry.                                                  20     Bureau of Criminal Identification?
21   Q. That's okay.                                            21 A. Yes.
22   A. I'm not that observant. I'm -- I -- I can't say.        22 Q. Okay.
23   Q. That's fine.                                            23            MR. RASKIN: What is this? C?
24            Now, have you had an opportunity to look 24                     THE NOTARY: C.
25      at any of the training records of the training          25            MR. RASKIN: Yes?
Tackla Court Reporting, LLC                             PH: 216.241.3918                                       Page: 43 (169 - 172)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 44 of 71. PageID #: 365
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 173                                                          Page 175
 1            THE NOTARY: Yes.                                    1 Q. Well, how much --
 2            (Whereupon, Defendants' Exhibit C was               2 A. I can't give you an amount because I can't tell
 3        marked for identification.)                             3     you. I mean, were there times maybe when his
 4   BY MR. RASKIN:                                               4     carpet was slow and my income had to pay the rent,
 5   Q. Let me show you what I've marked for                      5     of course. Then were there times -- especially
 6     identifications purposes as Defendant's Exhibit C. 6             when I danced, he -- he did not want me to dance,
 7            MR. SCOTT: Thank you.                               7     so there -- I mean, we'd go two, three months and
 8            MR. RASKIN: You're welcome.                         8     I wouldn't work and he would fully support.
 9   BY MR. RASKIN:                                               9 Q. But in the five years preceding his death, you --
10   Q. Now, tell me, can you identify Exhibit C as the          10     you worked as a nursing assistant --
11     report that you've seen? Take whatever time you 11 A. Yes.
12     need to review it.                                        12 Q. -- and you were earning approximately $11 an hour
13   A. Yes.                                                     13     working about 35 hours a week. So in round
14   Q. When you read this report, did you contact the 14               numbers --
15     author of the report, Special Agent Moran, and            15  A. Prior to him going to prison, he paid for
16     tell him that any of the information contained in 16             everything. When he -- when he came home from
17     the report was inaccurate or incorrect?                   17     prison -- the day after he came home from prison,
18   A. No.                                                      18     he got employed at A1 Welding and he worked there
19   Q. Thank you.                                               19     for a few months. And, I mean, he -- he provided.
20            When you were living with Roy, how did             20     It was never a breakdown.
21     you share expenses?                                       21  Q. So what -- what did you do with the money that you
22   A. We didn't really have a way. We just --                  22     earned? Did that also contribute to the
23   Q. In other words, did you -- did you take your             23     household?
24     earnings -- well, first of all, did you have a            24 A. Yeah.
25     joint bank account?                                       25 Q. Okay. So you were earning gross 350, 360 a week?
                                                       Page 174                                                          Page 176
 1   A. No.                                                       1 A. Probably less than that.
 2   Q. Okay. So, for instance, how did you decide who            2 Q. You said ten seventy-five an hour --
 3     paid the rent, who paid the utilities, who paid            3 A. Yes.
 4     all of -- who purchased food? How did you do               4 Q. -- times 35 hours.
 5     that?                                                      5 A. Yes. Or whatever it is, yes.
 6   A. It was just -- it was never really like a                 6 Q. Okay. All right. And so you would --
 7     question. I mean, we usually would just keep our           7 A. I mean, yes, I -- I would pay bills, yes.
 8     money upstairs in the dresser drawer. We didn't            8 Q. So you would contribute your take-home pay --
 9     have bank accounts, neither one of us did. And, I          9 A. Absolutely.
10     mean, we just -- we just lived. I mean, it was            10  Q. -- towards the household?
11     never really a discussion. It wasn't who paid             11 A. Yes.
12     what or where, we were -- we were one, we were a          12 Q. And Roy, who wasn't paying taxes most years, would
13     unit.                                                     13     contribute approximately 2,000 a month towards the
14   Q. Well, I guess what I'm interested in -- in trying        14     household?
15     to understand is how much financial support did           15  A. I can't tell you approximately anything. All I
16     Roy provide for you and the children? Of the              16     can tell you is that we paid the bills together.
17     $25,000 per year that he earned, how much of that         17     We never split anything 50/50. If we were at a
18     was attributable to -- how much of that went to           18     store and I wanted to go shopping and he had
19     your support?                                             19     money, he took me shopping. If my children wanted
20   A. I mean, he -- he -- it was -- I can't break it           20     something, their father bought it for them. I
21     down. It was complete support. If it would have           21     mean, he split expenses as a normal father would
22     been up to Roy, I would have never even worked. I         22     as my father did with my mother, I'm sure as Joe
23     would have just been a stay-at-home mother. Roy           23     did, and I'm sure as you did.
24     took care of us. I mean, he took -- did for his           24 Q. Okay. As a result of the events which are the
25     kids. He did -- he -- that's just the man he was.         25     subject matter of your lawsuit, is there anything
Tackla Court Reporting, LLC                              PH: 216.241.3918                                      Page: 44 (173 - 176)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 45 of 71. PageID #: 366
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                 Page 177                                                         Page 179
 1     that you personally -- any activities, anything at    1   Q. Right.
 2     all that you personally were able to do before        2           But help me to understand -- when you say
 3     March of 2017 that you're no longer able to do        3     "everything," again, you know what you mean by
 4     now?                                                  4     that, I don't know what you mean by that.
 5   A. I don't understand. What do you mean by              5   A. I mean, typical day-to-day living. Playing with
 6     "activities"?                                         6     them, teaching them, you know, games. I mean,
 7   Q. Anything at all. In other words, as a result         7     watching movies with them.
 8     of -- of the shooting on March 7, 2017, is there      8   Q. On average --
 9     anything that you feel that you are no longer able    9   A. Going to amusement parks with them. He enjoyed
10     to do emotionally, physically that you were able     10     taking the kids to carnivals.
11     to do before the shooting?                           11   Q. On average, how many hours a week did he spend
12   A. I mean, I have a hard time answering that           12     interacting with the kids?
13     question. You're not talking about -- I mean, of     13   A. All the time.
14     course, emotionally, there's lots of things I        14   Q. How about the kids that didn't live with you?
15     don't want to do because that's something me and     15   A. D       , all the time.
16     Roy may have done together. I mean, yeah, that --    16   Q. So D           -- was D      essentially a member of
17     there are a lot of things in that aspect.            17     your family --
18   Q. Such as?                                            18   A. Absolutely.
19   A. Camping, Roy loved to camp, Roy loved to fish. I    19   Q. -- even though --
20     mean, he took the kids consistently. They have       20   A. Absolutely.
21     yet to go since their father passed. I mean,         21   Q. -- he didn't live there?
22     there's certain things, you know, that they're       22   A. Absolutely.
23     memories that are hard to deal with.                 23   Q. So why didn't he pay child support if he was so
24   Q. Have you begun dating again?                        24     devoted to D          ?
25   A. Yes.                                                25   A. He supported him 100 percent, that's why his
                                                 Page 178                                                          Page 180
 1   Q. Are you involved in a relationship?                  1     mother never pushed the issue. I mean, if he
 2   A. I'm dating someone, if that's what you're asking,    2     needed school clothes, Roy bought the school
 3     yes.                                                  3     clothes. If he needed shoes, Roy bought -- bought
 4   Q. How long have you been --                            4     the shoes. If he needed -- anything for
 5   A. I mean --                                            5     Jennifer's house, he always, always supported.
 6   Q. First of all, what's the person's name?              6     And it wasn't -- with that, it wasn't just "I'm
 7   A. His name is Jose.                                    7     going to pick you up from your mother's and drop
 8   Q. Does Jose have a last name?                          8     you off," we were friends, she was part of our
 9   A. Cortez.                                              9     family. We did holidays together. I mean --
10   Q. Cortez, C-o-r-t-e-z?                                10   Q. "She" being the mother?
11   A. Yes.                                                11   A. Yes. Me and her still communicate. Her other
12   Q. And how long has -- have you been dating Jose?      12     children came to my house. I would watch her
13   A. A month or two.                                     13     children, she would watch my children. Like, you
14   Q. But you maintain separate residences?               14     know, it was very intertwined.
15   A. Yes.                                                15   Q. Did Roy leave a will?
16   Q. And where does he reside?                           16   A. No.
17   A. He resides in Elyria. I can't think of his          17   Q. Did he -- did he have any assets that were
18     address, I just know the house. Sorry. Oberlin       18     bequeathed to his children?
19     Avenue in Elyria.                                    19   A. No.
20   Q. Tell me the kinds of activities Roy engaged in      20   Q. Did Roy have any type of retirement or pension
21     other than camping and fishing with the kids,        21     plan?
22     please.                                              22   A. I don't believe so.
23   A. Everyday activities of going to the park or we      23   Q. Okay. I think you said he had no bank accounts;
24     would go to the beach a lot. He did everything       24     is that right?
25     with the kids. He was a great father.                25   A. No, he didn't.
Tackla Court Reporting, LLC                        PH: 216.241.3918                                      Page: 45 (177 - 180)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 46 of 71. PageID #: 367
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                    Page 181                                                          Page 183
 1   Q. Did Roy provide any support for his parents?           1     that the photos depict reflect the vehicles that
 2   A. I mean, if they needed something and they asked        2     you recall being at the scene or represent the
 3     him, of course he would.                                3     vehicles you recall being at the scene?
 4   Q. I didn't ask what he would do, I asked if you know 4 A. Yeah, they would represent them.
 5     what he did do.                                         5 Q. And you wouldn't have any facts to share with me
 6           Did he provide any financial support for          6     that the damage that's shown in those photos
 7     his parents that you're aware of?                       7     didn't occur as a result of the impact with the
 8   A. I mean, has he ever given them money, yes. Can I       8     van that you were riding in on March 6, 2017,
 9     tell you for what or where or when, no.                 9     correct?
10   Q. So you know he's provided some money to his           10  A. Correct.
11     parents over the years but can't say how much --       11 Q. March 7, 2017.
12   A. Correct.                                              12           Did you ever talk to Sergeant Kelley
13   Q. -- or when?                                           13     about what happened?
14           Did Roy provide any physical care for his        14 A. No.
15     parents?                                               15 Q. What about Patrolman Miller? Did you ever talk to
16   A. No.                                                   16     Patrolman Miller about what happened?
17   Q. Parents in pretty good health?                        17 A. No.
18   A. His mother is not.                                    18 Q. Tell me what your interaction with the -- with
19   Q. Did he provide any care for his mother?               19     anybody from Strongsville Police Department was
20   A. No.                                                   20     following the incident of -- of March 7, 2017.
21   Q. When Roy was -- when Roy was shot for the first       21  A. The car ride from the scene to Strongsville Police
22     time, did you observe any level of consciousness       22     Department.
23     at all?                                                23  Q. That was Officer Steving, right?
24   A. No.                                                   24 A. That -- that would be my only interaction.
25   Q. Okay.                                                 25 Q. Okay. How about once you got to the police
                                                    Page 182                                                          Page 184
 1   A. He lost all consciousness at that time.                1     station?   Were   you interviewed   by  anybody
 2   Q. From the first shot?                                   2     affiliated with Strongsville Police?
 3   A. From the first shot, he lost consciousness.            3 A. No. No, I was not interviewed. That -- that room
 4   Q. I think I asked you this question, but I just want     4     I'm talking about that had all the phones in it,
 5     to make sure: You don't have any facts or               5     there were no police officers in there. There was
 6     information at all concerning the extent and level      6     a victim's advocate person that came with another
 7     of training received by either Sergeant Kelley or       7     officer, I don't know if it was an officer on
 8     Officer Miller, do you?                                 8     scene or not, and told me Roy passed away later
 9   A. I do not believe so.                                   9     on.
10   Q. If you would take a look at the other photos in       10  Q. Did you have any other interaction with the
11     Exhibit A that -- that we --                           11     victim's advocate apart from being told that
12   A. This one?                                             12     Ray -- Roy had passed away?
13   Q. -- haven't separated out. These photos right here 13 A. They brought an indictment on Miller to my house
14     in Exhibit A.                                          14     in Avon and they were actually putting it on my
15   A. I probably should put my glasses on, huh?             15     door when I pulled up from work.
16   Q. That's fine.                                          16 Q. You're aware that --
17            You'll see that there are various photos        17 A. It was a victim's advocate lady because I remember
18     of damage to the Strongsville Police Department        18     her saying that.
19     police vehicles that were involved in the incident     19 Q. Yeah. You're aware that Officer Miller was -- was
20     on March 6, 2017, correct?                             20     presented to the grand jury?
21   A. Yes.                                                  21 A. Yes, I'm aware.
22   Q. Do you have any facts to share with me that those 22 Q. And you're aware that the grand jury did not
23     photos are not accurate in any way?                    23     choose to indict him?
24   A. No.                                                   24            MR. SCOTT: Objection.
25   Q. You would agree with me that -- that the vehicles     25            You can answer if you know.
Tackla Court Reporting, LLC                            PH: 216.241.3918                                      Page: 46 (181 - 184)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 47 of 71. PageID #: 368
Deposition of Amanda Pauley                                   Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                         Page 185                                                          Page 187
 1   A. I'm aware.                                                  1 BY MR. RASKIN:
 2   BY MR. RASKIN:                                                 2 Q. You -- you don't dispute the fact that that's what
 3   Q. Okay. So when you say they brought an indictment 3                Sergeant Kelley said in describing --
 4     to your house of Officer Miller --                           4 A. I do not dispute it.
 5   A. Well, I'm sorry.                                            5 Q. -- his feelings, do you?
 6   Q. No, no, that's okay. I just want to make sure               6 A. Correct.
 7     that the record is clear.                                    7 Q. Do you recall when the four police vehicles
 8            You're aware Officer Miller was never                 8     surrounded the van that Roy slowed down or did he
 9     indicted for any conduct whatsoever relating to              9     maintain the same speed even though he was
10     the events of March 7, 2017, aren't you?                    10     surrounded by police vehicles?
11   A. Yes.                                                       11 A. I don't recall.
12            MR. SCOTT: Objection.                                12 Q. You can't say one way or another?
13            You can answer.                                      13 A. I can't say one way or the other.
14   BY MR. RASKIN:                                                14 Q. Do you remember Roy maneuvering the van so that he
15   Q. And for that matter, you're aware that no one else 15             got away from those four vehicles, police
16     was either, correct?                                        16     vehicles?
17   A. Correct.                                                   17 A. I don't recall.
18            MR. SCOTT: Objection.                                18 Q. Well, if -- if he hadn't gotten away from the four
19   BY MR. RASKIN:                                                19     police vehicles that surrounded him, he would have
20   Q. Are you aware that -- that Sergeant Kelley gave a          20     stopped then and there, right?
21     statement to the Bureau of Criminal                         21  A. Well, then, he got away.
22     Investigation --                                            22 Q. Right, and that's my point.
23   A. Yes.                                                       23          So you do remember that after Roy was
24   Q. -- concerning the events?                                  24     surrounded by the four police vehicles, he still
25   A. Yes.                                                       25     got away from them and the pursuit continued,
                                                         Page 186                                                          Page 188
 1   Q. Did you -- did you read that statement at some              1     correct?
 2     point?                                                       2 A. Correct.
 3   A. I -- I didn't read the entire statements. I've              3 Q. Did you see how close Officer Miller's vehicle
 4     had a difficult time going over the BCI reports.             4     came to the guardrail after Roy rammed his
 5     I have glanced through them. So if you bring                 5     vehicle?
 6     something up, I may or may not know it.                      6           MR. SCOTT: Objection.
 7   Q. Sure.                                                       7           You can answer.
 8            Do you recall Sergeant Kelley saying                  8 A. No.
 9     specifically that Roy intentionally drove into               9 BY MR. RASKIN:
10     him, he's never experienced anything like that and          10  Q. Did you tell the investigating -- Special Agent
11     he was very scared?                                         11     Moran that you understood why the officer --
12            MR. SCOTT: Objection.                                12     officers would have approached the van after it
13            You can answer.                                      13     finally came to a stop with their guns drawn?
14   A. Yes.                                                       14           MR. SCOTT: Objection.
15   BY MR. RASKIN:                                                15           You can answer.
16   Q. And you have no reason to disbelieve the                   16 A. I -- I don't recall what I told Agent Moran.
17     truthfulness of what Sergeant Kelley said, do you? 17 BY MR. RASKIN:
18            MR. SCOTT: Objection.                                18 Q. Okay. If I told you that that's what's reflected
19            You can answer.                                      19     in the report --
20   A. I mean, from the videos, he kind of pulls in front         20  A. I -- I --
21     of it. So do I believe that he was hit and Roy              21 Q. -- you wouldn't deny that?
22     rammed his vehicle and he wasn't scared for his             22 A. I wouldn't deny that. I mean, I understand that
23     life, no, I don't believe it, but I'm not -- just           23     he ran, of course they're going to have a reason
24     my opinion.                                                 24     for wanting to know why he ran.
25                                                                 25 Q. Do you recall telling Special Agent Moran that you

Tackla Court Reporting, LLC                              PH: 216.241.3918                                        Page: 47 (185 - 188)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 48 of 71. PageID #: 369
Deposition of Amanda Pauley                                 Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                       Page 189                                                         Page 191
 1     thought that Officer Miller should have used his           1     danger every police officer that was pursuing
 2     taser instead of his gun?                                  2     him --
 3   A. I don't recall, but I do believe that.                    3 A. Uh-huh.
 4   Q. And what's the basis of that belief other than,           4 Q. -- right?
 5     presumably, Roy would still be alive?                      5            MR. SCOTT: Objection.
 6   A. My basis is he is not the judge, jury, and                6            You can answer.
 7     executioner. He didn't have a decision to -- to            7  A. Yes.
 8     kill the man because he ran. That's -- that's              8 BY MR. RASKIN:
 9     my -- my opinion.                                          9 Q. Would you agree with me that if it was not
10   Q. You think --                                             10     possible to utilize a taser then the use of deadly
11   A. He should have gotten him out of the car and             11     force was justified?
12     arrested him. And then the if's, why's, where's,          12            MR. SCOTT: Objection.
13     when's, why he ran, this and that, only he could          13 A. No.
14     have answered, but he never gave him that option          14 BY MR. RASKIN:
15     to answer because he killed him.                          15 Q. So you don't think --
16   Q. Is it your belief that Officer Miller shot Roy           16 A. Not at all.
17     Evans because he fled from the police officers?           17 Q. -- the use of deadly force was justified?
18   A. Is that my opinion? Is that what you're asking?          18 A. There is no justification --
19   Q. I said is that your belief.                              19 Q. Wait a minute. Listen -- you got to let me get --
20   A. That's my opinion, yes.                                  20     get my question out.
21   Q. And you can't think of any other reason why Roy -- 21 A. I'm sorry.
22     why deadly force was used?                                22 Q. No, that's okay. You don't have to apologize.
23   A. I can't, no.                                             23            So it's your belief that the use of
24   Q. Would you agree with me that Roy's driving placed 24            deadly force wasn't justified even if there was no
25     all of the officers who were pursuing him at risk         25     other alternative including the use of a taser; is
                                                       Page 190                                                         Page 192
 1     of serious bodily harm --                                  1     that correct?
 2            MR. SCOTT: Objection.                               2           MR. SCOTT: Objection.
 3   BY MR. RASKIN:                                               3           You can answer.
 4   Q. -- including Roy and everybody else in your van?          4  A. He could have got him out of the car, there was no
 5            MR. SCOTT: Objection.                               5     weapons. So my belief is that, no, there wasn't.
 6            You can answer.                                     6     At that point, they could have grabbed him, they
 7   A. Yes.                                                      7     could have arrested him, they could have tased
 8   BY MR. RASKIN:                                               8     him. He had no weapon. There was no knives,
 9   Q. And that risk could have even included death,             9     there was no guns, so no. Miller never gave the
10     right?                                                    10     opportunity for him to give his self up.
11            MR. SCOTT: Objection.                              11 BY MR. RASKIN:
12            You can answer.                                    12 Q. Do you know whether or not Officer Miller actually
13   A. Yes.                                                     13     performed CPR on Roy?
14   BY MR. RASKIN:                                              14 A. I believe in the BCI report it said that they did,
15   Q. And that risk of serious bodily harm or death was 15            but I --
16     as a result of Roy's refusal to stop and his              16 Q. You didn't see it?
17     driving?                                                  17 A. I -- no, I seen CPR be rendered to him, yes, I
18   A. I believe that Roy should have stopped, I've never       18     did.
19     argued that. In my opinion, he should have                19 Q. No, no.
20     stopped. In my opinion, yes, he put me and the            20 A. But I --
21     children in danger, but that does not give them           21 Q. Did you see Officer Miller --
22     the right to shoot. And I've seen -- just my              22 A. I can't tell you if I seen him because I -- I
23     opinion, I'm sorry.                                       23     wasn't familiar with who they were on the scene.
24   Q. In fact, not only did Roy put you and the children 24 Q. Can you describe Officer Miller to me physically?
25     in danger as passengers in the van, he also put in        25 A. I couldn't give you details, no.

Tackla Court Reporting, LLC                              PH: 216.241.3918                                      Page: 48 (189 - 192)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 49 of 71. PageID #: 370
Deposition of Amanda Pauley                                  Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                        Page 193                                                         Page 195
 1   Q. Can you describe Sergeant Kelley to me physically? 1 Q. Terry?
 2   A. No.                                                        2 A. Terry, Terry. Because Terry came out that -- that
 3   Q. So if either one of them walked into this room now         3     morning and took D         to his school because the
 4     and they weren't wearing Strongsville Police                4     Gerson School has counselors and stuff on -- on
 5     Department uniforms, you wouldn't necessarily be            5     hand, and they -- they were a big support system
 6     able to recognize either one?                               6     for D     .
 7   A. I've seen -- I've seen pictures of Officer Miller,         7  Q. And how about the other two kids? Have they
 8     so I may be able to recognize him, but I don't              8     continued to perform in school as they did prior
 9     believe I've ever seen a picture of Kelley.                 9     to this incident?
10   Q. When D          was at the Strongsville Police            10  A. Y           been an honor roll student since she
11     Department, were you aware that he placed a call           11     started.
12     to his father?                                             12 Q. And, of course, little R        isn't --
13   A. Yes.                                                      13  A. R , he doesn't go to school yet.
14   Q. Did you discuss that with D          at all?              14 Q. He's just got to live up to his sister, huh?
15   A. No.                                                       15 A. He just has to.
16   Q. Did -- did D        tell you what he said to his          16           MR. RASKIN: I believe that I'm done.
17     father or what his father to him?                          17           You have the right to -- well, here's
18   A. No.                                                       18        what's going to happen, I'm concluding your
19   Q. Are you aware of whether or not D            asked his    19        deposition at this point. However,
20     father to come get him?                                    20        gentlemen, I am going to reserve the right to
21   A. I believe he probably did.                                21        call Amanda back because we have not gotten
22   Q. And his father didn't?                                    22        any of her medical or psychologic --
23   A. My father was on the way. I mean, I knew D                23        psychological records, nor have we gotten any
24     was really distraught. Me and him didn't have              24        medical or psychological records for the
25     discussions of what he spoke with to his father.           25        children. I'm not saying I'm doing that, but
                                                        Page 194                                                         Page 196
 1     But his father was there when we were on our way              1       I'm going to -- but I may ask the court for
 2     home, his father was coming to my house, yes.                 2       permission to do that once we get the records
 3   Q. So D         s father came to your house and met you         3       which we need to get. And I can have an
 4     there?                                                        4       off-the-record discussion with you when we're
 5   A. He didn't meet us there. He -- actually, we got              5       done and talk about some more releases that
 6     off at the Elyria exit, I believe, me and my                  6       I'd like to have signed.
 7     father did, and D        had talked to his dad. He            7           MR. SCOTT: Right, right, right.
 8     may have even talked to him in the car. I'm                   8           MR. RASKIN: But -- so at this point,
 9     sorry, I -- I don't remember, but we seen him at              9       we're going to adjourn your deposition. And
10     the Shell gas station and --                                 10       the court reporter here is going -- you've
11   Q. You can't --                                                11       seen her working on this little machine, and
12   A. No, I'm sorry. Yeah, he wanted -- his father                12       she's going to type up all of the questions I
13     picked him up at the gas -- at the Shell gas                 13       asked, answers you gave, objections that were
14     station and he left with his father and I went to            14       made into typewritten form, and you'll have
15     Jodi and Roy's.                                              15       the right, if you chose, to read that
16   Q. You said to me that D            had to repeat the -- has   16       transcript, not for the purposes of changing
17     to repeat the                  --                            17       your answers but for the purposes of ensuring
18   A. Yes.                                                        18       that all of the questions asked, answers
19   Q. -- is that right?                                           19       given, objections made were properly
20            Did -- did you get any explanation for                20       recorded. You have to tell us what you want
21     why he had to repeat the                    ?                21       to do. Consult with your lawyers and then
22   A. Because D          didn't like to go to school, he --       22       just say verbally, "Yes, I want to read" or,
23     he would be absent a lot.                                    23       "No, I don't want to read," please.
24            His counselor's name is Terry, it just                24           MR. SIDOTI: Todd, if I may. I know that
25     came to me when you -- when you asked that --                25       you referenced a couple times that I -- "your
Tackla Court Reporting, LLC                              PH: 216.241.3918                                       Page: 49 (193 - 196)
              Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 50 of 71. PageID #: 371
Deposition of Amanda Pauley                                  Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                        Page 197                                                         Page 199
 1        lawyers," I -- just so you understand, I                 1     was, in fact, operating the vehicle within the
 2        represent Mr. Fried in regards to the estate.            2     speed limit in regards to the incident that
 3        Mr. Scott is counsel for Ms. Pauley and her              3     occurred in March of 2017; is that correct?
 4        children.                                                4 A. Yes.
 5           THE VIDEOGRAPHER: We have one minute of               5 Q. Okay. Two below that, paragraph 18 indicates that
 6        tape. Do you want to change tapes?                       6     "A Strongsville police officer noticed the van's
 7           MR. RASKIN: Yeah.                                     7     headlights were not on." From the date of the
 8           THE VIDEOGRAPHER: We're going to go off               8     incident and up until this was filed by your
 9        the record. This will be the end of Tape                 9     lawyer, with his authority, did you come to learn
10        No. 4. The time is now 3:02:57. Off the                 10     or were you ever provided information that that
11        record.                                                 11     was your understanding, that at some point the
12           (Discussion off the record.)                         12     headlights were not on on the vehicle?
13           THE VIDEOGRAPHER: We're back on the                  13  A. Yes.
14        record. This is the beginning of Tape No. 5.            14 Q. Again, on page 5, paragraph 22 indicates that the
15        The time is now 3:03:32. On the record.                 15     officers could see inside the van. Although not
16                  ---                                           16     knowing what the officers could see at the time of
17   BY MR. SIDOTI:                                               17     the incident, from that date and up until the date
18   Q. Ms. Pauley, my name is Marcus Sidoti. I represent         18     of this filing, were you ever informed or did you
19     Adam Fried as the Administrator for the Estate of          19     have some information that led you to believe that
20     Roy Evans. I just have a few follow-up questions.          20     the Strongsville officers involved, some or all,
21           The same rules apply. I'll ask a                     21     could actually see inside of the van during the
22     question. If you have any questions to ask me,             22     pursuit?
23     but I'll ask and you can respond.                          23  A. Yes.
24           I'm going to work back in time if you                24 Q. Okay. You indicated that you received some emails
25     give me a moment.                                          25     from the media and the like that included what's
                                                        Page 198                                                         Page 200
 1            If you still have Defense Exhibit B in               1     been  referred   to as audio communications.    I'll
 2     front of you, which was the Amended Complaint.              2     refer to them as dispatch, perhaps communications
 3     Did you --                                                  3     between officers and maybe the police station.
 4   A. Yes, I have it.                                            4           Were you able -- from the time of the
 5   Q. Put that in front of you for just a moment.                5     incident up until the time this document was
 6            Just a couple clarifications.                        6     filed, did you have time to hear audio that's
 7            Mr. Raskin asked you questions going                 7     consistent with dispatch or communications between
 8     through that. We've already addressed the fact              8     officers?
 9     that the date of the occurrence was March of 2017,          9  A.  Yes.
10     correct?                                                   10  Q. At all times pertinent, there was no gun nor no
11   A. Yes.                                                      11     weapons in the vehicle; is that correct?
12   Q. Okay. And you'll note from the top of Defense             12  A. Correct.
13     Exhibit B this is a document that indicates to be          13 Q. Moving along to paragraph 29 on page 6 of Defense
14     filed on January 18 of 2018. Do you see that               14     Exhibit B, you were asked to review that, that
15     there?                                                     15     indicates, quoting only a portion, felony call out
16   A. Yes.                                                      16     procedures rather than rushing the van.
17   Q. So Mr. Raskin asked you about five paragraphs,            17           Between the date of the incident and
18     specifically one was paragraph 16 on page 4.               18     prior to the filing of this, did you personally
19     Would you look at that for a moment?                       19     hear information through those communications
20            So you were asked -- and this statement             20     that -- what I'm referring to as a dispatch --
21     indicates that "Evans," referring to Roy, "was             21     that officers were ordered to call the individuals
22     operating the van within the speed limit." Do you          22     out of the van and specifically not approach it?
23     see that paragraph?                                        23  A. Yes.
24   A. Yes.                                                      24 Q. You've heard those yourself?
25   Q. You indicated in your response that sometimes he 25 A. Yes.
Tackla Court Reporting, LLC                              PH: 216.241.3918                                       Page: 50 (197 - 200)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 51 of 71. PageID #: 372
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                 Page 201                                                         Page 203
 1   Q. And lastly, in Defense Exhibit B, paragraph 34 --     1     of the gearshift in the vehicle?
 2     just to be clear, we're really not in dispute,         2   A. Yes.
 3     based on your understanding, that there were two       3   Q. It's on the right-hand side of the steering wheel
 4     shots fired, correct?                                  4     if I were sitting in the driver's seat of the
 5   A. Correct.                                              5     vehicle?
 6   Q. But you addressed a pause, there was one -- and       6   A. Correct.
 7     this refers to repeatedly -- there was one and         7   Q. Ma'am, to your recollection, at all times
 8     then some time that you're not completely clear of     8     pertinent from the time that Officer Miller opened
 9     and then a second shot was fired, correct?             9     the door up until the first shot was discharged,
10   A. Yes.                                                 10     is it your testimony that Roy's hands were, is it
11   Q. Okay. Just for clarification in regards to the       11     fair to say, above his heart?
12     phone calls that you made at the Strongsville         12   A. Yes.
13     Police Department, do you recall who specifically     13   Q. And at that time, prior to, during, and after the
14     you spoke with when you asked to use a phone to       14     first shot was fired, they were above his heart
15     make phone calls?                                     15     and either on the steering wheel or near the
16   A. I believe -- I can't be sure. There was -- I         16     gearshift but definitely above where both hands
17     believe it was the officer -- the officer that        17     would be --
18     drove me in, I asked if I could use the phone.        18   A. Yes, but I can't tell you exactly, but they were
19   Q. You weren't at liberty to use any phone you          19     above.
20     wanted, you asked to use a phone and that officer     20   Q. And it was your testimony that Roy, in your
21     designated a particular phone for you to use; is      21     estimation, went unconscious after the first shot
22     that correct?                                         22     was fired?
23   A. Correct.                                             23   A. Yes.
24   Q. At no time pertinent of any of the calls that you    24            MR. SIDOTI: I have nothing further.
25     made were you ever informed that those were           25            MR. RASKIN: I just have a couple of
                                                 Page 202                                                           Page 204
 1     recorded phone calls?                                  1       follow-up questions if -- if I could, please.
 2   A. No.                                                   2                 ---
 3   Q. Lastly, there was a series of questions regarding     3             RECROSS-EXAMINATION
 4     the placement of Roy's hands in the vehicle and        4   BY MR. RASKIN:
 5     some questions regarding like a fist bump and some     5   Q. We have taken a series of breaks throughout the
 6     communication. Do you recall that line of              6     day, and I hope you had enough opportunity to
 7     questioning?                                           7     catch a breather when you took those breaks.
 8   A. Yes.                                                  8   A. Yes. Thank you.
 9   Q. I believe your testimony was prior -- your            9   Q. So -- you're welcome. So I know on the last break
10     testimony was prior to Officer Miller opening the     10     you were downstairs with your dad at Starbucks.
11     door you and Roy exchanged some words along the       11     During the other breaks, did you meet with both
12     lines of "We got this" and did a fist bump. Do        12     Mr. Scott and Mr. Sidoti?
13     you recall that?                                      13   A. No, I met with Mr. Scott.
14   A. Yes.                                                 14   Q. Okay. Mr. Sidoti didn't meet with you --
15   Q. There were some questions regarding where Roy's      15   A. No.
16     hands were located at the time that the door was      16   Q. -- and discuss any of the questions --
17     opened. Do you recall those questions?                17   A. No.
18   A. Yes.                                                 18   Q. -- or answers?
19   Q. And I believe at the time the door was opened, you   19   A. No.
20     referred to the hands being -- plural -- being up     20           MR. RASKIN: Thank you. I have no
21     and you weren't sure if they were actually on the     21       further questions.
22     steering wheel or on the gearshift. Do you recall     22           THE VIDEOGRAPHER: We're going to go off
23     that?                                                 23       the record. This will be the end of this
24   A. Yes.                                                 24       tape, the end of the deposition. The time is
25   Q. Do you recall, as you sit here today, the location   25       now 3:12:26. Off of the record.
Tackla Court Reporting, LLC                       PH: 216.241.3918                                        Page: 51 (201 - 204)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 52 of 71. PageID #: 373
Deposition of Amanda Pauley                                  Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,
                                                        Page 205                                                         Page 207
 1           MR. SCOTT: We'll read it if it's                      1           CERTIFICATE
 2        ordered. I guess you're not done yet                       2
 3        necessarily.                                               3 STATE OF OHIO, )
                                                                                  ) SS:
 4           MR. RASKIN: Yeah, but I'll order this.                  4 SUMMIT COUNTY. )
 5           MR. SCOTT: Okay. So we'll read it.                      5       I, Susan M. Petro, a Stenographic Reporter and
                                                                         Notary Public within and for the State of Ohio, do
 6               -------                                             6 hereby certify that the within-named Witness, AMANDA
                                                                         PAULEY, was by me first duly sworn to testify the
 7      (Signature was not waived by the Witness.)                   7   truth, the whole truth and nothing but the truth in the
                                                                         cause aforesaid; that the testimony so given by her was
 8               -------                                             8   by me reduced to Stenotypy in the presence of said
                                                                         witness; afterwards prepared and produced by means of
 9      (The deposition was adjourned at 3:12 p.m.)                  9   Computer-Aided Transcription, and that the foregoing is
                                                                         a true and correct transcription of the testimony so
10               -------                                            10   given by her as aforesaid.
11                                                                  11       I do further certify that this deposition was
                                                                         taken at the time and place in the foregoing caption
12                                                                  12   specified, and was adjourned.
13                                                                  13       I do further certify that I am not a relative,
                                                                         employee of or attorney for any party or counsel, or
14                                                                  14   otherwise financially interested in this action.
15                                                                  15       I do further certify that I am not, nor is the
                                                                         court reporting firm with which I am affiliated, under
16                                                                  16   a contract as defined in Civil Rule 28(D).
17                                                                  17
                                                                            IN WITNESS WHEREOF, I have hereunto set my hand
18                                                                  18 and affixed my seal of office at Akron, Ohio, this 30th
                                                                         day of July, 2018.
19                                                                  19
20                                                                  20
                                                                               __________________________________________
21                                                                  21         Susan M. Petro, Notary Public
                                                                               My commission expires May 7, 2022
22                                                                  22
23                                                                  23
24                                                                  24
25                                                                  25
                                                        Page 206
 1       WITNESS CERTIFICATE
 2
 3     I, AMANDA PAULEY, do hereby certify that I have
 4 read my deposition taken on July 18, 2018, in the case
 5 of Adam Fried, Administrator for the Estate of Roy
 6 Evans, Jr., Deceased and Amanda Pauley v City of
 7 Strongsville, Jason Miller, Sgt. Kelley, and James
 8 Kobak, consisting of two hundred and seven pages, and
 9 that said deposition is a true and correct
10 transcription of my testimony with changes as noted on
11 the errata sheet.
12
13            ___________________________________
              AMANDA PAULEY
14
15 Dated this ________ day of ________________, 2018.
16
17
18
       Sworn to and subscribed before me this _________
19
20 day of ________________, 2018.
21
22
              __________________________________
23            Notary Public
24
     My commission expires ______________________________.
25
     SP
Tackla Court Reporting, LLC                                 PH: 216.241.3918                                       Page: 52 (205 - 207)
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 53 of 71. PageID #: 374
Deposition of Amanda Pauley                          Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

  WORD INDEX                  2013 16:15, 19 24:25          5:30 75:15                       accept 5:24 18:1
                               32:8 60:21 67:19 68:9        50 2:7 3:6 176:17, 17            accepted 18:4
 <$>                           69:2                                                          access 49:13 165:8
 $11 175:12                   2014 27:15 58:13 59:2, 4      <6>                              accompanied 52:4
 $25,000 49:5 174:17           61:9 66:5, 7 70:7            6 35:24 79:2 81:11 86:7          account 173:25
                              2015 65:25                     164:9 182:20 183:8              accounts 174:9 180:23
 <0>                          2016 64:3, 4, 12 65:10         200:13                          accurate 86:19 143:10
 08 33:20                      70:5, 16 75:12               60 160:2                          169:5 182:23
                              2017 9:22 15:6 17:11, 17,                                      accurately 109:3
 <1>                          23 18:7 21:9, 17, 22 22:1,    <7>                              acquainted 55:8 166:3
 1 5:4 65:10                  7, 12 27:4 34:1 42:16, 25     7 36:7 75:7, 9 78:24             act 72:8, 17
 1:09:20 158:9                 48:5 49:7 75:7 82:9           80:17 82:9 83:10 85:5           acting 72:6
 1:09:44 158:13                83:10 85:5 86:22 87:10        86:22 87:10 158:18              action 207:14
 1:18-cv-00139 1:3             177:3, 8 182:20 183:8, 11,    166:10, 13 167:20, 22           activated 89:14 102:12
 1:23:11 171:13               20 185:10 198:9 199:3          177:8 183:11, 20 185:10         activities 177:1, 6 178:20,
 10 27:7 29:13, 17 32:22      2018 2:9 5:2 9:22 12:2,        207:21                          23
  37:4, 11 42:12 43:2 49:5    17 13:22 42:14 198:14         71 87:16, 21, 23 88:2            activity 60:8
  50:11 52:1 64:17 74:21       206:4, 15, 20 207:18          89:5 90:22 91:5, 6 93:6         ad 77:5
  126:21 171:10               2022 207:21                   7-18-81 31:5                     ADAM 1:3 3:1 5:19
 100 3:17 11:7 54:22          204 4:4                       7th 36:16 166:9                   157:5 197:19 206:5
  93:11, 19 126:20 179:25     216.357.3350 3:7                                               add 144:17
 107th 38:25                  216.650.3318 3:13             <8>                              addition 6:2
 1099s 48:12, 25 49:23        22 161:20 162:12 199:14       8 35:25 165:24, 25               additional 30:6
 10-year 48:4 50:2            24 75:12                      8:30 77:20, 23                   address 43:19, 21, 22 55:1
 11 163:9                     25,000 48:10                  80 88:22 160:1                    178:18
 110 93:11, 19                28 64:4 70:4, 5, 16 207:16    812 3:12 43:19                   addressed 198:8 201:6
 113 31:9                     29 164:9 200:13               82 4:12 91:5                     adequate 171:6
 117th 38:25                                                84 4:13                          adjourn 196:9
 12 27:25 120:10              <3>                           8th 36:9                         adjourned 205:9 207:12
 12.5 9:6                     3 88:13 141:17                                                 Administrator 1:3 3:3
 156 4:14                     3:02:57 197:10                <9>                               5:19 157:5 197:19 206:5
 16 24:11 35:22 42:11, 18     3:03:32 197:15                9 36:1                           Admiral 46:14, 16
  45:23 159:4 198:18          3:12 205:9                    9:00 77:21                       admitted 28:21
 1606 44:10                   3:12:26 204:25                9:20 2:9                         Adult 15:11, 13, 15 47:12
 17 53:22                     30 13:18 78:23                9:20:59 5:3                      advertised 47:25
 173 4:15                     30th 207:18                   9:30 77:23                       advised 152:21
 18 2:9 5:2 160:18, 25        31 53:21                      904 146:12, 14                   advocate 184:6, 11, 17
  198:14 199:5 206:4          34 84:8, 17 167:24 201:1      97 47:4                          affair 55:11
 1900 2:8 3:6                 34305 3:18                    98 42:20, 20 47:4                affiliated 184:2 207:15
 197 4:4                      35 175:13 176:4               99 42:20                         affixed 207:18
 1997 42:19                   350 175:25                    9th 36:10                        aforesaid 207:7, 10
 1999 17:8 52:19              360 175:25                                                     afternoon 86:7
                              37 84:15                      <A>                              Agent 4:15 135:15, 21
 <2>                          370 43:23, 24 44:9            a.m 2:9 81:17                     136:4, 7, 21 137:4, 12, 20
 2 32:6 45:5 88:7                                           A1 175:18                         138:8, 18 140:21 141:4
 2,000 176:13                 <4>                           A-1 4:13 84:21, 23 85:1,          173:15 188:10, 16, 25
 2:00 81:17                   4 141:21 159:5 197:10         3 86:12 106:13, 23               agents 143:15
 2:31:17 171:17                198:18                        108:15 130:11, 17, 25           ages 18:25 53:18
 20 88:22 140:18 160:12       40 18:9                        135:2 142:23                    aggravate 128:1
 2001 32:6                    440.424.0023 3:19             able 7:4 72:4 73:3               ago 13:9 14:12
 2004 53:21                   440-320-5459 102:23            83:24 92:12 142:8, 18           agree 79:14, 18 85:1, 11
 2007 32:10 33:5, 20          44113 3:6                      163:3 169:19 177:2, 3, 9,        87:16 92:3, 8 100:14
  42:14, 22, 25 47:2 48:4     44115 3:13                    10 193:6, 8 200:4                 109:2, 7, 8, 11 120:6, 12
  58:14 59:1, 9 61:20         44139 3:18                    absent 194:23                     136:15 182:25 189:24
  62:19 69:8                  490 3:12 43:20                Absolutely 53:10 112:7            191:9
 2008 33:5 69:8                                              167:15 176:9 179:18, 20,        agreed 6:12 76:1 160:2
 2009 31:14 52:24             <5>                           22                               ahead 25:20, 22 94:12
 2010 31:14, 14 41:12 49:6    5 4:4 163:9 197:14            Academy 40:6                      120:20
 2011 32:6 53:22               199:14                       accelerator 110:17 111:9         ain't 36:24
 2012 32:6

Tackla Court Reporting, LLC                       PH: 216.241.3918                                                   Page: 1
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 54 of 71. PageID #: 375
Deposition of Amanda Pauley                            Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 air 123:22                    approached 188:12              attention 87:12 88:4             basis 55:20, 21, 22 189:4,
 Akron 76:22 77:2 207:18       approaching 89:4                89:9 94:25 148:14, 15           6
 Alison 12:25 13:1, 19, 25     approximately 9:22 13:18       attorney 207:13                  Baumhardt 47:9
  14:5, 10                      15:18 78:23 88:22             attributable 174:18              BCI 102:14 186:4 192:14
 alive 149:24 189:5             160:14 175:12 176:13, 15      attribute 15:5                   beach 178:24
 altered 165:13                area 120:8                     attributed 137:14                becoming 76:2, 7 89:1
 alternative 15:13 191:25      argued 190:19                  audio 164:1, 4, 7, 25            beeps 148:13
 AMANDA 1:8, 10 2:1            arrearages 60:3                 165:3, 4, 8, 12, 13, 15         began 48:3 161:2
  3:9 5:8 45:9 195:21          arrest 132:11                   166:16, 20 167:2, 8, 9, 16      beginning 5:3 45:5 88:13
  206:3, 6, 13 207:6           arrested 24:2 60:2, 5, 7        200:1, 6                         134:1 141:21 197:14
            9:6 14:15           148:16 189:12 192:7           audios 167:4                     begun 177:24
 Amended 4:14 157:2, 11,       arrive 77:17                   author 173:15                    Behalf 3:1, 9, 14 6:12
 16 198:2                      arrived 61:15 136:11           authority 199:9                   157:4 172:10
 amount 175:2                   166:6                         authorization 30:2               behavioral 12:22 15:4
 amusement 179:9                        25:15                 Avenue 43:8 146:12, 14,           29:15, 20 37:6, 10, 16
 Amy 145:6, 21 146:9, 25                   26:18, 21          15 178:19                         40:17, 25 69:9 71:18
 Amy's 145:23                  asked 6:6 8:9 25:4 31:3        average 48:8 49:3, 4              74:20
 angled 118:10                  42:7 52:3 70:22 103:17         179:8, 11                       belief 100:16 189:4, 16,
 answer 7:16 20:22 21:3         108:24 121:22 128:21, 22      Avon 10:19 15:16 38:15,          19 191:23 192:5
  22:11 23:21, 25 25:20, 22     135:1 137:20 138:9            16, 19 43:12, 13 44:11           believe 13:3 34:3, 4, 4, 21
  27:21 33:1 34:10 35:2         140:21 144:8 154:3             47:22 50:18 60:11, 16, 17,       35:3, 6, 8 40:13 42:3
  41:2 50:16 63:4, 5 81:8       159:24 172:4 181:2, 4         18 79:7, 22 80:11 81:1            45:25 46:12 47:9 48:12
  94:18 95:10 97:13 98:7,       182:4 193:19 194:25            87:24 184:14                     49:17, 18 52:11 53:3
 18 99:11, 22 100:18            196:13, 18 198:7, 17, 20      aware 36:16 46:3 56:24            68:10 69:16 74:12 78:20
  107:10, 24 108:10 117:14      200:14 201:14, 18, 20          57:12 58:3, 12, 21, 25           79:3 85:10, 23 89:18
  121:11 122:5, 16 130:16      asking 8:24 23:22 29:3          59:22 61:14 71:25 74:21          100:19, 24 105:23, 24
  158:4 161:6, 16 162:4, 9,     57:20 63:8 93:16 110:12,       79:6, 9 87:18, 20, 20 89:2,      111:18 118:15 131:10
 15 163:25 168:6 172:4         14 114:2 117:4 121:15,         10, 17, 23 90:25 91:21, 24        135:9 137:10, 25 141:9
  184:25 185:13 186:13, 19     15 123:13 134:9 150:17,         93:1, 6 95:1, 2, 3, 6 97:20,     143:9 149:22 160:21
  188:7, 15 189:15 190:6,      18 163:14 178:2 189:18         23 104:24, 25, 25 105:4, 8,       180:22 182:9 186:21, 23
 12 191:6 192:3                asks 57:22                     12 148:23 149:3, 23               189:3 190:18 192:14
 answered 189:14               asleep 61:13                    172:8, 12 181:7 184:16,          193:9, 21 194:6 195:16
 answering 45:21 177:12        aspect 177:17                  19, 21, 22 185:1, 8, 15, 20       199:19 201:16, 17 202:9,
 answers 8:24 34:11            assault 57:14, 15 58:13,        193:11, 19                      19
  172:1 196:13, 17, 18         15 59:1, 2, 5, 9 61:9, 20                                       believed 76:6
  204:18                        62:5, 12, 15 63:1, 12         <B>                              Bellefaire 20:4, 6, 7, 11, 16
               9:10             135:24 136:25                 baby 41:13, 14                    21:8 22:6, 10 23:5
                  11:17, 18,   assaults 60:9 61:7             back 17:22 31:24 35:6            belonged 93:2
 21                            assessed 68:22                  39:10, 19 41:6 42:14            belt 118:23, 25
                    29:10      assessment 127:3                45:4 63:6 82:19 83:11,          belted 110:1, 3, 5 123:18
           12:19 14:3          assets 180:17                  20 88:12 91:6, 15 99:25          benefits 18:11
 anybody 22:17, 19 151:9       assistant 15:22 16:4, 7, 12,    100:2, 6, 12, 16, 19, 25        bequeathed 180:18
  163:19 183:19 184:1          18 17:2 32:10 47:8              106:1, 1 127:12 130:11          best 12:1 22:3, 11 48:8
 anybody's 162:9                127:1 175:10                   134:13 135:2 141:20              49:2 71:12 78:16 114:3
 anymore 71:19                 associated 26:21                147:1 152:23, 25 153:3, 7        144:7
 apart 52:25 55:8 59:1         assume 56:23 58:1 72:2          158:12 171:16 195:21            better 72:9, 13
  162:23 184:11                 81:14 87:25 109:12             197:13, 24                      beyond 17:1 60:8
 apologize 19:6 25:5 31:4       110:10, 10, 12 118:25         background 46:3                  big 119:17, 17, 18 147:16,
  34:11 42:7 56:23 63:8         152:14 153:10                 backwards 107:5                  18 195:5
  70:22 72:14 115:2            assumed 112:9                  bad 63:9 70:22 128:21            bills 176:7, 16
  121:22 171:19 191:22         assuming 28:22 56:18            144:8                           birth 31:4
 apparently 26:16               80:4 82:18 86:1 129:17        bam 116:22, 22 138:14, 15        birthday 53:21, 22
 APPEARANCES 3:1                139:2 147:4                   bank 173:25 174:9                bit 22:21 78:3 86:13
 appeared 80:9                 assumption 149:8                180:23                           121:3 171:22
 apply 197:21                  attachment 167:11, 16          bar 89:15                        blank 20:20 138:15
 appointment 14:14, 19         attacked 61:17 62:21, 23       Barn 31:9                        blanks 39:24
 appointments 77:16            attempt 27:19, 23, 24          based 59:17 76:5 86:14           Block 50:5, 11, 22 51:4,
 appreciate 127:7 137:24       attend 38:8                     92:19 201:3                     13, 22 52:3 62:3
 approach 200:22               attending 38:11 39:20          basic 8:17                       blood 132:21
                                                              basically 32:1 85:24

Tackla Court Reporting, LLC                         PH: 216.241.3918                                                   Page: 2
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 55 of 71. PageID #: 376
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 blue 83:2                    called 2:2 31:9 48:12          Center 67:23, 25 68:1, 8,        4, 5 133:9 143:13 169:10
 blur 156:2, 3                 92:24 118:11 133:12, 15       12, 15, 21, 25 69:17 74:19,       185:7 201:2, 8
 bodily 190:1, 15              145:3 149:13, 18, 19          25                               clearly 52:25
 body 65:13 121:8, 13, 18      157:11 164:24 165:6           certain 35:12 115:9              Cleveland 2:8 3:6, 13
  122:21 123:6 125:23         calls 104:12 145:2              158:16 177:22                    20:11 28:8 39:1, 2
  126:8                        146:23 147:6, 9, 10           certainly 127:5                  climbed 132:19 133:2, 4,
 Bond 34:3, 22                 148:23 149:9 164:4            certificate 16:12, 18            6, 21
 Boom 168:25 169:1, 1, 1, 4    201:12, 15, 24 202:1          certification 16:2, 8, 19        clip 82:19
 Boom, 169:4                  camp 177:19                     17:2                            close 67:2 172:5 188:3
 born 41:5 46:4, 7, 9         Camping 177:19 178:21          certified 5:10 15:25 16:1        closer 65:24
 bottom 159:5                 campus 28:10                   certify 206:3 207:6, 11, 13,     clothes 75:22 180:2, 3
 bought 176:20 180:2, 3, 3    capacity 6:20                  15                               coat 134:14
 bowel 25:18                  caption 157:17 207:11          change 197:6                     coffee 74:2 75:13
 boy 141:2                    car 60:13 61:1 62:1, 10,       changed 52:14 75:21              College 16:20 40:13
 boyfriend 154:12, 17, 17     15 63:1, 12 74:2 81:19,        changes 206:10                   color 82:5 85:2 109:2
  155:3, 5                    23 94:4, 7, 12 95:7, 11, 14,   changing 196:16                   131:3 142:22
 brain 55:17 57:25 65:6       15, 17, 18, 20 96:5, 13, 18    charge 60:18                     colored 131:2
 brake 110:17                  97:1, 7, 21 99:25 105:15      charged 32:13                    Columbus 54:19
 break 7:24, 25 8:9 36:22      132:14, 16, 17, 24 133:6,     Charles 4:15 135:19              combination 105:19
  45:8 75:4 101:22 174:20     20 136:9 140:6 150:2           chase 131:13 146:21              come 14:10 72:22 73:6,
  204:9                        152:12 183:21 189:11           149:14 150:1                    10 146:19 147:13 149:15
 breakdown 175:20              192:4 194:8                   chasing 103:3, 12 104:6           151:9 193:20 199:9
 breaking 24:6                Carbone 10:15, 16 14:12        chest 138:15                     comes 26:2, 3 70:13, 13
 breaks 204:5, 7, 11           22:18                         Chief 5:18                        112:14 115:20
 breather 204:7               care 10:17 29:8, 16 37:3,      child 56:8, 13, 17, 24           comfortable 85:12
 breathing 14:4               3, 10, 10 40:12, 15, 17, 20     59:24 60:3, 8, 11, 18           coming 95:17, 25 96:4
 briefly 167:25                42:3 174:24 181:14, 19         179:23                           100:11, 13, 15 105:25
 bring 56:1 74:14 186:5       caregiver 15:20, 21            childbirth 27:7                   194:2
 broader 57:18                caregivers 16:6                children 5:22, 23 18:21          commission 206:23 207:21
 Broadway 67:12               CareSource 14:25 25:13          19:23, 23, 25 53:13, 15, 19     commitment 30:10 74:19
 broke 24:5 61:14              26:5                           55:9 60:22 84:10 85:5           committed 28:25 37:17
 Brookside 17:8, 9            carnivals 179:10                138:16 140:22 174:16             58:22 68:18, 19, 22 75:1
 brought 105:16 184:13        carpet 31:8 47:6, 7, 8, 11,     176:19 180:12, 13, 13, 18       common 144:5
  185:3                       23, 25 48:14 75:17, 17          190:21, 24 195:25 197:4         communicate 180:11
 Brunswick 76:23, 24, 25       76:1, 22 78:2, 13 117:16,     choked 61:17                     communicating 134:20
  77:12, 18 81:17 87:4, 15,   22 118:14, 21 119:1, 20,       choose 184:23                    communication 202:6
 23                           21, 24 120:4, 8, 10 125:6      chose 17:22 196:15               communications 166:20
 Budget 47:23                  129:24, 24 130:19 175:4       Christian 40:6                    167:8, 9 200:1, 2, 7, 19
 Building 3:12                carpeting 120:1, 5             Christie's 30:23 31:1, 6,        community 17:9 66:20,
 bump 112:24 113:9, 19        carry 34:3                     24 32:2                          22 67:6
  114:5 115:14, 14 135:11     carrying 27:16, 18             chronic 25:16                    community-acquired 25:16
  202:5, 12                   cars 93:25 94:15 98:15         chronologically 39:7 65:5        Complaint 4:14 34:1
 bumped 111:19 135:7           152:15                        cigarette 113:23 114:12,          157:3, 11, 16 198:2
  138:12                      CASE 1:3 6:16 62:18            13, 23 115:12 134:12, 14         complete 8:16 20:20
 bunch 61:25                   63:15, 25, 25 146:12, 14,      154:8 155:12, 17 156:14          39:13, 17, 19 50:12
 Bureau 135:15 143:16         15 157:14 172:10 206:4          159:20 163:23 164:2              139:21 174:21
  172:20 185:21               catch 204:7                    cigarette, 164:5                 completed 39:16 40:1
 burgundy 82:1                cause 95:22 115:2 207:7        circumstances 6:1                 46:19 78:17
 buried 129:5                 caused 23:18 28:21             citation 80:20, 21               completely 89:22 201:8
 burnt 134:14                  37:17 57:13 67:21             cited 78:24 79:20 80:17          comprehend 132:6
 Business 16:20 31:15, 15      105:13                         81:11                           comprehensive 128:22
  76:21 120:4                 causes 8:22                    CITY 1:13 5:16 50:18,            Computer-Aided 207:9
                              causing 111:9                  19 55:2 66:23 67:7               concentrate 72:5
 <C>                          Caxton 3:12                     206:6                           concentration 14:16
 Cabaret 30:23                CB 165:7                       Civil 2:3 207:16                 concerned 68:5
 call 24:19 45:9 102:18       cell 102:1, 2, 3, 6, 11, 22    claim 32:11 162:12               concerning 42:9 182:6
  133:17 144:22 149:8          149:7                         clarification 201:11              185:24
  151:4 154:11 167:8          cells 65:6                     clarifications 198:6             conclude 111:4 164:16
  171:11, 20 193:11 195:21                                   clear 26:8 50:24 57:3            concluded 144:10
  200:15, 21                                                  73:2 76:15 124:25 125:3,

Tackla Court Reporting, LLC                        PH: 216.241.3918                                                   Page: 3
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 56 of 71. PageID #: 377
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 concluding 134:2 195:18      convictions 33:9 58:4, 6,       177:14 181:3 188:23             dated 42:20 206:15
 conclusion 93:13             19, 21 60:1                     195:12                          dates 36:5
 Concord 43:23, 25 44:1, 9    cop 79:5 95:11 96:18           COURT 1:1 5:6 6:2                D          53:20, 20, 20, 23
 condition 15:4 41:20          134:17 138:14 152:16           7:13, 20 23:8, 13 24:7, 8        54:1 55:14, 15, 16, 19, 23,
  66:21 67:15, 20 71:23       Copies 4:12, 13 49:13           33:7, 8, 20 43:10 56:11,        24, 25 56:9 78:4 179:15,
  86:20                        82:5, 17 84:8 86:11           15 58:17 60:17 79:7, 7,          16, 16, 24
 conditions 25:9, 11 26:10     108:15 109:3 130:12           24 80:5, 11 81:14 196:1,         dating 177:24 178:2, 12
  27:2 64:15 91:25             131:3 142:22                  10 207:15                        daughter 60:13
 condolences 5:25             cops 89:22 132:9 170:3         courts 23:6, 11, 19              Dave 141:13
 conduct 92:14 185:9          copy 129:20 157:2, 4           coverage 18:15                   David 3:19, 19 82:19
 conference 45:3 46:11                   25:15               covered 172:7                    day 8:18 12:10 17:19, 20
  88:11 90:16 171:20          correct 6:4, 9, 18 12:19,      covers 14:23                      18:1 35:19 77:15 80:16
 confident 122:12             20 15:2 16:9, 13 21:10         CPR 192:13, 17                    86:3, 4, 5 129:5 175:17
 confirm 85:13                 24:9 27:5 33:21, 22           crack 131:19                      204:6 206:15, 20 207:18
 confirmed 148:19 149:24       39:23 41:3 43:1 49:7          cracks 131:15                    days 65:15, 22 68:6, 7
 confused 19:12                52:5 55:13 57:5, 6 58:4       Crap 89:21                        78:23
 C           19:1              64:16 66:1, 2 68:24 69:1      crime 32:14 33:13, 19            daytime 77:15
 connected 23:7                70:14 73:3 75:2 76:16          57:16, 17, 23                   day-to-day 179:5
 connection 109:9              78:22 80:14 86:24 87:14,      crimes 32:20 33:18 57:8          dead 102:8, 9 149:24
 consciousness 181:22         19 90:20 91:24 92:19            58:21, 25                       deadly 189:22 191:10, 17,
  182:1, 3                     93:4 94:22 100:13 104:1       criminal 58:4, 11 60:8           24
 considered 48:20              109:16, 17, 24 110:2, 21       135:15 143:16 172:20            deal 177:23
 consisted 171:5               113:1 115:16, 20, 21           185:21                          death 49:12, 14 50:14
 consistent 200:7              123:19 124:3, 16 126:4                   65:2, 3 66:9, 11       64:17 65:9, 25 71:13
 Consistently 90:10, 12, 13    130:23 140:12, 12 142:16,      69:6                             74:22 79:15, 19 175:9
  177:20                      21 143:11, 12, 18, 19, 20,     Cross-Examination 2:3             190:9, 15
 consisting 206:8             23 144:18, 19 152:10            5:11                            Deceased 1:6 3:3 206:6
 console 118:11                156:17 160:3, 24 162:13,      cruiser 89:18 112:15, 16         decedent 19:16, 20
 constraints 8:20             20 163:1 165:11 167:21          142:5, 12, 24 159:24            December 53:21 67:18,
 consult 8:7, 10 196:21        181:12 182:20 183:9, 10       crying 150:16                    18 68:9 69:2
 consulting 14:10              185:16, 17 187:6 188:1, 2     Crystal 54:9, 12 55:11           decide 22:15 174:2
 contact 53:11 95:18, 25       192:1 198:10 199:3             57:4                            decision 11:20 189:7
  96:4, 19, 20, 25 97:3        200:11, 12 201:4, 5, 9, 22,   current 56:13                    decrease 11:3
  109:7, 15, 19 159:23        23 203:6 206:9 207:9           currently 22:8, 17, 20           defective 139:9
  160:7 173:14                Correctional 59:7              cut 103:14                       Defendants 1:21 2:2
 contacted 20:7 53:4          correctly 11:10                Cypress 44:10                     3:14 4:11 6:12 82:13
 contained 85:14 173:16       Cortez 178:9, 10                                                 84:23 156:20 173:2
 Containing 4:13              C-o-r-t-e-z 178:10             <D>                              Defendant's 173:6
 continue 23:10 31:22, 23     cost 14:22                     d, 128:2                         defense 5:18 198:1, 12
 continued 14:15 22:5         Counsel 6:11 7:4 8:13          D.C 1:10 3:10                     200:13 201:1
  70:11 187:25 195:8           23:6 30:1 82:11 108:19        dad 6:4, 6 45:12 108:21          defined 207:16
 contract 207:16               197:3 207:13                  129:5 132:9 146:23               definite 77:22
 contractor 47:15             counseling 22:9, 13 24:16      148:11 149:13, 17 194:7          definitely 162:25 203:16
 contractors 48:21             29:19                         204:10                           definition 57:24
 contradict 93:13             counselor 23:11, 14, 15        daddy 132:21                     degrees 30:19
 contradicts 117:10            38:18                         dad's 134:13 145:7               delay 171:19
 contribute 175:22 176:8,     counselors 195:4               daily 55:19, 21, 22              delivered 27:17
 13                           counselor's 194:24             damage 182:18 183:6              deny 137:8, 9 153:12, 13
 control 72:1 106:7           count 82:12 84:10              dance 175:6                       155:9, 14 188:21, 22
 conversation 7:17 34:10      counted 84:8                   danced 175:6                     Department 88:19 91:3
  102:24 141:9 146:16         County 54:23, 24, 25           dancer 30:16, 22                  92:24 93:10, 18 96:11
  149:22 151:12 154:6          56:12 58:17, 19, 22, 23       danger 92:14 190:21, 25           97:6, 25 98:13, 25 99:5
 conversations 8:16 63:17      207:4                         191:1                             107:8, 21 108:5 109:16
  149:21 151:13, 15           couple 7:8 25:1 41:18          dangerous 92:5, 10                160:8 182:18 183:19, 22
 conversion 81:24 82:1, 8,     42:10 51:6 68:10 77:11,       dash 118:11                       193:5, 11 201:13
 17 83:9                      12 99:12 119:3, 11             date 5:2 11:25 31:4              departments 148:21
 convicted 32:13, 21 33:2,     196:25 198:6 203:25           33:6, 25 34:23 35:16             depend 48:10
 7, 18, 19 57:8, 23 59:1      course 16:23 40:9 44:22        79:11, 17 81:14 167:20           depends 169:22
 conviction 33:6 58:12         56:5 113:19 116:1             198:9 199:7, 17, 17 200:17       depict 183:1
  80:25                        118:14 136:13 175:5

Tackla Court Reporting, LLC                        PH: 216.241.3918                                                   Page: 4
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 57 of 71. PageID #: 378
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 DEPOSITION 1:9 2:1              direction 87:17 91:16          draw 39:24                        169:16 171:1 182:7
  10:7 195:19 196:9               107:4                         drawer 174:8                      185:16 193:3, 6 203:15
  204:24 205:9 206:4, 9          disbelieve 186:16              drawing 20:19                    Eleanor 37:20 38:21
  207:11                         discharge 23:9                 drawn 188:13                     Elyria 20:14, 16 21:8
               11:21             discharged 22:14, 16, 23       dresser 174:8                     24:8, 25 40:8 43:9, 11, 12,
              21:12 27:10         23:2, 2, 3 203:9              drinking 74:2                    15, 16 44:2 47:24 54:6
               9:11 12:18        discontinued 22:13             drive 153:3                       55:3, 4 65:19, 20 66:16
  27:12 38:1                     discuss 193:14 204:16          driver's 33:23 34:2, 16           146:10 178:17, 19 194:6
               20:8 21:16, 16    discussed 7:5                   94:5 95:12 98:3 99:20,          email 167:1, 10, 11, 12, 14
  22:24                          Discussion 83:19 158:11        24 100:4 109:20 111:6,           emailed 166:22, 24, 25
 describe 72:16 132:2             174:11 196:4 197:12           10 112:17, 24 113:13             emails 199:24
  134:21 192:24 193:1            discussions 193:25              121:8 122:1 131:10, 11,         emergency 68:4
 described 24:15 29:15           disease 25:15, 17, 18 65:3,    24 133:4, 7 134:1, 22            emotionally 127:5 177:10,
  37:2 40:15 62:8, 9 74:17       3 66:9, 11 69:6                 142:16, 20 153:17 170:1,        14
  91:22 112:19 114:6             dishonest 58:2                 16 203:4                         employed 15:8 17:11, 17,
  115:14 124:23 128:16           dishonesty 32:14, 20           driving 33:10, 11 78:24          18 47:10 175:18
  140:1 144:7 149:11              33:13, 18, 19 57:9, 10, 16,    79:4, 20 80:13, 17, 21, 25      employee 48:19 207:13
 describing 139:6 156:9          24                              81:12 83:9 87:16, 22            employees 48:20
  187:3                          disorder 21:16 22:24            88:20 89:4 92:4, 8, 21          employment 31:6, 20 32:5
 description 134:5                139:10, 12, 22                 93:7, 10, 19 95:23 98:14        enable 93:1 123:3
 designated 201:21               dispatch 200:2, 7, 20           99:2, 3, 7 109:5 111:13         endangerment 60:11, 18
 desk 148:1, 10                  dispose 86:1                    135:25 137:1 143:3              ended 31:20 75:12
 desks 147:4, 5                  dispute 97:9 98:4, 16           153:7 160:1, 12 189:24          engaged 159:13 178:20
 destination 87:3                 99:9 152:13 153:20, 21         190:17                          engine 110:22 111:5, 9
 destroyed 70:19 102:14           154:1, 2, 15, 21 155:3, 8     drop 180:7                       enjoyed 179:9
 detail 135:1                     187:2, 4 201:2                dropped 61:11                    ensuring 196:17
 details 192:25                  distraught 193:24              drove 62:2, 4 74:2 87:9          entails 7:6
 Detroit 38:25                   DISTRICT 1:1, 2                 90:22 96:12 97:20               entered 46:10 56:11
 D        19:1 20:3, 6, 8        DIVISION 1:3                    152:14 186:9 201:18              90:15
  21:7 22:5 24:10, 11, 16        divorce 52:23, 24 53:6         due 34:4 41:20 65:2              entering 91:19
  25:4 37:9, 9, 19 38:12, 21     divorced 52:21                 duly 5:9 207:6                   entertainer 30:14
  39:6, 9, 10 44:8, 16 75:24     doctor 10:16 11:17             DUS 60:5, 9                      entire 25:7 90:6, 13
  78:4, 6, 7 129:14, 14, 15,      14:20 17:19 69:21 71:7        DUSs 60:6                         101:5, 21, 25 109:25 186:3
 17 131:4, 7 132:18              document 8:1 198:13                                             entirely 11:12
  133:25 134:3, 21 141:1          200:5                         <E>                              Erie 54:6
  162:7 163:8 193:10, 14,        doing 47:5 103:18 126:8,       earlier 63:25 92:19              errata 206:11
 16, 19, 23 194:7, 16, 22        10 142:2 195:25                 155:20 159:24 160:21            especially 175:5
  195:3, 6                       domestic 24:4                   168:17                          Esq 3:3, 11, 14
 D          24:12 102:5, 6, 11   done, 158:19                   early 75:8 92:1                  essentially 179:16
  104:10 194:3                   Door 40:6 61:16 109:20         earn 48:6                        Estate 1:6 3:3 5:20
 devoted 179:24                   111:6, 10 112:17, 17, 22,     earned 47:13 49:5                 197:2, 19 206:5
 Dewey's 47:10                   24 113:13 114:22 115:20         174:17 175:22                   estimate 48:8, 11 49:2
             25:17                116:25 117:1 121:8, 12        earning 175:12, 25                78:16
 diagnosed 14:5 25:10             122:1 123:22, 25 124:4,       earnings 173:24                  estimation 203:21
  26:17                          11 125:1 127:10 128:17         easier 56:5                      evaluated 40:24
 diagnosis 13:25 21:13            129:10 131:15, 16, 24         East 43:20                       Evans 1:6 3:3 5:20 19:1,
  25:15 139:11, 21                134:1, 16, 23 136:11          EASTERN 1:3                      2, 9, 10, 11, 17 42:9 52:14
 die 104:10                       138:14 142:16, 20 154:11      easy 8:17, 18 159:8               53:7, 22 54:7 93:3
 died 104:8, 15, 17 122:22        169:24 184:15 202:11, 16,     education 17:1 46:23              102:19, 20, 24 103:24
 different 22:21 88:24           19 203:9                       educational 38:4                  104:13 109:4 133:20
  108:8 133:23                   doors 131:21 147:13            effect 90:18 113:6                143:16 153:4 161:25
 differently 96:16                148:8                         effects 12:11, 12, 14             163:23 189:17 197:20
 difficult 186:4                 dosage 11:3, 6 69:25           effort 94:16                      206:6
 difficulty 8:23 23:17           doubt 140:19                   eight 19:2 128:25                Evans, 198:21
 digress 78:21                   downstairs 204:10              Eighteen 45:25                   Eve 61:11
 Dill 165:17, 19, 20 166:1,      downtown 28:10 30:25           either 40:16, 17 41:4            evening 9:6
 12                              Dr 10:15, 16 14:12 22:18        55:14 57:3 61:6 74:25           event 27:1 74:13 80:24
 direct 22:11                     30:9 41:23, 24 42:1            91:14 97:4 98:5, 16             events 15:5 27:3 62:14
 directed 148:2                  drank 75:13                     113:20 134:21 143:15             63:18 64:23 75:7 125:1
                                                                 150:14, 20 152:8 162:16

Tackla Court Reporting, LLC                           PH: 216.241.3918                                                   Page: 5
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 58 of 71. PageID #: 379
Deposition of Amanda Pauley                            Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

  127:14 133:25 176:24         108:7, 11 111:4, 8 163:16        71:4                           follow-up 29:8 197:20
  185:10, 24                   182:5, 22 183:5                 finally 147:7 188:13             204:1
 everybody 190:4              failed 39:18                     financial 34:22 174:15          food 174:4
 Everyday 178:23              faint 148:13                      181:6                          foot 17:19 110:19, 19
 everything, 179:3            Fair 7:22 63:8 93:23             financially 207:14               111:9 120:10 163:9
 exact 11:25 28:6 33:5         95:5 104:20 105:21              find 83:24 86:13 119:10,        force 189:22 191:11, 17,
  103:15                       109:18 124:21 137:18            12 130:1                        24
 exactly 10:22 67:22           140:13 141:11 159:1             fine 32:4 45:16 73:4            foregoing 207:9, 11
  131:16 164:25 203:18         160:17, 17 161:19 163:20         80:3, 4 106:18 120:1, 20       forget 44:22 170:17
 EXAMINATION 4:3               169:9 203:11                     130:4 148:9 170:23             Forgive 19:6 37:23
 example 158:20               fairly 122:12                     182:16                          39:24 56:22 99:3 115:8
 exchange 112:18, 20          fall 125:6                       finish 10:11 70:16 140:15        138:7 165:22 171:21
  114:6 115:13 138:18         familiar 37:23 66:22             finished 70:18 71:3             form 196:14
 exchanged 202:11              192:23                          fired 116:8 117:2 125:2         formal 17:1 46:23
 Excuse 25:21 44:14 158:3     family 14:20 54:20                127:10, 11 128:18 129:11       formally 52:24
 executioner 189:7             179:17 180:9                     131:5, 9 134:23 140:7          former 5:18
 exhibit 8:2 82:11, 13        far 13:5 26:10, 11 52:17          167:24 169:17, 21 201:4,       forms 51:1
  83:1, 12 84:23 85:1, 3       120:7 131:11 144:18             9 203:14, 22                    forward 35:14 107:4, 6, 20
  86:12 106:13, 23 119:2, 8   fast 23:10 24:23 65:6            firm 207:15                     four 50:8 94:24 98:13
  120:13 130:7 142:23          114:1                           first 5:9, 16, 24 7:11           99:1, 6, 14 105:9 187:7,
  156:20, 24 173:2, 6, 10     faster 95:3                       10:10 13:8, 20 14:18           15, 18, 24
  182:11, 14 198:1, 13        father 19:3, 3, 8, 18, 20         16:16 57:19 76:12 85:11        Fox 165:24, 25
  200:14 201:1                 145:4, 6 146:17 154:16           87:18 89:1, 13 96:19, 23       Franklin's 3:17
 EXHIBITS 4:8, 11              176:20, 21, 22 177:21            112:19, 20 113:14, 19          fraud 33:2, 21
 exit 90:22, 24 194:6          178:25 193:12, 17, 17, 20,       117:2 122:19, 22 123:1         free 39:22 80:8
 exited 45:2 88:10 90:22      22, 23, 25 194:1, 2, 3, 7, 12,    124:2, 17 125:15, 16           Freeze 132:10
  91:4                        14                                126:8, 18 127:25 132:4         frequency 13:10 21:24
 exiting 91:10, 19            fault 56:22                       134:3 135:11 142:14, 25        FRIED 1:3 3:1 5:19
 expected 78:14 171:21        February 71:16 72:24              146:20 149:22 150:8             157:5 197:2, 19 206:5
 expecting 124:18             federal 50:4                      160:7 165:15 168:7, 19         Friend 1:9 3:9 5:21
 expense 15:1                 feel 39:22 107:7, 20              169:6, 14 173:24 178:6          61:12, 13, 16 145:6, 21
 expenses 173:21 176:21        109:12 177:9                     181:21 182:2, 3 203:9, 14,      157:6
 experience 73:12, 14         feelings 187:5                   21 207:6                        friends 55:10 56:6 166:4
 experienced 40:18 186:10     feet 110:9, 14, 16, 19           fish 115:14 177:19               180:8
 experiencing 11:15           fell 61:12 125:8, 23             fishing 178:21                  front 74:1 95:1 109:22
 expert 172:9                  126:13, 14, 15 169:3            fist 111:19 112:24 113:9         113:24 120:8, 19 121:5
 expertise 13:2               Felonious 57:14, 15 58:13,        114:5 115:14 135:7              129:7 131:24, 25 132:19
 experts 172:13               15 59:1, 2, 4, 9 60:9 61:7,       138:12, 13 202:5, 12            133:21 138:16 147:13
 expired 34:22 35:11, 17,     9, 20 62:5                       Five 15:11, 13, 15, 18           186:20 198:2, 5
 19                           felony 200:15                     16:10 17:11, 17, 22, 24        full 116:9, 21
 expires 206:23 207:21        felt 63:6 73:18 100:8, 9,         18:1, 6 30:12 31:7 32:7,       fully 175:8
 explain 123:17 168:24        10, 11 109:13 127:6 151:8        8 44:13 50:8 65:15, 22          fun 36:24
 explaining 151:16            female 154:6, 10                  68:7 74:2 175:9 198:17         Furniture 47:11
 explanation 194:20           field 13:1                       flat 104:23, 25 105:5, 8,       further 203:24 204:21
 express 155:7                fifteen 140:16                   18 106:19                        207:11, 13, 15
 expressing 136:17            Fifty 11:9                       fled 189:17                     future 81:15
 expression 139:2             fight 24:1 61:14                 fleeing 140:18
 extended 120:8               fighting 57:17 62:23             flipped 105:16                  <G>
 extent 182:6                 figured 10:13                    Flooring 47:21, 22              games 179:6
                              file 49:9, 24, 24 50:23          Floors 60:12                    gas 194:10, 13, 13
 <F>                           51:19, 21, 23 52:3 167:11       Flowers 12:25 13:1, 19,         gauge 93:14, 17
 facility 16:5                filed 5:19 49:17, 19 50:4,       25 14:5, 11 30:9                GAUGHAN 1:7
 fact 51:15, 16 55:8 57:8     5, 21 51:9, 12, 15, 16 52:1      flushed 70:20                   gearshift 113:21, 25
  94:4 104:15 121:7 149:7      53:5 157:4, 13, 14 198:14       focus 122:24                     202:22 203:1, 16
  155:23 156:1 168:22          199:8 200:6                     follow 65:4                     GED 46:25
  187:2 190:24 198:8          filing 50:17 199:18              followed 29:9 68:20             gentleman 135:18
  199:1                        200:18                          following 17:16 49:12           gentlemen 195:20
 facts 61:6 88:23 93:12,      fill 32:2                         75:20 87:19 110:8              Gerson 37:20, 20 38:22
 20 96:14, 17 97:9, 14        filled 16:10 28:23 70:21          183:20                          195:4
  98:4, 15 99:9 100:20                                         follows 5:10                    G-e-r-s-o-n 37:21

Tackla Court Reporting, LLC                         PH: 216.241.3918                                                   Page: 6
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 59 of 71. PageID #: 380
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 getting 29:24 61:15 64:1        grabbed 111:15 135:12,         hard 73:6 115:1 163:9             75:14, 21, 22, 25 87:5, 6
  104:10 135:25 137:1            13 140:7 143:17 192:6           177:12, 23                       175:16, 17 194:2
 girl 35:8                       grace 35:9                     harm 190:1, 15                   honestly 155:25
 girlfriend 24:1                 grade 39:6, 9, 14, 14, 15,     head 7:14, 14 115:4              honor 195:10
 girlfriend's 24:6               16, 18, 20, 20 40:1, 3         heading 91:7, 7                  hope 204:6
 give 7:12 8:1 11:25              46:18 194:17, 21              headlights 90:23 91:23           Hopefully 8:18
  22:11 55:1, 2 77:21            graduate 17:4, 7 46:16,         160:23 161:2, 8 199:7, 12       hoping 119:13 171:23
  79:11 90:7 96:17 103:7         17, 21, 22                     health 12:21, 22 15:4            hospital 27:12 28:8, 22
  134:4 175:2 190:21             grand 184:20, 22                29:16, 20 37:6, 7, 10, 16        29:1, 2 30:4, 10 37:3
  192:10, 25 197:25              grandpa 24:21                   40:17, 20, 24, 25 67:3, 5,       65:14 66:20, 22 69:5
 given 13:25 14:1 29:8           grandparents 25:2              15, 20 68:23 69:9 71:18          hospitalization 29:12
  149:6 181:8 196:19             granted 144:24                  74:20, 20, 25 75:1 181:17        64:24 65:8 66:4 68:13
  207:7, 10                      great 178:25                   hear 10:6 57:22 103:22,          hospitalizations 40:16
 gives 10:24                     gross 175:25                   23, 24 104:2 116:16, 18           65:2, 24 69:4
 giving 8:24                     group 42:1                      148:13 164:15, 20, 21           hospitalized 27:6 28:7
 glanced 186:5                   guardrail 188:4                 165:3 200:6, 19                  37:13 41:5, 8, 18 64:19
 glass 147:3, 16                 guess 10:10 21:6, 6 22:3,      heard 7:7 53:8 54:17              65:12, 18 66:13, 20 67:21
 glasses 182:15                  12 29:3 37:25 42:12             73:23 110:24 116:13, 15,         68:16
 go 8:11, 18 13:12 17:6,          50:20 55:4 60:13 75:21        21, 24 122:11 164:4, 24,         hospitals 67:8
 22 25:20, 22 31:24 35:14         76:4 105:20 108:11            25 165:4, 5 168:23 200:24        hour 88:22 93:11, 20
  37:19 40:5 44:23 46:1           118:20 149:4 150:12, 17       hearing 101:12 105:2              160:1, 2 175:12 176:2
  50:23 51:19, 21 57:13           156:4 174:14 205:2             110:22 116:20                   hours 18:9 27:25 75:9,
  59:23 61:13, 16 65:14          guessed 145:20                 hears 156:9                      12 77:15 78:14, 15
  68:3, 8 75:19 78:8, 9          gun 116:8 134:17 189:2         heart 203:11, 14                  175:13 176:4 179:11
  80:6, 7 81:6 83:13 87:5,        200:10                        heaven 132:11                    house 43:9 56:2 61:12,
 6 93:14 120:20 126:22           guns 138:16 188:13 192:9       heck 124:18 128:1                14 166:7 178:18 180:5,
  127:18 132:11 135:1            guy 120:3                      he'd 73:6                        12 184:13 185:4 194:2, 3
  136:1, 16, 18 137:2            guys 61:25 62:4 161:9          Heights 20:11                    household 175:23 176:10,
  141:15 147:23 148:7             168:24                        held 39:10, 18                   14
  158:8 171:9, 12 175:7          GYN 29:10                      he'll 39:20 40:14 45:14          huh 182:15 195:14
  176:18 177:21 178:24                                          help 9:7 14:3 20:24              Huh-uh 133:1
  194:22 195:13 197:8            <H>                             22:19 50:7 75:25 76:1           hundred 30:19 206:8
  204:22                         hand 5:5 111:15 113:10,         79:15 118:3 130:18, 18          hung 104:9, 16
 God 118:17                      22 114:13, 20, 20, 24           152:20 158:4 179:2              Huron 3:12 43:19
 goes 118:12 153:14               115:17 117:20 135:5, 8,       helped 31:9 32:9 78:3, 5         hyper 72:4
 going 22:1, 15 23:1             12, 13 140:8 143:17            hereinafter 5:9
  33:15 39:14, 15, 15 40:3,       154:8 155:2, 12 156:14        hereunto 207:16                  <I>
 14 42:8 44:19, 23 51:12          161:11 195:5 207:16           Hey 158:2                        I-71 87:17
  61:4 62:22, 23 69:16           hand-holding 154:4             high 17:4, 6, 8 38:16            ICU 27:23
  75:5, 6 78:6, 10 82:5, 6, 7,   handle 31:19                    46:18, 24 92:4, 9 93:14         idea 14:17 53:8 62:22
 10 88:6 91:16 94:15             hands 113:14, 18, 20, 24       higher 49:3                       102:12 112:5
  95:3 101:18 103:19              114:7, 8, 17 115:11 116:6,    highest 46:18                    identification 82:14 83:1
  106:6 111:21, 22 113:3         6, 8, 10, 14, 14, 20 122:12,   highway 91:10, 16 92:4, 9         84:24 85:1 156:21, 23
  130:10, 10 131:1 132:11        13, 13 123:22, 23 125:21        93:5 116:12                      172:20 173:3
  135:22, 22 136:1, 16, 17,       126:7 143:7 202:4, 16, 20     hired 47:17, 19, 20 172:9        identifications 173:6
 18, 23, 24 137:2 138:2, 11       203:10, 16                    history 32:5                     identified 152:11
  141:15 147:23 148:14           Hands, 122:11                  hit 98:2 100:2, 6 105:15,        identify 82:7 83:5
  158:8, 15, 17, 21, 24          handset 148:4                  25 106:2, 4, 5, 6, 8 111:14       170:10, 13 173:10
  171:12 175:15 178:23           hanging 114:12 115:13           150:2 186:21                    identity 53:23 54:1, 7
  179:9 180:7 186:4              Hanna 28:9                     hitting 95:17                    IEP 38:3, 11, 19
  188:23 195:18, 20 196:1,       happen 195:18                  hold 135:8                       if's 189:12
 9, 10, 12 197:8, 24 198:7       happened 17:21 60:16           holding 113:9 129:14, 15         III 133:10, 11
  204:22                          61:7, 24 62:19 63:18           135:4 154:8 155:2, 12           image 85:3
 good 5:13, 14 14:17 20:9         75:8 91:4 92:11 96:15          156:14                          immediately 68:20 105:25
  99:16 181:17                    98:1 100:1 114:1 115:11       holds 171:21                      107:12 114:21 116:9
 goodness 20:19                   124:22 127:15 132:6           holidays 180:9                    143:2, 17
 google 10:24                     136:19 137:21, 23 138:9       Home 15:11, 13, 14, 15           impact 95:24, 25 96:15
 gotten 58:15 60:6, 11            143:22 144:6, 9 151:14,        43:22 44:17 68:7 69:11,          97:17 109:12, 13 114:4
  64:2 187:18 189:11             16 166:5 183:13, 16            19 72:22 73:7, 10 74:14           183:7
  195:21, 23                     happy 18:5 130:18                                               impacted 110:7

Tackla Court Reporting, LLC                           PH: 216.241.3918                                                   Page: 7
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 60 of 71. PageID #: 381
Deposition of Amanda Pauley                           Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 impacts 98:13, 19 99:1, 6,   instances 58:16                 128:5 133:20                     143:24 157:7 163:4
 18, 23, 25 100:7 112:14      instantaneous 168:18           JASON 1:16 124:1 206:7            174:25 177:20 178:21, 25
  113:17                      instantaneously 125:20         Jennifer 54:4, 5 55:10            179:10, 12, 14 195:7
 impression 35:15             instated 35:9                   56:6 57:3                       kill 141:13 189:8
 inaccurate 86:13, 15         instructions 29:8              Jennifer's 180:5                 killed 126:17, 18, 19
  173:17                      insurance 14:23                Jessica 52:11 53:7, 13            189:15
 incarcerated 59:15 70:10,    insured 14:24                   165:17, 19, 20 166:1, 12        kind 9:23, 25, 25 46:5
 12 72:20                     intended 72:1 87:3             Jessica's 52:13                   105:19 112:12 117:24
 incarceration 59:20          intentionally 186:9            job 16:10 73:6 75:17, 17          127:18 144:15 156:1
 incarcerations 59:22         interacting 179:12              76:1 77:3, 14 78:13, 17          186:20
 incident 17:16, 23 20:7      interaction 183:18, 24          119:25                                          39:11, 19
  21:9 22:6 33:25 36:6         184:10                        jobs 32:9 47:8                   kinds 8:15 178:20
  182:19 183:20 195:9         interested 172:16 174:14       Jodi 102:19, 20, 24              King 46:14, 16
  199:2, 8, 17 200:5, 17       207:14                         103:24 104:13 145:13, 14        knew 63:1, 5, 12 72:22, 23
 incidents 149:6              interior 119:11 129:21          149:18 150:15 151:1              109:14 134:7 135:21, 22
 included 190:9 199:25         130:19 135:2                   194:15                           136:23, 23 148:19 150:1
 including 190:4 191:25       interpret 7:13                 Joe 176:22                        155:7 160:9 162:25
 income 49:24 175:4           interrogatories 172:1          Joe's 66:25 67:12                 164:3, 6, 7 170:18 193:23
 incorrect 35:5 162:16        interrupt 7:19 34:12           John 41:10                       knife 62:24
  173:17                      interruption 18:11, 14         joined 93:25                     knives 192:8
 increase 11:2                Interstate 87:16 89:5          joint 49:9 173:25                know 9:16 11:6, 8 12:4,
 increased 11:5                90:22 91:5, 6 93:6            Jordan 2:6 3:5                   5 21:1, 3 24:4 26:10, 11
 independent 47:15 48:21      intertwined 180:14             Jose 178:7, 8, 12                 27:25 28:6, 10, 12, 22, 23
 indicate 93:18               intervene 169:20               Joseph 3:11                       29:3, 4, 5 33:11 38:20
 indicated 117:9 198:25       interview 137:4, 20 139:5      Josh 55:15 56:9                   39:4 42:2 46:21, 22 48:9,
  199:24                       166:2                         Joshua 53:22 54:7 55:14          11, 16 49:18 50:6, 15, 20,
 indicates 152:20 198:13,     interviewed 135:14             Jr 1:6 3:3 5:20 19:10,           22, 23 51:1, 9, 11, 14, 16,
 21 199:5, 14 200:15           139:15 166:12 184:1, 3        11, 11, 17 42:9 47:25            25 52:3, 13, 14, 17, 23
 indict 184:23                intestine 66:11                 93:3 133:5, 10, 12 206:6         53:5, 7, 9, 23 54:12, 15, 15,
 indicted 185:9               investigating 143:14           jscott@ohiowagelawyers.co        18 55:6, 17 56:1, 21 57:1,
 indictment 184:13 185:3       188:10                        m 3:14                           1, 2 58:7, 8 59:15, 23
 individual 38:4 49:10, 11    Investigation 135:16           JUDGE 1:7 189:6                   60:1, 6, 20 61:6, 7 63:23
 Individually 1:9 3:9 5:21     143:16 185:22                 judicial 24:13                    64:8, 17 66:6 67:7 68:2,
  157:6                       involuntarily 28:19, 20        July 2:9 5:2 206:4               14 69:20, 25 70:19, 21
 individuals 200:21            68:18, 19, 22                  207:18                           71:3, 6, 6 72:6 74:3
 infection 65:13              involuntary 74:19              jumbled 35:7 76:13                75:19 79:8 80:5, 6, 20, 23,
 inflammation 26:21           involve 60:22                  jump 62:1 115:4                  24 81:8 85:25 87:8 88:3
 inform 30:9                  involved 23:18, 19 61:10       June 13:20, 22 22:12              89:21 90:8 93:2 94:18,
 information 8:17 172:14       178:1 182:19 199:20           Junior 133:5, 13 155:5           20, 22 96:24 99:25 100:1,
  173:16 182:6 199:10, 19     involvement 20:4 24:12         Junior's 131:18                  1 101:14 102:13, 16, 22
  200:19                      irritable 25:18                jury 184:20, 22 189:6             103:15, 16 104:8, 14, 16,
 informed 199:18 201:25       IRS 50:14                      justification 191:18             25 105:2 106:19 107:25
 initial 110:8 157:14         issue 180:1                    justified 191:11, 17, 24          108:19 110:14, 16, 16, 21
 initially 47:4 88:21         issues 20:8 23:8 74:25         juvenile 23:22 24:8               112:10, 10, 11, 12, 19
  159:23                      it' 155:13                                                       113:3, 14 114:21 115:1, 5,
 initials 157:7               it, 155:18 156:15              <K>                              17, 23, 25, 25 116:2, 19
 injuries 60:24               It'd 30:19                     keep 10:3 75:5, 6 76:10           118:21 121:5 123:15, 15,
 inpatient 28:14, 18          its 86:22                       84:1 132:15 133:18              15 125:21 126:7, 18
 insensitive 45:17                                            174:7                            127:3, 25 129:7, 9 131:12,
 inside 60:12 115:4           <J>                            KELLEY 1:18 5:17                 16, 17 136:1, 1 137:3, 5
  118:12 120:18 161:25        jail 59:24 80:1, 6, 7, 25       169:16, 19, 22 170:11            147:8 148:15, 20 150:1
  163:18 199:15, 21            81:6 111:21, 22 113:4          171:1 182:7 183:12               151:1 154:17 156:7
 install 76:22                 135:22, 23 136:23, 24          185:20 186:8, 17 187:3           158:17, 23 160:9, 16, 22
 installation 47:18            138:12                         193:1, 9 206:7                   162:1, 5, 5 164:6, 12, 16,
 installer 47:7               jail, 136:18                   kept 14:12                       24 165:5, 12, 14 167:5
 Installers 48:1              JAMES 1:20 206:7               Kiddie 40:13                      168:22, 24 169:16 170:5
 installing 120:4             January 12:2 65:10, 25         kids 25:6 37:25 38:1              177:22 178:18 179:3, 4, 6
 instance 142:25 148:11        198:14                         75:22 77:25 78:2 81:18           180:14 181:4, 10 184:7,
  174:2                       J         19:4 127:19           83:10 92:6 110:1 127:9,         25 186:6 188:24 192:12
                                                             14 132:1, 12 141:6                196:24 204:9

Tackla Court Reporting, LLC                        PH: 216.241.3918                                                   Page: 8
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 61 of 71. PageID #: 382
Deposition of Amanda Pauley                          Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 knowing 89:23 172:16          202:6                        Lots 59:23 147:5 177:14           62:16 63:5, 16 68:17
 199:16                       lines 104:6 112:3 202:12      louder 10:2                       71:3 73:6, 10 76:8, 19
 known 136:14                 list 127:18                   love 111:23 113:3 138:11          77:19 86:15 97:14
 KOBAK 1:20 5:18 206:8        listen 103:4 120:12, 12       loved 111:24, 25 138:13,          100:19 105:19 110:10
 Kolbe 67:2, 4                 147:25 191:19                21 177:19, 19                     115:2 117:25 120:3
                              listened 167:18               lower 49:4                        121:6, 12 124:4 125:18,
 <L>                          lit 159:19 163:23 164:1, 2    LPD 81:11                        19 126:23 131:12 134:3,
 L.P.A 3:17                   litigation 6:21               LPN 15:22                        4 136:13, 14, 16 137:5
 labeled 130:7                little 22:21 48:18 57:18      lying 58:1                        138:20 139:13, 20 141:8
 lack 14:15                    76:19 77:20, 21 78:3                                           146:18, 18 149:3 153:10
 lady 51:14, 18 79:5           121:2 133:23 148:3           <M>                               154:20 155:20 156:3, 3
  184:17                       157:17 171:22 195:12         Ma'am 203:7                       161:8 163:9, 10, 11 167:3,
 Lake 15:16 17:10              196:11                       machine 196:11                   12 168:3, 7, 10, 23, 23, 25
 lap 133:2                    live 43:2, 6, 14, 15, 16      maintain 178:14 187:9             170:5 174:7, 10, 10, 20, 24
 lasted 140:14                 44:9, 15 54:5 55:23, 24      maintained 64:15                  175:3, 7, 19 176:7, 21
 lastly 201:1 202:3            146:9 179:14, 21 195:14      major 21:16, 16 22:24             177:5, 12, 13, 16, 20, 21
 late 77:13, 19               lived 19:25 25:4, 6 43:8      making 18:6 65:13 95:17           178:5 179:3, 4, 5, 6 180:1,
 lawsuit 5:18 36:7 157:4,      44:3, 15 49:6 50:3, 19        135:10                          9 181:2, 8 186:20 188:22
 12, 14 158:16 172:5           52:2 53:4 166:5 174:10       man 23:7, 8 47:9 61:19            193:23
  176:25                      lives 44:7 54:16               85:22 174:25 189:8              means 7:19 9:16 55:17
 lawyer 57:20 157:24          living 15:13 47:13 48:3       manage 14:3                       90:9 129:2 157:12
  158:1, 3, 5 199:9            52:25 53:1 54:18 55:12       Mandy 155:6                       164:12 207:8
 lawyers 6:3 8:8, 10           173:20 179:5                 maneuvered 96:24 97:2, 7         meant 24:19 33:12 112:6
  172:9, 15 196:21            LLP 2:7 3:5                    98:1 125:13                      121:23 155:19 169:13
 lawyers, 197:1               local 46:15 165:22            maneuvering 187:14               media 199:25
 leading 63:18                located 15:15 38:24 40:7      maneuvers 91:22                  medical 15:22 16:4, 12,
 leads 35:3                    131:5, 8 142:6, 24 202:16    manner 6:16                      18 17:1 18:14 25:9, 10
 learn 199:9                  location 43:13 109:3          man's 85:24                       27:2 37:3, 9 40:15
 leave 76:21 80:8 81:17        202:25                       Mansfield 59:8, 21                126:23 127:2 195:22, 24
  180:15                      long 6:13 9:14 13:12, 16      March 9:22, 22 11:11             medication 8:22 9:1, 10
 leaving 46:23 87:4            15:17 22:1 28:13, 16          12:17 15:5 17:11, 17, 23         12:18 22:18 26:20 66:15
 Lebanon 59:16, 21             31:1, 11 41:17 42:9 44:3      18:6 21:9, 17, 22 22:1, 6        69:13, 20 70:11, 14 72:7
 led 64:23 164:16 199:19       59:4, 10 78:13 87:2           27:3 34:1 35:22, 24, 25          74:7, 10 153:24
 left 61:1 70:25 73:16         140:14 151:8 168:21           36:1, 7, 9 75:7, 9, 12          medicine 70:19
  75:13 76:17 78:17, 18, 20    178:4, 12                     78:24 79:2 80:17 81:11          Medina 46:13
  91:6 97:21 114:20, 25       longer 9:12, 13 23:12          82:9 83:10 85:5 86:7, 22        meditation 14:4
  128:20 144:12 194:14         78:14 171:20, 22 177:3, 9     87:10 166:8, 13 167:20,         meds 73:13, 19, 21 76:3
 legalese 157:3               look 73:25 82:6 85:13         22 177:3, 8 182:20 183:8,         153:5, 11
 lengthy 63:17                 108:18, 21 119:2, 4, 5       11, 20 185:10 198:9 199:3        meet 5:25 127:23 194:5
 level 141:6 181:22 182:6      120:13, 15, 19, 25 161:20    Marcus 3:3 197:18                 204:11, 14
 levels 140:24                 164:9 170:24 182:10          marcus@jordansidoti.com          meeting 5:15
 liberty 201:19                198:19                        3:7                                        25:17
 license 16:4 33:23 34:2,     looked 121:12 132:20          marital 18:17                    member 179:16
 5 85:19, 20 92:20, 24         138:10                       mark 8:2 82:5, 10 84:18,         Memorial 65:20
  135:25 137:2 153:17         looking 72:11, 12 84:1        21                               memories 177:23
 licenses 34:17, 17            86:11 119:9 123:2, 24, 25    MARKED 4:8, 11 82:14,            memory 12:1 79:16
 lie 141:10                    124:1, 4, 9, 10, 12 125:25   25 84:24, 25 89:3 156:21,         88:23 95:11 117:1, 6, 10
 life 47:12 62:20 122:22       126:2 128:9 129:22           23 173:3, 5                       121:6, 7, 17, 25 142:5
  126:22 186:23                131:2                        maroon 85:4, 14, 16, 17          mental 12:21 27:11, 25
 lifetime 25:7                looks 25:14 147:18             86:22                            40:20, 24 66:21 67:15, 20
 light 89:15 91:5, 13         Lorain 33:8, 20 46:9, 12,     married 18:19 42:5 52:8,          74:20, 25
 lighting 164:5               15, 15 47:23 54:20, 23, 24,   11, 16, 19                       mentioned 63:17
 lights 89:14 90:25 91:8,     25 55:2, 4, 4 56:12 58:17,    marry 57:3                       Mercy 67:5, 10, 11 68:6,
 11 92:5, 9                   19, 22 59:7 66:20, 22, 23     maternal 25:2                    23 69:5 75:1
 likewise 50:16 162:21         67:6 79:5 80:18 85:23        matter 34:1 36:7 94:4            messaging 75:18
  163:21                      lose 33:23 106:7               156:1 176:25 185:15             met 6:23 7:1 42:11, 18
 limit 88:23 159:15 160:1,    lost 182:1, 3                 mayor's 79:7                      45:23 47:4 194:3 204:13
 13 198:22 199:2              lot 66:14 90:7, 9 150:16      Mazanec 3:17                     Metro 102:17
 line 150:9, 11 155:24         177:17 178:24 194:23         mean 7:13 34:12 48:9,            mic 44:22
                                                            16 50:7 51:22 56:18, 18

Tackla Court Reporting, LLC                       PH: 216.241.3918                                                   Page: 9
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 62 of 71. PageID #: 383
Deposition of Amanda Pauley                          Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 mic'd 6:25                    mouth 65:13 113:23           nights 41:19                     obviously 62:1 78:9
 Michigan 53:8, 9               114:12, 14 115:13 134:13    nine 44:5                         131:12 154:17
 microphone 158:6               138:1 143:7 161:12          ninth 39:16                      occasion 66:19
 Middle 38:17, 19 43:8         move 95:22 107:1, 4, 20      nod 7:14                         occupants 162:23
 midnight 75:12                 121:2 122:23                noise 9:25 105:2 116:7           occur 183:7
 miles 88:22, 22 93:11, 19     moved 43:7, 17, 17 46:12     Nord 67:23, 25 68:1, 8, 12,      occurred 27:14 36:7
  160:1, 2, 12                  54:18, 19                   15, 21 69:17 74:18, 25            97:17 109:19 127:14
 MILLER 1:16 5:17              movement 122:21 123:4,        139:22                           199:3
  112:23 115:23, 24 116:2,     12, 12 126:12, 14            normal 68:3 101:16               occurrence 198:9
 5, 13, 25 117:8 124:1         movements 117:1, 3            176:21                          October 66:7
  134:12 142:11, 14 167:24      121:25                      North 41:25                      of'99 52:12
  170:6 171:1 182:8            movies 179:7                 northbound 87:17, 20, 23         off, 180:8
  183:15, 16 184:13, 19        moving 122:6, 7 125:22        88:4, 20 89:5 91:8 93:11        offense 33:21 80:13
  185:4, 8 189:1, 16 192:9,     126:3 200:13                NORTHERN 1:2                     office 43:21 207:18
 12, 21, 24 193:7 202:10       Municipal 33:8, 20 60:17     Notary 2:5 156:19                Officer 5:17 34:15 63:22
  203:8 206:7                   79:7 80:11                   172:24 173:1 206:23              64:8 80:22 87:19 89:2
 Miller's 142:5, 24 188:3                                    207:5, 21                        95:19 97:1 98:2 112:23
 milligrams 11:7               <N>                          note 198:12                       115:22, 23, 24 116:2, 5, 13,
 mind 50:6 57:15 90:8          name 5:15 10:20, 24          noted 206:10                     25 117:8 123:24 124:10
  107:17 118:9 136:14           19:10 20:18 23:15 28:12     notes 159:2                       134:12 140:4 142:5, 11,
  156:6 171:11                  29:5 41:9 42:2 52:11, 13,   notice 18:4                      14, 24 147:23 148:1
 mine 101:1                    16 54:3, 10 61:5 63:23       noticed 161:1, 7 162:7, 8         151:21, 24 152:9, 11, 18,
 minimize 127:7                 64:8 86:6 115:23, 24         163:8, 10 199:6                 21 153:7, 16, 18, 22 154:4,
 minus 16:24 44:5               135:18 145:23 170:18        notwithstanding 100:15           9, 11, 23 156:8 160:10
 minute 44:20 78:21             178:6, 7, 8 194:24 197:18   November 52:12 53:22              161:1, 7 170:11, 15 171:1
  191:19 197:5                 named 47:9 151:21            number 28:6 53:12                 182:8 183:23 184:7, 7, 19
 minutes 13:18 45:15           names 18:25 53:18 77:8        84:11, 12 90:7 92:25             185:4, 8 188:3, 11 189:1,
  86:9 140:16, 18 141:12        152:8 167:5                  95:6 102:11, 15, 22             16 191:1 192:12, 21, 24
  171:10                       name's 127:25                numbered 162:12 167:24            193:7 199:6 201:17, 17,
 misdemeanor 33:2, 21          N          53:20             numbers 159:5 175:14             20 202:10 203:8
 mispronounce 39:22            nature 20:15                 nurse 38:19                      Officers 5:17 35:4 93:2
 moment 197:25 198:5, 19       Nausea 12:9                  nursing 15:14 16:7                143:14 147:1, 4 161:25
 Mona 41:23                    nauseous 11:19 12:9           127:1 175:10                     162:2, 22 163:3, 17, 22
 Monday 17:20                  near 203:15                                                    164:18 166:21 169:24
 money 174:8 175:21            necessarily 193:5 205:3      <O>                               170:4, 8, 14 184:5 188:12
  176:19 181:8, 10             necessary 84:20              OB 29:10                          189:17, 25 199:15, 16, 20
 month 9:18, 20 13:9           need 7:24 8:4, 7, 8 30:1     Oberlin 178:18                    200:3, 8, 21
  17:25 18:12 29:10 66:6        36:22 38:2 57:21 71:19      object 107:16                    officer's 152:4
  79:13, 19 176:13 178:13       75:4 101:21 122:24          Objection 23:20 25:19            offices 2:6
 months 22:3, 4 25:1 44:5,      158:2 173:12 196:3           27:20 32:16, 25 63:3            off-the-record 196:4
 18 175:7, 19                  needed 11:15 23:11 76:1       81:7 95:9 97:10 98:6, 17        Oh 13:16 19:6 20:19, 23
                 69:12          77:14 148:2 180:2, 3, 4      99:10, 21 100:17 107:9,          33:14 35:11 41:6 77:5
  74:10                         181:2                       23 108:9 117:13 121:10            105:18 108:23 111:25
 Moran 4:15 135:19, 21         neither 110:20 123:18         122:4, 15 148:22 161:5,          118:17 119:14 120:20
  136:4, 7, 21 137:4, 12, 20    174:9                       15 162:3, 14 163:5, 24            134:17 164:1
  138:9, 18 140:21 141:4       never 10:7 53:2 74:14,        168:5 184:24 185:12, 18         OHIO 1:2, 14 2:3, 6, 8
  173:15 188:11, 16, 25        15 80:24 81:9 102:12          186:12, 18 188:6, 14             3:6, 13, 18 16:20 50:17
 morning 5:13, 14 75:9, 13      109:13 116:7, 9 133:15       190:2, 5, 11 191:5, 12           116:12 135:15 207:3, 5, 18
  78:18, 20 79:2 92:1           135:1 136:12 155:4, 6        192:2                           Okay 6:6 7:4, 9, 14, 19,
  195:3                         174:6, 11, 22 175:20        objections 196:13, 19            24 8:5, 13, 22 9:12, 21
 mother 24:21 53:5, 11, 24      176:17 180:1 185:8          observant 170:22                  10:13, 23 11:1 13:6 16:3,
  54:1, 8, 17 55:5, 9, 25       186:10 189:14 190:18        observation 76:6                 14 19:12, 14, 18 20:6
  56:1 85:24 102:21, 21         192:9                       observations 7:8 72:13            21:5, 7 22:21 23:1 26:4,
  103:5, 9 104:2, 5 145:6      New 61:11                     76:5                            17 27:1, 13 31:13 33:7,
  174:23 176:22 180:1, 10      newscaster 165:9, 10, 15,    observe 73:17 181:22             25 34:6, 11, 25 35:3 36:4,
  181:18, 19                   16                           observed 73:19, 22 74:6          23 37:1 39:9, 16 42:13,
 mother's 180:7                nickname 145:18               88:21 132:12                    15, 17 43:19 44:19 45:8,
 motion 6:16                   night 41:15 78:11 92:1       observing 72:24                  13, 16, 19, 22 46:3, 16, 18
 motorist 92:10                 145:3 149:19 151:8          obstructive 25:16                 48:25 49:22 51:2, 25
                                                                                              52:6, 16, 21 53:18 55:2,

Tackla Court Reporting, LLC                       PH: 216.241.3918                                                  Page: 10
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 63 of 71. PageID #: 384
Deposition of Amanda Pauley                            Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 11 57:13 58:3, 8 59:12,          opened 31:8 116:25, 25                 73:12, 13, 15, 17,    PCS 102:17
 15, 20 60:20 61:9 64:1,           121:8 122:1 123:22         22                               PD 80:18
 10 65:1, 4, 11, 18, 24 66:8,      127:10 129:11 134:1                    67:22 74:5           pedestrian 62:12, 16 63:2,
 16, 18 67:14 69:15, 18            138:14 142:15 154:11        139:6, 14, 16 153:4, 23         12
  70:13, 22 71:12 72:9, 11,        202:17, 19 203:8           Parent 1:9 3:9 5:21              pediatrician 41:22
 13 75:4, 4, 11 77:1, 10, 17      opening 112:22 114:22        157:6                           Pennsylvania 85:19, 20
  79:6, 10 81:23 83:7 84:1,        124:11 202:10              parents 31:17 50:22              pension 180:20
 6, 8, 17, 25 85:7, 11, 19        opens 112:23 113:14          145:10 146:25 151:12            people 31:18 47:19
  86:19 87:1, 6, 9 88:5, 16        125:1 128:18 134:16, 23     154:16 166:3, 6 181:1, 7,        73:24, 25 84:4 128:1
  89:1, 8, 10, 13, 17, 20 91:2,    142:20                     11, 15, 17                        145:3 149:10 162:6
 15, 20, 25 93:23 94:20           operated 39:2               park 178:23                       170:3
  95:5 97:20, 24 98:23            operating 88:21 94:24       parks 179:9                      percent 54:22 126:20
  99:16 100:14, 23 101:4,          159:14 198:22 199:1        parole 63:16, 20, 22, 24          179:25
 14 103:22 104:18 105:10,         opinion 72:10, 12 126:23     64:5, 8, 15 80:22 135:23        perceptible 168:19
 12, 21 106:11, 23 107:7           186:24 189:9, 18, 20        136:17, 25                      perform 195:8
  109:18 110:7 111:1, 3, 18        190:19, 20, 23             part 66:10 105:23                performed 192:13
  112:8, 10, 11, 11, 21, 23       opinions 172:12              122:21 123:6 125:23             period 35:9 46:13 48:4
  114:2, 19 115:1, 7, 20          opportunity 85:13 170:24     126:7 137:19 156:4               50:2 134:15
  116:5, 20, 23 117:8 118:5,       192:10 204:6                180:8                           permission 196:2
 13, 16, 18, 24 119:2, 4, 9,      opposed 51:12 72:17         participating 6:15               person 24:17 57:23 74:4
 14, 21 120:3, 6 122:24            115:10                     particular 23:14 83:11            77:4 87:9 136:14, 15
  123:24 124:21 125:8, 12,        opposite 91:16, 18           201:21                           148:5, 5 152:14 155:7
 17 127:5, 9, 13, 17 128:5,       option 189:14               Partners 67:3, 5 75:1             169:23 184:6
 11, 15, 25 129:6, 13, 15, 17,    order 23:13 56:8, 15        parts 151:11 156:4, 6            personal 47:19 77:4
 20 130:1, 16, 25 131:7            83:12 87:6, 23 123:2       party 207:13                     personally 11:19 37:4
  132:1, 4, 7 133:2, 8, 14, 18,    205:4                      pass 16:21                        70:20 162:8 177:1, 2
 23 135:7, 14 137:18              ordered 164:17 200:21       passed 17:20 24:22, 23            200:18
  138:2, 7, 20 139:1 140:10,       205:2                       36:14, 16 42:23 43:12, 17       person's 178:6
 17 141:11 142:2, 11, 14          orders 56:11                 47:10 54:19 70:20 81:15         pertinent 200:10 201:24
  144:3, 5, 16 145:5 147:10       organized 131:14             89:19 149:10 177:21              203:8
  148:9 149:5, 11, 18, 20         outnumbered 62:2             184:8, 12                       Petro 2:5 207:5, 21
  150:6, 12, 17 151:7, 11, 20     out-of-pocket 15:1          passenger 99:7                   pharmaceutical 12:6
  153:14 154:3, 25 155:23         outside 169:23 170:16       passengers 152:22 190:25         Phillips 43:10
  158:15 159:1, 8, 11, 13                      28:3           passenger's 95:16, 20            phone 53:12 102:1, 2, 3, 6,
  160:15, 25 161:19 163:20        overhead 89:14               96:7, 8, 13 97:8 100:3          11, 12, 14, 14, 15, 22 103:7,
  164:9, 12, 15 166:18            overheard 154:6, 23          125:8                           17 104:8, 8, 10, 14, 16
  167:6 168:13 169:2, 4, 13       overnight 27:7 37:13        passing 36:3 61:17 64:6           147:6, 9, 10 148:4, 23
  170:2, 10, 21 171:4, 8, 25       41:5 64:19                  153:16                           149:7, 8, 9 150:9 151:4, 9
  172:7, 19, 22 174:2             overwhelming 31:17          Patel 41:23, 24 42:1              154:6, 10 156:8 201:12,
  175:25 176:6, 24 180:23                                     Patrol 116:12 152:2, 4, 12       14, 15, 18, 19, 20, 21 202:1
  181:25 183:25 185:3, 6          <P>                         Patrolman 183:15, 16             phones 184:4
  188:18 191:22 198:12            p.m 205:9                   pattern 73:1 75:20               Photo 4:13 84:2 85:13
  199:5, 24 201:11 204:14         PAGE 4:3, 11 138:5, 6, 8    patterns 72:21                    86:13 129:20, 20, 25 143:2
  205:5                            159:5, 5 161:21 164:9      PAULEY 1:8, 10 2:1 3:9,          photographs 86:19 119:3,
 old 9:25 24:10 45:24              198:18 199:14 200:13       19 5:8, 13 6:13, 19, 23, 24      10
  66:25                           pages 84:11 206:8            7:2 45:2 46:10 88:10            Photos 4:12 82:17 83:24
 older 77:12                      paid 35:6, 19, 22, 24, 25    90:15 138:9, 10 197:3, 18        84:8, 8 85:2, 8, 9 86:12
 on, 62:23                         36:9 56:19, 24 88:4         206:3, 6, 13 207:6               106:23 112:16 120:7
 once 7:20 50:8 51:17              174:3, 3, 3, 11 175:15     pause 168:19, 19 201:6            130:11, 12, 12, 18, 23
  52:1 71:9 121:8 142:4            176:16                     paused 167:25 168:14, 15          131:1, 3, 3 142:22, 22
  164:18 168:2 183:25             pain 26:20 115:3            Pavilion 28:9                     182:10, 13, 17, 23 183:1, 6
  196:2                           painful 36:22               pay 35:7, 15, 16 56:17, 18       phrase 139:14
 one-on-one 38:2                  paper 76:13                  80:3, 4 89:9 94:25              physical 37:6 181:14
 ones 108:19 120:15               paperwork 14:1, 8 28:23      148:14, 15 175:4 176:7, 8       physically 129:10, 12
 one-year 16:23                   paragraph 158:18, 21         179:23                           146:22 177:10 192:24
 ongoing 29:19                     159:3 160:18, 25 161:20,   paycheck 60:12, 15 61:3           193:1
 Open 40:6 109:20 111:6,          24 162:12 164:9 167:24      paying 56:13 59:24               physician 10:17 71:18
 11 112:17, 18 115:20              198:18, 23 199:5, 14        87:12 176:12                    physicians 15:3 25:11
  131:16                           200:13 201:1               PCP 10:17
                                  paragraphs 158:16 198:17

Tackla Court Reporting, LLC                         PH: 216.241.3918                                                  Page: 11
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 64 of 71. PageID #: 385
Deposition of Amanda Pauley                             Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 pick 55:25 56:1 61:13         8, 19 103:3 107:8, 21            149:25 175:15 195:8             pursuant 2:3
  130:17 146:19 148:4           108:5, 17 109:5, 16             200:18 202:9, 10 203:13         pursue 161:2
  149:15 180:7                  112:15 115:22 119:15           prison 44:17 47:13 48:5          pursuing 50:14 161:24
 picked 194:13                  123:24 132:17 140:4, 19         57:13 58:13, 15 59:4, 10,        189:25 191:1
 picture 120:25 193:9           142:5 143:25 144:20            25 64:1, 3, 12, 18 69:16,        pursuit 90:6, 13 93:25
 pictures 108:15, 22            146:21 147:2, 2, 12            19 70:24 73:16 78:4               101:5, 21, 25 102:25
  120:17 193:7                  148:21 149:5, 14 150:1, 2       136:16 175:15, 17, 17            105:10 109:25 140:14
 pills 70:25 71:2               151:5, 21 152:4, 6, 7, 15,     private 39:3 147:8                144:9 151:2 163:17
 pink 68:17                    23 153:3, 7 154:7 159:14,       Probably 21:25 32:6               187:25 199:22
 pink-slipped 68:5             24 160:8, 10 161:1, 7            48:18 56:5 60:21 72:9           pushed 180:1
 pink-slipped, 68:17            163:22 165:6 166:21             77:20 86:7 123:23 130:2,        put 17:18 27:11 66:14
 pinpoint 131:4                 170:4, 8, 11, 13, 15 182:18,   2 135:13 146:20 149:15            73:21 80:1 130:10 135:2
 place 28:12 54:21, 22         19 183:19, 21, 25 184:2, 5       150:16 176:1 182:15              137:25 138:12 147:7
  62:22 74:24 142:18            187:7, 10, 15, 19, 24           193:21                           152:16 182:15 190:20, 24,
  207:11                        189:17 191:1 193:4, 10         problem 84:22                    25 198:5
 placed 132:16 189:24           199:6 200:3 201:13             problems 37:16                   putting 184:14
  193:11                       poorly 121:22                   Procedure 2:4
 placement 202:4               porch 74:1                      procedures 200:16                <Q>
 places 47:20                  portion 8:3 200:15              process 7:6 57:21 76:15          question 7:16 8:9 10:6
 Plaintiff 2:2 3:1             position 86:23 169:20            121:2                            16:16 18:13 19:7 22:21
 Plaintiffs 1:11 3:9           possible 161:3 191:10           produced 207:8                    25:5 31:3 33:17 34:9
 PLAINTIFF'S 4:8               possibly 162:13                 professional 29:22 40:25,         42:7 57:19, 22 63:9, 10
 plan 38:5 180:21                                14:2          25 69:10 71:18                    70:22 72:14 96:24
 plate 85:19, 21 92:20, 25     practice 6:16 10:18, 20         promise 128:3                     107:14 120:12 121:16
 plates 86:1                    41:24 42:1, 2                  pronounced 146:4                  122:24 123:13 133:23, 24
 play 166:15, 19               practitioners 15:4              proper 167:5                      134:19 136:20 138:20
 Playing 179:5                 preceding 49:14 64:17           properly 196:19                   141:3 144:13 147:25
 plays 132:9                    74:22 175:9                    propped 117:24                    154:3 158:1, 4, 20 174:7
 please 5:5, 24 18:25          pregnant 27:10 61:12            prove 126:20                      177:13 182:4 191:20
  19:19 30:5 32:22 36:23       prep 47:8                       provide 174:16 181:1, 6,          197:22
  43:22 53:19 56:25 61:10      prepare 38:11                   14, 19                           questioning 202:7
  65:7 67:17 73:23 78:22       prepared 38:19, 20 62:21        provided 21:13 175:19            questions 7:12 8:5, 23
  82:6, 18 84:5, 13, 22         111:3 171:4 207:8               181:10 199:10                    19:19 21:4 34:11 36:21
  103:2 108:18, 20 115:8       preschool 40:10, 14             provider 102:16                   42:8 45:19, 20 92:20
  122:25 134:19 135:3          prescribed 10:14 69:12          provides 20:16                    115:6 128:21, 22 144:8
  145:25 146:2 158:18           74:10                          Psych 24:22, 22                   157:25 158:15 162:10
  161:12, 20 164:10 171:21     prescriber 69:15                psychiatrist 29:5                 171:25 172:2 196:12, 18
  178:22 196:23 204:1          prescribing 71:6                psychologic 195:22                197:20, 22 198:7 202:3, 5,
 plenty 60:6 159:19            prescription 11:2 69:20         psychological 37:16              15, 17 204:1, 16, 21
 plural 202:20                  70:17, 18, 21 71:4, 10, 11      195:23, 24                      quit 11:20 71:16
 plus 16:23 44:5                74:14                          psychologist 13:3 20:17,         quite 65:6
 PM 27:22 28:3, 5              prescriptions 9:3               18 21:8, 19 22:5 29:6            quote 136:23 138:10
              25:16 41:6, 20   presence 207:8                   38:18                            153:15, 22, 24 154:7, 11,
 point 44:13 56:19 61:17       PRESENT 3:19 6:6, 13                     14:6                    12 156:13
  81:14 90:21 93:5 94:11        43:22 85:7                     Public 2:5, 7 3:6 37:24          quoting 200:15
  104:21 106:7 114:4           presented 184:20                 38:11 39:2, 3 206:23
  125:13, 14 126:2 132:25      presently 43:13                  207:5, 21                       <R>
  133:24 135:7 138:15          presumably 189:5                pull 12:5 83:5 84:4              R.E 1:10 3:10
  142:18, 19 143:13, 24        pretty 48:17 123:11              89:25 90:3, 6, 14 103:4         racing 68:2 72:2, 3
  144:21 156:2 158:23           181:17                          134:17                          rain 92:5
  164:21 186:2 187:22          prevent 169:20                  pulled 79:1 108:20               raining 92:2
  192:6 195:19 196:8           primary 10:17 42:3               120:16 135:25 137:1             raise 5:5
  199:11                       printed 14:8                     184:15                          raised 46:4, 7, 12
 police 33:15 34:6, 15, 19     prior 18:4 20:7 21:9, 17,       pulling 90:24                    ram 107:7, 20
  35:4 60:18 86:24 87:18       19 22:1 30:9, 12 32:24          pulls 186:20                     rammed 95:7 108:6
  88:19 89:2, 3, 11, 13 91:3    35:19 36:3 44:9 59:13                        25:17               109:6, 8, 12 186:22 188:4
  92:24 93:10, 18, 24 94:4,     61:14 62:18 65:8 69:5,         purchased 85:22 174:4            ramming 99:18 107:25
 7, 12, 15 95:7, 14, 15, 17,   16 70:10 71:13 78:1             purposes 83:1 156:24             ramp 90:22, 24
 19 96:11, 13 97:1, 1, 6, 7,    105:25 112:22 114:22            173:6 196:16, 17                ran 60:12 91:5, 13
 21, 25 98:12, 15, 25 99:5,     121:20 123:23 134:10                                             188:23, 24 189:8, 13

Tackla Court Reporting, LLC                          PH: 216.241.3918                                                  Page: 12
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 65 of 71. PageID #: 386
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 Raskin 3:14, 17 4:4 5:12,       22 138:23, 25 139:3, 4, 5,     refusal 190:16                   Reporter 2:5 5:6 6:3
 15 6:11, 22, 25 7:3 23:23,      18 140:5, 9, 14, 21, 25        refused 153:16                    7:13, 20 196:10 207:5
 24 26:1 28:2 30:1, 4, 8,         141:3, 8 143:14, 22 144:8     regard 25:9                      reporting 207:15
 17, 21 32:19 33:3 45:7,          148:8 149:12, 17, 20          regarding 50:17 202:3, 5,        reports 33:15 34:6
 13, 16, 18 63:7 81:10            150:6, 8, 14 151:19 152:3,    15                                116:11 172:15 186:4
  82:10, 15, 21, 24 83:15, 23    6 153:25 154:2 155:14          regards 197:2 199:2              represent 5:16 67:7
  86:10 88:15 95:13 97:11,        169:7 183:2, 3 186:8           201:11                           183:2, 4 197:2, 18
 15 98:9, 20 99:13 100:5,         187:7, 11, 17 188:16, 25      registered 85:23 92:21           represented 92:14
 22 101:3 107:11, 13, 16,         189:3 201:13 202:6, 13,       regularly 9:3, 5 21:19           representing 7:4
 18 108:3, 13 109:1              17, 22, 25                      55:14 71:14                     represents 109:3
  117:18 121:14 122:8, 18        receive 22:9                   rejoin 45:14                     reproductions 83:8 119:4
  130:4, 5, 9 141:13, 23         received 25:14 29:16           relating 185:9                   request 144:24
  149:1 156:18, 22 157:1,         37:4, 9 86:5 171:2 182:7      relation 86:23 142:8, 19         requesting 28:25
 23 158:14 161:10, 18             199:24                        relationship 108:16 178:1        require 50:18
  162:11, 17 163:6 164:8         receiving 49:23                relative 207:13                  reserve 195:20
  168:9 171:9, 19, 24            Recess 45:1 88:9 141:19        release 64:12                    reside 178:16
  172:23, 25 173:4, 8, 9          171:15                        released 29:24 70:2              resided 55:24
  185:2, 14, 19 186:15           recognize 157:7 193:6, 8       releases 196:5                   residence 87:15, 24
  187:1 188:9, 17 190:3, 8,      recollection 51:3 86:14        remain 42:23                     residences 178:14
 14 191:8, 14 192:11              91:9 100:24 110:22            remaining 70:14                  resides 53:7 54:13 178:17
  195:16 196:8 197:7              114:3 156:13 203:7            remember 7:11 20:21              resignation 18:1
  198:7, 17 203:25 204:4,        reconnected 42:21 48:3          21:4 34:10 50:3 51:14           resolution 80:8
 20 205:4                        record 5:1 8:11 34:12           61:4 68:12 75:24 79:16          resolved 22:14, 24
 rates 92:4, 9                    44:24, 25 45:5, 6 83:13,       89:6, 23 90:24 91:10, 11,       respect 45:21 115:9
 Ray 184:12                      17, 18, 19, 21, 22 88:7, 8,    13, 14, 15, 18, 19 96:18, 20     respond 197:23
 reach 26:4 117:15, 22           13, 14 92:25 141:16, 18,        99:12, 14, 17 100:2, 3          responded 77:5, 13 138:10
  135:8 166:1                    21, 22 158:9, 10, 11, 13, 13    104:4 105:1 110:23, 25          responding 101:12, 13
 reached 117:9 135:11             171:9, 13, 14, 17, 18 185:7    113:22, 23, 23 114:1, 6, 8,     response 33:17 63:9
  140:7                           197:9, 11, 12, 14, 15         11, 16, 23, 24 115:10, 11,        140:23 198:25
 reacted 62:25                    204:23, 25                    12, 22 116:5, 7 123:10, 16       responses 7:12 151:18
 read 8:2, 3 128:10 138:1        recorded 148:21, 24             135:18, 21 136:2, 3, 5          responsibility 34:22
  158:17, 18 159:3, 25            149:6 196:20 202:1             138:17, 24 140:11 143:20,       restless 72:24, 25
  160:18 161:21 164:11           recording 149:9                21 146:18 148:3 149:16           restrict 121:1
  173:14 186:1, 3 196:15,        records 12:5 23:22 25:13,       150:18 151:11, 20 152:8,        restroom 44:21
 22 205:1, 5 206:4               14 26:6 88:19 91:2 93:9,       25 153:6, 9, 18, 22 154:12,      result 60:24 176:24
 read, 196:23                    17 96:10 97:5, 24 98:12,       14, 25 155:25 156:5               177:7 183:7 190:16
 reading 111:18                  25 99:4 108:4 139:23            159:17, 24 168:23 172:1         resulted 99:18
 ready 8:5 88:16 104:10           140:17 170:25 195:23, 24       184:17 187:14, 23 194:9         resume 45:13 88:16
  141:24                          196:2                         remind 10:5                      retirement 180:20
 real 50:24                      recount 84:19                  reminded 79:9                    return 17:24 50:4
 really 14:17 23:7 51:11         RECROSS-EXAMINATIO             Remnant 31:9                     returned 75:14
  63:14 72:11 81:23              N 204:3                        remnants 129:24, 25              returns 49:9, 10, 13, 25
  121:23 124:25 133:10           red 82:1 84:9 85:3, 14          130:20                           50:12, 17, 18, 21 52:3
  137:22 173:22 174:6, 11         91:5, 13 132:20               remove 66:10 82:16               reunited 47:2 58:14
  193:24 201:2                   reduced 207:8                  rendered 192:17                  rev 111:10
 rear 81:21 106:2 131:8          re-entered 93:5                rent 174:3 175:4                 review 173:12 200:14
 re-ask 19:7                     refer 116:1 155:4 200:2        repeat 168:7 194:16, 17,         revving 111:5
 reason 37:14 77:1, 13           referenced 196:25              21                               Richland 59:16, 21
  123:13 137:10 140:19           referred 133:13 157:15         repeatedly 101:6 167:25          ride 183:21
  141:9 143:9 152:13              200:1 202:20                   168:3 201:7                     Ridgeville 41:25
  186:16 188:23 189:21           referring 198:21 200:20        repeating 7:7                    riding 84:10 85:4 95:8
 recall 11:25 21:2, 5            refers 201:7                   rephrase 63:24                    96:12 98:3 104:22
  23:16 34:14 60:7 64:9,         refilled 70:19                 Report 4:15 80:21 117:9           105:24 109:4 164:19
 23 71:12 77:9 89:1, 23          reflect 25:14 91:3 97:6,        137:5 138:6, 8 152:1, 20         183:8
  90:21 91:25 95:11, 16, 23,     25 108:5 140:17 183:1           153:2, 14 154:5 159:25          right 5:5 6:11 8:7, 15, 18
 25 96:3 97:19 99:23, 24,        reflected 188:18                172:8, 19 173:11, 14, 15,        10:7, 8, 9, 11 21:2 23:17
 24 100:4 104:21 107:25          reflection 143:10 169:5        17 188:19 192:14                  26:16, 25 32:18 33:23
  110:8 111:2, 16 116:20,        reflects 152:1                 reported 116:13 153:15            34:14 35:18 36:17 38:9
 21 122:6, 7 123:9 131:14        refresh 79:15 91:8              154:5                            45:16 48:15, 23 54:23, 25
  135:10, 13, 14 137:3, 6, 19,                                                                    58:3, 8, 9 62:8 66:3 67:9,

Tackla Court Reporting, LLC                          PH: 216.241.3918                                                   Page: 13
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 66 of 71. PageID #: 387
Deposition of Amanda Pauley                               Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 14 68:21 75:9 77:10               47:4 48:2 49:4, 9, 23          127:19 128:12, 17 129:22         138:6, 7 157:12, 15
  78:25 80:3, 15 81:2, 17          50:4, 14, 17 52:8 53:13,       132:2 133:25 134:10, 10,         168:20, 21 169:6, 11, 13,
  84:20 88:18 92:12 93:25         15, 16 54:19 55:11, 14         25 142:14                        14, 20 170:6, 11 201:9
  94:5, 10, 14 95:15 96:2,         56:8, 13, 24 57:3, 8 58:3,    saying 5:24 7:21 80:16           Secondly 7:16
 22 97:5, 17 99:17 100:7          12, 22, 25 59:17 61:24          93:17 96:23 100:21              section 155:1
  101:7 102:11 105:13, 22          62:14 63:1, 5, 11 64:18        101:6, 9 104:4 131:14           see 13:12 22:5, 8 23:10,
  106:18, 21, 24 109:10, 18,       66:10 69:9, 12 71:13           135:10 137:8 140:5, 11,         13 24:21 35:20 42:17
 23 112:2 113:8 114:15,            72:6, 16 74:7, 21 75:11,      25 153:6, 9, 12 154:1, 12,        55:14, 15 74:3, 4, 13 82:8
 20, 25 115:11, 24 117:23         16, 22, 23 78:1, 24 80:20,     14, 25 155:2, 3 156:13            83:1 84:2 85:8 86:8
  119:7, 8, 23 120:1, 5, 14,      24 81:18 83:9 84:9 85:4,        184:18 186:8 195:25              92:12 94:2, 4, 7, 12 95:19
 24 121:3 122:17 123:20           24 86:2 87:7, 9 88:19          says 13:14 93:14 113:1            100:7 106:13 112:15
  124:3, 5, 8, 12, 17 126:1,       89:21, 25 90:5, 14, 21         132:10 138:8 153:2               113:16, 18, 20 116:6, 10,
 16 127:5, 15 128:2, 5, 23         91:4 92:6, 21 93:2, 5          154:5 161:24 164:1              14 119:3 120:23 122:13,
  129:21, 22 130:1, 12, 21         94:7, 7, 16 95:7 96:3, 11,     167:24                          20 123:3, 17 124:5
  131:22 132:25 133:2, 16,        19, 24 97:7, 20 98:1 99:7,     scared 62:20 96:21                129:12, 17 131:15, 19
 19 134:9 136:14 137:18           18 101:6 103:3 104:2, 4         125:18 186:11, 22                132:20 140:22 142:11, 25
  139:1 140:13 142:2               105:13 108:6 109:4, 6, 8      Scarvelli 47:21 48:17, 19,        147:16 148:2 157:16
  144:1, 13, 22, 24 145:7, 9       110:5 111:4, 14 113:1, 9      21 60:12                          161:25 162:2, 2, 23 163:3,
  147:12, 15, 16, 21 148:16        116:15, 19 117:2, 9, 15       scene 85:7 152:3, 5, 7           17, 22 164:15 170:15
  150:13 151:17 155:11, 18,        122:14 123:2 124:9, 12         153:3 164:20 183:2, 3, 21        182:17 188:3 192:16, 21
 21 156:11 157:7 158:24            129:15, 18 131:4, 7 132:5,     184:8 192:23                     198:14, 23 199:15, 16, 21
  159:3, 9 160:5, 23 162:18       8, 17, 24 133:5, 10, 10, 11,            139:9                   seeing 20:17 21:8, 19
  163:12, 21 166:18 167:21        12, 15, 17, 19 134:2, 7                           139:11, 22     22:17 23:4, 4 113:22
  168:4 169:7 170:8 176:6          135:4, 21 136:17 139:6                   139:9, 9               114:11, 16 134:22
  179:1 180:24 182:13              140:6, 7 145:17, 18                              139:10        seen 13:4, 5, 19, 21, 23
  183:23 187:20, 22 190:10,        146:20 149:18 150:2, 15                         139:6, 10,      20:6, 19 51:14, 14 55:15,
 22 191:4 194:19 195:17,           155:4 160:7, 22 166:6         14 153:5                         19, 19 74:14, 15 97:4
 20 196:7, 7, 7, 15                173:20 174:16, 22, 23         school 17:4, 6 37:19, 20,         132:9 134:5, 17 157:18
 right-hand 203:3                  176:12 177:16, 19, 19         24, 24, 25 38:1, 14, 16, 17,      162:5, 9 163:19 169:3
 risk 7:6 189:25 190:9, 15         178:20 180:2, 3, 15, 20       19, 22 39:2, 3 40:5 46:1,         172:15, 17, 19 173:11
               69:24 70:7, 25      181:1, 14, 21, 21 184:8, 12   4, 8, 18, 24 78:11 180:2, 2       190:22 192:17, 22 193:7,
  71:14, 17, 25 72:17 74:8,        186:9, 21 187:8, 14, 23        194:22 195:3, 4, 8, 13          7, 9 194:9 196:11
 11, 16                            188:4 189:5, 16, 21 190:4,    schools 38:11 39:3 46:15         selector 113:21 114:9
 RN 15:22                         18, 24 192:13 195:12, 13       Scott 3:11, 11 6:18 23:20        self 23:5 192:10
 Road 3:12, 18 39:1                197:20 198:21 202:11           25:19, 22 27:20 30:3, 6         Senior 145:18
  43:20 67:2, 4 92:11              203:20 206:5                   32:16, 18, 25 45:14 63:3        sense 34:13 103:6
 roads 87:13                      Roy's 41:22 47:12 53:11         81:7 82:23 83:13, 16            sensitive 37:1
 roadway 62:3 92:16                54:17 55:9 63:20, 22           95:9 97:10, 13 98:6, 17         sent 30:7 68:22 165:9, 10
  142:19                           79:19 92:14 97:18              99:10, 21 100:17 107:9,          167:13
 robbers 132:10                    100:15 102:21 109:14          15, 23 108:9, 23 117:13          sentence 116:7, 10 159:8
 role 15:24                        110:9 111:8 113:14, 18,        121:10 122:4, 15 130:3, 8       sentenced 58:16
 roll 117:23 120:10 195:10        20 114:7 121:8, 17, 25          148:22 156:25 161:5, 15         separate 52:25 98:13
 rolled 109:9                      122:21 132:6 145:6, 10         162:3, 14 163:5, 24 168:5        99:1, 6 152:7 178:14
 rolls 117:16 118:14, 21           146:25 151:12 154:16           173:7 184:24 185:12, 18         separated 182:13
  119:1, 20, 21, 24 120:8          166:3, 6 189:24 190:16         186:12, 18 188:6, 14                    65:16
  129:24 130:20                    194:15 202:4, 15 203:10        190:2, 5, 11 191:5, 12          September 43:18 44:4
 Ron 47:9                         Rule 207:16                     192:2 196:7 197:3                64:4, 12 66:7 70:3, 4, 16
 room 6:2 8:12 10:1               Rules 2:3 197:21                204:12, 13 205:1, 5                     65:14
  40:14 45:3 46:11 88:11          run 60:14, 14 136:18           script 70:14                     Sergeant 5:17 152:21
  90:16 136:15 147:7, 8, 9        running 135:23 136:16,         seal 207:18                       169:16, 19, 22 170:11, 17
  184:3 193:3                     24 150:3                       seat 118:23, 25 131:10, 11,       171:1 182:7 183:12
 round 175:13                     rushing 200:16                 18, 18 132:19 133:4, 7, 21        185:20 186:8, 17 187:3
 Route 31:9 87:7 91:5             Ryder 3:17                      203:4                            193:1
 Row 3:17                                                        seated 121:5                     series 145:2 172:2 202:3
 Roy 1:6 3:3 5:20 17:20           <S>                            seats 81:21 109:22                204:5
  19:2, 4, 8, 8, 10, 11, 17, 21   saved 167:14, 16                117:10, 16, 17, 21 129:7        serious 190:1, 15
  27:10, 13, 16 31:8, 8 32:9      saves 150:12                   second 13:23 40:1 83:14          served 172:2
  34:16 36:12 40:9, 12, 17,       saw 13:8 33:15 34:6             96:23 103:10 104:7              services 20:15
 22 41:2 42:9, 10 44:8, 16,        55:16 73:23 89:13              122:20 123:2 125:15             session 7:16
 16, 17 45:22, 23 46:19, 23        106:23 114:20 124:5            126:8, 19 135:24 137:1

Tackla Court Reporting, LLC                            PH: 216.241.3918                                                  Page: 14
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 67 of 71. PageID #: 388
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 sessions 13:16                   8, 13, 14 97:8, 18, 21 98:3    144:4 146:8 163:15              stage 6:20
 set 207:16                        99:20, 20, 24 100:3, 4, 15    165:18 166:17 167:5             standard 120:10
 seven 129:5 206:8                 109:20 111:6, 10 112:17,      170:20 178:18 185:5             standing 169:23 170:15
 seventy-five 18:8 176:2          24 113:13 121:8 122:1          190:23 191:21 194:9, 12         Star 15:11, 13, 15 17:12,
 severe 65:3                       125:8 131:16, 21, 24         sounded 169:11                   18, 22, 24 18:1, 6 30:12
 SGT 1:18 206:7                    134:1, 22 142:16, 20         source 165:2                      31:7 32:7, 8
 shake 7:14                        147:3 148:5 169:25           southbound 91:7                  Starbucks 204:10
 share 7:8 88:24 93:12,            170:1, 16 203:3              Southview 46:14                  start 8:17 22:17 65:7
 20 96:15 108:8 111:8             sides 95:2 131:25             SP 206:23                         78:6 140:15 142:1
  172:14 173:21 182:22            Sidoti 2:7 3:3, 5 4:4         Speak 10:2 14:13, 17             started 7:1 11:8 12:25
  183:5                            30:19 196:24 197:17, 18       20:9 22:16, 19 59:13             23:4, 4 67:10 70:10
 S-h-a-r-p-l-e 146:6               203:24 204:12, 14             68:11 136:9                      72:20, 24 144:10 195:11
 Sharpleff 146:4                  Signature 205:7               speaker 103:20                   startled 125:18
 Sharpless 145:24 146:5           signed 196:6                  speaking 12:25 151:20            State 2:6 15:25 16:1, 2, 7
 S-h-a-r-p-l-e-s-s 146:1, 3       signs 74:6                     156:7 165:6                      53:4 69:21, 22 71:8, 11
 sheet 206:11                     simpler 136:20                Special 4:15 135:15               91:5 116:12 124:22
 Sheffield 17:10                  Single 18:18 42:4 155:7        136:4, 7, 21 137:4, 12, 20       207:3, 5
 Shell 194:10, 13                 sirens 89:14                   138:8, 18 140:21 141:3          stated 153:4 154:7, 9, 10,
 she'll 127:23, 23                sister 195:14                  143:15 173:15 188:10, 25        10 155:13 156:14
 shift 114:9                      sit 88:3 147:6 148:1          specialist 12:22                 statement 103:15 111:18
 shock 26:2, 3 124:22              202:25                       specific 51:2 79:16               116:18 122:13 123:21
 shocked 124:17 125:18            sitting 74:1 89:19 145:7       121:16, 24 156:12                135:10 155:11 160:25
 shoes 180:3, 4                    203:4                        specifically 33:16 121:16         161:14 168:11 185:21
 shoot 124:5, 6 168:2, 3          six 129:2, 3, 4                129:9 186:9 198:18               186:1 198:20
  190:22                          sixteen 19:1                   200:22 201:13                   statements 137:14 186:3
 shoot, 134:18                    sleep 9:7 67:23 73:3          specified 207:12                 STATES 1:1
 shooting 34:15, 23 36:2          sleeping 60:13, 25 61:2       speculation 112:9                station 144:1, 21 147:2, 3,
  124:12 134:11 177:8, 11          68:2                         speculations 136:6, 13           12 149:5 151:5 152:15,
 shop 31:8                        sleepy 12:9                   speed 88:21, 23 92:4, 9          23 153:3 154:7 165:23
 shopping 176:18, 19              slept 73:4                     93:15 94:25 159:15, 18           184:1 194:10, 14 200:3
 Shore 41:10                      slow 94:21, 23 175:4           160:1, 12 187:9 198:22          status 18:17
 short 45:8 46:13 103:1           slowed 159:20 187:8            199:2                           stay 23:12 156:6
 shortly 136:10                   slower 94:15, 16              speeding 153:16 159:15           stay-at-home 174:23
 shot 116:16, 19 117:2            slowing 95:3                  speeds 93:6, 19 94:19            stayed 56:2, 3
  121:9, 20 122:2, 14, 20, 20,    small 43:8                    spell 54:10 61:5 145:25          staying 54:20
 22 123:1, 2 124:15, 17           smart 144:13                  spelled 12:15 128:2, 9           stealing 58:1
  125:5, 15, 15 126:9, 18, 19     smoker 26:12                  spend 179:11                     steering 96:25 97:2
  132:9 133:12 134:2, 3, 8        smoking 134:14 154:8          spin 105:15                       113:20 114:9, 24 115:12
  135:4 138:15 143:17              155:12, 17 156:13            spins 112:14                      202:22 203:3, 15
  146:20 149:14, 23 150:5         sofelonious 135:23 136:25     spite 49:20, 23                  Stenographic 2:5 207:5
  154:11, 16 155:3 167:25         soft-spoken 9:23              split 42:11 104:7 176:17,        Stenotypy 207:8
  168:2, 3, 7, 10, 12, 14, 16,    Solon 3:18, 18                21                               step 8:11 76:11, 12, 12
 20, 20 169:3, 3, 6, 6, 14, 14,   somebody 14:13, 18 20:10      spoke 53:3 68:4 134:6            Steving 151:21, 24 152:11,
 21 181:21 182:2, 3                68:11 77:5, 11 85:8           136:12 150:23 151:1             21 153:18, 22 154:9, 23
  189:16 201:9 203:9, 14, 21       126:21 148:2 162:8            152:1 193:25 201:14              156:8 183:23
 shots 125:2, 18 127:9, 11         164:4                        spoken 14:7                      S-t-e-v-i-n-g 151:22
  128:18 129:11 131:5, 9          son 19:11 103:25 133:17       spun 105:14 106:9                Steving's 154:5
  134:23 135:2 140:7               138:13, 21                   Square 2:7 3:6                   sticker 83:2
  168:17 169:17 201:4             son's 102:2, 3                Sr 150:15                        stipulate 6:19
 show 12:6 26:6 86:16, 17         soon 17:23                    Sr. 19:9 149:18                  stipulation 6:14
  108:14, 15, 18 131:1            sorry 5:25 9:19, 24           SR-22 34:3 35:8                  STNA 15:24 16:2
  142:23 173:5                     13:15 15:12 16:17 19:6,      SS 207:3                         stop 12:13 22:15 71:17
 showed 93:17                     10 20:25 25:23 30:15          s-s 146:7, 8                      90:6, 14 94:16 101:6, 6
 showing 82:25 84:25               32:17 35:24 36:21 38:8,      St 41:10 66:25 67:12              105:13, 17, 25 106:11
  156:23                          25 39:17 42:16 49:21          stabbed 61:19                     107:1 108:6 109:6 110:8
 shown 84:10 183:6                 55:19 56:22 63:23 64:9       stabbing 62:15                    112:14 137:21 138:10
 shows 120:7 130:19                78:19 90:11 91:7 98:22       stability 28:1                    142:4 143:11 150:3
 shut 47:24                        101:2 106:16 107:15          stack 82:5, 19 84:4, 21           153:15 164:19 188:13
 side 12:11, 12, 14 94:5           118:4, 6, 8, 19 119:6         130:2                            190:16
  95:12, 16, 16, 20, 20 96:7,      127:22 133:9 143:8                                            Stop, 101:6

Tackla Court Reporting, LLC                           PH: 216.241.3918                                                  Page: 15
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 68 of 71. PageID #: 389
Deposition of Amanda Pauley                              Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 stopped 11:11 23:1            SUMMIT 207:4                      119:7 120:13 130:25             telling 34:21 90:14
  29:11 71:21, 22 72:18        supervisor 164:17                 143:7 144:3, 17 152:22           135:21 136:2 141:3
  78:24 107:22 111:14          support 6:7 56:8, 9, 13,          158:6 161:11, 20 164:9           143:14 149:10 153:18, 22
  140:6 142:15 153:11          17, 25 59:24 60:3, 9              171:10 173:11, 23 182:10         168:18 188:25
  163:7 187:20 190:18, 20       174:15, 19, 21 175:8            take-home 176:8                  temporarily 130:25
 stopping 109:15                179:23 181:1, 6 195:5           taken 2:4 9:1 12:18              Ten 18:8 31:2 140:16
 stops 59:23 113:17            supported 179:25 180:5            45:1, 8 85:8 88:9 108:14         176:2
  128:17                       supposed 86:16                    133:19 141:19 153:5             tenth 39:10, 12, 13, 14, 15,
 store 60:14 176:18            sure 7:5 10:21, 22 12:5           171:15 204:5 206:4              17, 20, 20 194:17, 21
 stores 48:14                   33:5 35:23 36:4 39:5             207:11                          term 24:5
 straight 62:4 133:19           46:20 47:2 48:7, 17 52:6        takes 40:12                      Terminal 2:7 3:5
 Street 54:6                    54:22 59:11, 14 60:19           talk 8:12 62:14 63:14            terminology 57:25
 stress 14:2                    61:21, 22 62:7 67:22             75:7 103:5, 9 112:11            terms 122:19
 Strike 19:7 28:13 49:12        68:12 70:1, 18 73:18             136:3 148:4 158:2, 5            Terry 194:24 195:1, 2, 2, 2
  71:23, 24 74:18 87:2          84:12 101:24 103:15, 17          183:12, 15 196:5                test 16:21
  99:2 105:23 107:19            104:9, 19 105:3, 19 108:1,      talked 127:14 149:25             testified 5:10 155:20
  113:16 122:19                2, 23, 23 114:10, 18, 19          194:7, 8                         160:21
 stripes 170:17, 19             115:19 116:1 118:22             talking 79:8 116:2               testify 111:3 163:2, 8, 16,
 strips 105:1                   120:22 122:11 123:11             134:15 136:5 148:11             19, 21 171:4 172:10 207:6
 strong 28:1                    127:13 138:5 146:19              177:13 184:4                    testifying 6:15
 Strongs 89:3                   158:6 159:21 167:12, 13         tall 141:2 163:11                testimony 26:8 27:2
 STRONGSVILLE 1:13              176:22, 23 182:5 185:6          Tape 5:4 45:5 86:9 88:7,          42:18 52:7 64:11 91:20
  5:16 34:15, 18 35:4           186:7 201:16 202:21             13 141:12, 14, 16, 21             101:5 122:10 144:17
  86:23 87:18 88:19 89:2,                66:10, 12, 14           197:6, 9, 14 204:24              168:17 202:9, 10 203:10,
 3, 7 91:3 93:10, 18 96:11     surprise 81:5                    tapes 197:6                      20 206:10 207:7, 9
  97:6, 25 98:12, 14, 25       surprised 81:3 124:10            tased 134:4 192:7                Thank 6:22 10:5 33:13
  99:5, 8, 19 107:7, 21        surreal 101:19 124:23            taser 189:2 191:10, 25            45:11 72:14 82:23 87:1
  108:4, 7, 16, 17 109:5, 15   surrounded 187:8, 10, 19,        tax 49:9, 13, 24 50:4, 12,        97:16 98:10 106:14, 17
  110:7 112:15 113:18          24                               17, 18, 21 52:3                   119:19 122:9 156:25
  143:15, 25 144:20 147:1,     Susan 2:4 207:5, 21              taxes 32:11 49:17, 19, 24         171:8 173:7, 19 204:8, 20
 12 149:15 151:21 152:4        suspect 43:20                     50:23 51:20, 21 176:12          theft 58:1
  153:8 160:8, 9 161:1, 7,     suspect's 152:22                 Taylor 53:21 54:4                thing 7:11 10:10 46:5
 25 163:17, 22 164:17          suspended 34:18                  Taylor's 53:23 54:1               68:4 93:14 136:11
  166:21 182:18 183:19, 21     suspension 33:10, 11             teach 78:7                        146:20
  184:2 193:4, 10 199:6, 20     78:25 79:5, 20 80:13, 18,       teaching 179:6                   things 39:24 82:20
  201:12 206:7                 21, 25 81:12                     technical 24:5 82:20              124:25 154:13, 14 177:14,
 struck 76:19                  SUV 107:8, 21 108:7, 17          Ted's 47:22                      17, 22
 student 195:10                 109:5, 16 110:7 111:14          telephone 144:21 145:2           thing's 156:3
 study 16:19, 23                113:18 114:5                    telephones 148:21                think 30:7 34:8 35:24
 stuff 59:24 132:20 147:5      switch 12:8 85:25, 25            tell 7:25 8:4, 8 10:14            36:9 40:13 41:9 48:4
  195:4                        switchblade 61:18                 15:21 21:4 32:1, 20              51:17 68:11 70:2 71:16
 subject 34:1 36:6 176:25      switched 11:17, 22, 22, 24        36:23 43:21 46:7 50:2            73:6, 8, 25 76:22 106:2
 subscribed 206:15              12:6 23:6 86:6                   56:25 57:1 58:11 61:9,           115:10 116:19 119:3, 10
 subsequent 22:6               sworn 5:6, 9 206:15              24 62:16 63:11 73:22              121:12, 15 124:23 125:13
 subsided 11:16                 207:6                            75:11 76:8 81:3 85:20            130:20 139:11, 19 149:4,
 successful 31:16              symptoms 11:14 22:14              87:25 88:3 89:6 90:3, 5         4 150:2 156:15 163:9
 successfully 16:21             71:25 74:6                       96:17, 18 102:15, 24             169:5 172:6 178:17
 sudden 20:20                               14:2                 104:4 105:9, 20 114:19,          180:23 182:4 189:10, 21
 suffer 26:9 60:24             system 24:13 195:5               25 115:22 116:15, 16              191:15
 suffered 115:3                                                  117:12, 15 127:19 128:11,       thinking 9:17 24:18
 suffering 14:5 25:10          <T>                              15 129:13 131:7 132:12            62:17 73:2, 24
  26:18                        tablet 24:5, 6                    133:25 136:21 146:16, 17        thinks 14:16
 suggest 26:4                  tablets 28:5                      149:11, 20 150:12 157:2         third 19:13 40:3 138:8
 suggesting 14:12              Tackla 3:19                       158:19 159:4 160:18             Thirty-five 18:10
            27:11              take 7:20, 24, 25 8:3, 8          161:21 162:8 164:5              Thirty-seven 84:14
           27:19                9:3, 5, 6, 10, 12, 13 15:24      168:21 170:5, 6, 19 171:7       this, 113:1
 Suite 2:8 3:6, 12 43:20        27:24 28:5 36:22 41:6            173:10, 16 175:2 176:15,        thought 20:9 35:19
 summer 56:3, 4                 44:22 70:11 71:2 72:7           16 178:20 181:9 183:18            57:21 68:2 72:21, 25
 summertime 39:13               74:13, 15 77:25 78:13            188:10 192:22 193:16             76:15 77:1, 19 100:11
                                82:6 101:22 108:17               196:20 203:18                    103:5 107:3 111:22

Tackla Court Reporting, LLC                          PH: 216.241.3918                                                   Page: 16
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 69 of 71. PageID #: 390
Deposition of Amanda Pauley                          Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

  132:23 134:3 162:9          today 6:9 8:20 9:1            21 121:1, 2 127:7, 8             unorganized 76:2, 7, 9
  168:16 189:1                 159:25 202:25                 174:14                          unpaid 60:8
 thoughts 29:1 72:2, 3        Today's 5:2                   tubings 119:24                   unquote 154:9 156:15
  163:11                      Todd 3:14 5:15 127:25         Tummel 54:9                      unusual 76:20
 three 5:22 18:24 19:2, 13,    196:24                       T-u-m-m-e-l 54:11                upstairs 174:8
 23, 25 22:3 25:6 27:13       told 14:16 25:24 34:6, 14,    turn 30:18 88:2 104:15           use 44:21, 21 57:24 62:5,
  30:7 41:19 68:6, 6 76:12    18 35:4 37:11 42:4            turned 90:23, 25 91:6, 11,       15 102:1, 2, 7 130:8
  99:18 132:1 145:3 153:6      59:17 60:10 68:1 70:2        23 129:5 160:22                   165:15 191:10, 17, 23, 25
  157:7 175:7                  71:18 75:16 79:12 85:24      Twenty 48:10                      201:14, 18, 19, 20, 21
 threw 123:22 134:13           88:18 91:2, 17 93:9          twice 13:5 21:25 50:8, 10,       usually 103:4 174:7
 thud 105:2, 2                 96:10 97:24 98:11, 24        11, 11 51:17 52:1 100:2          utilities 174:3
 thud, 105:2                   99:4 103:3 108:4 111:20,      106:4, 5, 6, 8 168:2, 4, 10,    utilize 191:10
 ticket 79:4                  24, 25 112:1 116:11           12
 Tile 47:24                    117:8 129:18 134:9           Two 5:23 6:3 13:7, 11,           <V>
 time 5:2, 16 7:21, 24 8:3,    136:7 138:13, 21 140:17      12 17:18 19:23, 23 20:19         valid 34:2, 16
 7, 11, 20 12:17 13:8, 13,     146:19 149:17, 22 150:2       29:10 31:18 38:23 41:18         Van 4:13 81:24 82:1, 8,
 20, 23 14:18 17:14 27:6,      151:13 152:1, 11 153:15       50:3 59:6 60:9 65:2             17 83:9, 24 84:2, 9 85:4,
 12 28:1 32:24 34:5            155:2 161:9 162:6             70:12 76:12 78:18, 20           14, 14, 17, 19, 22, 23 86:2,
  39:23 44:24 45:6, 21, 24     166:15, 19 184:8, 11          86:9 99:24 100:3 105:9          2, 4, 6, 22 88:20 89:4
  46:14 49:17 50:1, 14, 20     188:16, 18                    130:21, 23 138:15 141:12         92:20 96:3, 12, 25 97:3, 7,
  51:19 52:8 55:15, 16, 25    top 198:12                     152:6, 6 153:6 169:11, 14,      8, 18, 21, 22 98:2, 3, 13
  60:2, 2 61:4 64:5 65:8,     touch 117:22                  17, 23 170:3, 3, 4, 8 175:7       99:1, 6, 20, 20 100:12, 15
 25 68:14 71:13 76:19, 21     touching 113:24                178:13 195:7 199:5               104:22 105:24, 25 106:2,
  77:17, 22 78:16 83:18, 21   Tower 2:7 3:5                  201:3 206:8                     8 107:1, 20 108:5, 16
  85:7 88:8, 14 90:21         town 54:15                    two-week 18:3                     109:4, 14, 23 110:7, 23
  91:21 92:16 93:24 94:11     track 76:10                              27:22 28:3, 5          111:5, 11, 13 112:13
  95:1 101:25 102:15          trade 78:7                    type 10:16 30:12 71:23            113:16, 17, 21 118:10
  104:21, 24 105:4 107:2      traffic 59:23                  180:20 196:12                    119:11 120:9, 18, 19
  111:6, 10 116:9 117:3       trailer 43:8                  typewritten 196:14                125:10 128:17 129:10, 21
  119:7 122:1 125:1, 2        training 170:25, 25 171:5     typical 179:5                     130:12, 19 131:8, 13
  127:10, 11 128:4, 17         182:7                                                          132:18, 24 133:1 134:23
  129:4, 10, 11 131:5, 9      transcript 196:16             <U>                               137:21 138:9 140:23, 24
  134:15, 22 135:4, 24        transcription 206:10          UH 29:6, 24                       141:7 142:4, 9, 12, 15, 19
  137:1 140:5 141:17, 22       207:9, 9                     Uh-huh 41:21 60:4                 143:2 149:25 151:14
  142:14 144:9, 10 146:2,     transferred 28:11             83:15 160:4 191:3                 162:1, 23, 25 163:4, 18
 13 148:13, 13 149:3          transported 143:25            unconscious 203:21                164:18 169:24, 25 170:16
  150:10, 11 151:1, 8          152:25                       undersigned 2:4                   183:8 187:8, 14 188:12
  153:11 158:9, 13 159:12     traskin@mrrlaw.com 3:19       understand 7:17 11:10             190:4, 25 198:22 199:15,
  168:15 169:6 170:14         treat 26:20                   18:13 21:7 23:23 36:25           21 200:16, 22
  171:13, 17 173:11 177:12    treated 29:6 74:24            42:17 50:8 52:6 57:21            van's 161:1, 8 199:6
  179:13, 15 181:22 182:1     treating 12:21 15:3           71:23, 24 76:20 77:19            various 86:23 98:14 99:7
  186:4 197:10, 15, 24         67:25 69:9 74:18             79:1 86:15 101:4 114:2            182:17
  199:16 200:4, 5, 6 201:8,   treatment 22:10 74:20         117:19 122:10 127:6, 8           vehicle 62:6 89:3, 11, 13
 24 202:16, 19 203:8, 13      trial 6:17                    132:8 155:19 174:15               92:15 93:2 95:7, 22, 23
  204:24 207:11               trick 123:14                  177:5 179:2 188:22                96:14 97:2 99:19 106:3
 timeline 112:13              tried 61:25 62:3              197:1                             109:8 112:13 136:12
 times 13:4, 7 41:18                      11:22, 24 12:7,   understanding 8:23 9:9            152:3, 4, 22 159:14
  49:18 50:5, 6, 9 51:6       13                            20:3 36:5, 6 59:16, 17            186:22 188:3, 5 199:1, 12
  64:21, 22 68:10 90:5                           12:15      78:22 134:7 199:11                200:11 202:4 203:1, 5
  95:6 99:12 138:15           Troopers 116:12               201:3                            vehicle, 161:3
  149:19 150:24 159:16, 18,   trouble 23:5 106:15           understands 132:8                vehicles 84:3 94:24 99:8
 18, 19 175:3, 5 176:4        true 73:9 139:8 156:12        understood 168:16 188:11          109:7 119:15 143:11
  196:25 200:10 203:7          159:11 161:4, 14 162:21,     uniform 170:17                    152:7 182:19, 25 183:1, 3
 times, 74:3                  22 168:1 206:9 207:9          uniforms 193:5                    187:7, 10, 15, 16, 19, 24
 tire 105:1, 5                truth 207:7, 7, 7             unit 174:13                      verbal 7:12
 tired 11:19 73:7, 10         truthful 168:11               UNITED 1:1                       verbalized 136:6, 8
 tires 104:22 105:18          truthfulness 186:17           units 86:24                      verbally 35:2 130:16
  106:19                      try 10:1 98:23                University 28:8 29:2              196:22
 title 86:2, 5, 6             trying 14:3 32:2 36:25        30:4, 10                         versus 1:12
 titles 16:6                   94:20, 22 103:14 120:19,

Tackla Court Reporting, LLC                       PH: 216.241.3918                                                  Page: 17
             Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 70 of 71. PageID #: 391
Deposition of Amanda Pauley                          Adam Fried, Administrator Estate of Roy Evans, vs. City of Strongsville,

 victim's 184:6, 11, 17        well 7:1 10:21 18:3          words 46:4 90:18 110:23           126:21 175:9 176:12
 video 162:7                    20:17 24:4 25:24 26:4,       113:6 137:3 173:23               181:11
 Videographer 3:19 5:1         16 28:13 30:5 33:10           177:7 202:11                    Year's 61:11
  6:3 44:23 45:4 83:17, 20      51:11 61:24 68:14 74:17     work 14:2 15:10 17:14,           yelled 116:8
  86:9 88:6, 12 141:12, 15,     75:23 76:5 78:1 80:4, 6     24 18:12 30:12, 22 31:1,         yelling 116:5 124:11
 20 158:8, 12 171:12, 16        85:11 86:2 87:2, 22         11 40:12 48:1, 22 65:6           yesterday 13:24
  197:5, 8, 13 204:22           92:15 103:19 105:23          72:23 73:10 75:14, 14, 16,      young 24:16 40:9 132:5,
 videos 186:20                  109:14 117:22 118:16, 18    18 79:3 80:5 175:8               6
 VIDEOTAPED 1:9 2:1             120:10 126:13, 18 127:17     184:15 197:24                   younger 41:7 46:13 65:5
 violated 63:20, 24 64:13       132:4 133:10, 12 150:8      worked 15:17 17:19, 20            78:3
 violence 24:4                  151:15 152:17 159:17         27:24 32:1 47:21, 22, 22,
 vision 118:7                   165:15 169:22 170:15        23 174:22 175:10, 18             <Z>
 visit 14:22                    173:24 174:14 175:1         working 18:9 30:12                        9:11, 12 10:14
 visits 13:10                   185:5 187:18, 21 195:17      31:22, 23 48:17 175:13           11:1, 11, 15 12:3, 8 29:9
 voice 10:3                    went 11:7 24:7, 8, 22, 25     196:11
 voluntarily 28:18              32:7, 8 46:4, 7, 14 53:5    works 14:13
                                58:13 61:2, 13, 15 62:4     worry 139:25
 <W>                            67:23 68:1, 6, 10, 14, 21   wound 65:12
 Wait 84:16 157:24              73:13 78:4 79:6, 24 80:5,   wrapped 23:8
  191:19                       24 104:22 105:5, 8           wreck 131:13
 waived 205:7                   122:22 125:5, 6 138:13,     written 172:2, 16
 walk 142:12 147:2, 11         21, 22 148:7 168:15          wrong 63:2, 13 78:22
 walked 193:3                   174:18 194:14 203:21         84:16 88:2 93:21 100:20
 want 10:10 21:5 22:16         We're 5:1, 15 7:21 39:12
  23:9 31:14 45:17 51:15        44:23 45:4 83:20 88:12      <X>
  52:6 56:20, 23 67:19          124:14 128:4 134:20         xerographic 83:8 119:4
  84:19 108:18 114:23           138:5 141:15, 20 158:8,     XR 9:6
  121:1 144:16 172:13          12, 23 171:12, 16 172:6
  175:6 177:15 182:4            196:4, 9 197:8, 13 201:2    <Y>
  185:6 196:20, 22, 23 197:6    204:22                      Y.E 1:10 3:10
 wanted 23:9, 10 72:22, 23     West 38:25 41:10 44:10       Y          19:1, 5, 6, 8, 20
  77:16 78:8 176:18, 19        Westlake 41:10                39:25 40:17, 20, 24 41:6,
  194:12 201:20                Westshore 10:22 42:3         7, 22 44:8, 16 53:15
 wanting 188:24                we've 45:8 82:25 172:7        60:23, 24 75:23, 23 78:3,
 wants 21:6                     198:8                       8 127:20 128:6, 7, 11, 25
 watch 165:22 180:12, 13       whatsoever 185:9              129:6, 15, 18 131:4, 7, 14,
 watched 162:6                 wheel 96:25 97:2 113:20      19 132:13, 17 133:4, 20,
 watching 126:22 179:7          114:9, 24 115:12 202:22     24 134:12, 21
 water 101:2                    203:3, 15                   Y           39:22
 way 30:17 45:9 78:11          when's 189:13                Y            195:10
  81:21 91:18 117:20           WHEREOF 207:16               Yeah 19:10 32:8 53:2, 2
  118:10 125:7 128:9           white 108:6, 17 112:16        67:5 77:24 117:24
  158:20 161:3, 13 162:1,      why's 189:12                  123:23 126:10 139:13, 13
 19 165:13 173:22 182:23       window 35:12 140:24           143:21 151:9 154:24
  187:12, 13 193:23 194:1       141:6 148:6                  155:14 158:22 169:12
 weapon 192:8                  windows 140:23 147:18,        175:24 177:16 183:4
 weapons 138:17 192:5          22 148:1                      184:19 194:12 197:7
  200:11                       Winters 3:11                  205:4
 wearing 193:4                 withdraw 70:23               year 9:15, 17 11:4, 11
 weather 91:25                 within-named 207:6            12:4 14:12 31:12, 13, 13
 Wednesday 2:8                 witness 6:20 20:21 24:19      39:18, 21 40:13 41:11
 week 18:9 21:25 28:17          25:21 32:17 101:1            42:21 44:4 47:1, 3 48:6
  66:13 175:13, 25 179:11       108:21, 24 157:21 205:7      49:5, 5 50:4 69:7 174:17
 weekend 56:2                   207:6, 8, 16                years 15:18 16:10 27:7
 weeks 13:11, 12 17:18         witnesses 172:9               29:13, 17 31:2 32:1, 22
  153:6                        woke 27:22                    37:4, 11 38:21 42:12
 welcome 8:10 173:8            woman 23:7                    43:2, 9 48:2 49:3, 3, 6, 14
  204:9                        women 55:6                    50:11 51:10, 12 52:1
 Welding 175:18                word 116:21 122:11            59:6 64:17 70:12 74:21


Tackla Court Reporting, LLC                       PH: 216.241.3918                                                  Page: 18
Case: 1:18-cv-00139-PAG Doc #: 36 Filed: 12/14/18 71 of 71. PageID #: 392
